Exhibit 10.1

PUBLISHED CUSIP NUMBERS:

DEAL: 48917MAE2

REVOLVING FACILITY: 48917MAF9

 

 

$700,000,000

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

among

KENNAMETAL INC.

and

KENNAMETAL EUROPE GmbH,

as Borrowers

The Several Lenders and Issuing Lenders From Time To Time Parties Hereto,

PNC BANK, NATIONAL ASSOCIATION and

JPMORGAN CHASE BANK, N.A.,

as the Co-Syndication Agents,

CITIZENS BANK OF PENNSYLVANIA,

MUFG BANK, LTD. and

MIZUHO BANK, LTD.,

as the Co-Documentation Agents,

and

BANK OF AMERICA, N.A.,

as the Administrative Agent

Dated as of June 21, 2018

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC and

JPMORGAN CHASE BANK, N.A.,

as Joint Book Runners,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page  

SECTION 1 DEFINITIONS

     1  

1.1.

   Defined Terms      1  

1.2

   Other Definitional Provisions      35  

1.3.

   Currency Conversion      36  

1.4.

   Letter of Credit Amounts      36  

1.5.

   Eurocurrency Rate      36  

1.6.

   FASB ASC 825; Changes in GAAP; Certain Calculations      36  

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     37  

2.1.

   Commitments      37  

2.2.

   Procedure for Revolving Loan Borrowing      38  

2.3.

   Cashless Settlement      40  

2.4.

   Swingline Commitment; Euro Swingline Commitment      40  

2.5.

   Procedure for Swingline Borrowing: Refunding of Swingline Loans; Reallocation
of Swingline Commitment and Euro Swingline Commitment      41  

2.6.

   L/C Commitment      45  

2.7.

   Procedure for Issuance of Letters of Credit      47  

2.8.

   L/C Participation      48  

2.8A.

   Repayment of Participations      51  

2.9.

   Reimbursement Obligation of the Borrowers      51  

2.10.

   Obligations Absolute      52  

2.11.

   Letter of Credit Payments      53  

2.12.

   Applications; Applicability of ISP and UCP; Limitation of Liability      53  

2.13.

   Certain Reporting Requirements      53  

2.13A.

   Role of Issuing Leader      54  

2.14.

   Fees and Other Charges, etc      54  

2.15

   Optional Termination or Reduction of Commitments; Increase of Commitments   
  56  

2.16

   Optional Prepayments      57  

2.17

   Mandatory Prepayments      58  

2.18.

   Conversion and Continuation Options      59  

2.19.

   Limitations on Eurocurrency Tranches      60  

2.20.

   Interest Rates and Payment Dates      60  

2.21

   Computation of Interest and Fees      61  

2.22

   Inability to Determine Interest Rate      61  

2.23

   Pro Rata Treatment and Payments      62  

2.24

   Requirements of Law      64  

2.25

   Taxes      67  

2.26.

   Indemnity      73  

2.27.

   Change of Lending Office      73  

2.28.

   Replacement of Lenders      74  

2.29.

   Judgment Currency      74  

 

i



--------------------------------------------------------------------------------

2.30.

   Foreign Currency Exchange Rate      75  

2.31.

   Certain Borrowings of Dollar Revolving Loans and Refunding of Multicurrency
Loans      75  

2.32.

   Evidence of Debt      76  

2.33.

   Addition of Foreign Borrowers; Termination of Foreign Borrowers      76  

2.34.

   Guarantee by Company of Foreign Obligations      78  

2.35.

   Limitation of Certain Obligations of Foreign Borrowers      81  

2.36.

   Cash Collateral      81  

2.37.

   Defaulting Lenders      83  

2.38.

   LIBOR Successor Rate      86  

2.39.

   Minimum Interest      86  

2.40.

   Lender Status Confirmation      87  

SECTION 3 REPRESENTATIONS AND WARRANTIES

     87  

3.1.

   Financial Condition      87  

3.2.

   No Change      88  

3.3.

   Existence; Compliance with Law      88  

3.4.

   Power; Authorization; Enforceable Obligations      88  

3.5.

   No Legal Bar      89  

3.6.

   Litigation      89  

3.7.

   No Default      89  

3.8.

   Ownership of Property, Liens      89  

3.9.

   Intellectual Property      89  

3.10.

   Taxes      89  

3.11.

   Federal Regulations      90  

3.12.

   ERISA      90  

3.13.

   Investment Company Act; Other Regulations      91  

3.14.

   Use of Proceeds      91  

3.15.

   Environmental Matters      91  

3.16.

   Accuracy of Information, etc      92  

3.17.

   Solvency      92  

3.18.

   Insurance      92  

3.19.

   Subsidiaries      92  

3.20.

   OFAC      93  

3.21.

   Anti-Corruption Laws      93  

3.22.

   EEA Financial Institution      93  

3.23.

   Beneficial Ownership Certification      93  

3.24.

   Compliance with Swiss Non-Bank Rules      93  

SECTION 4 CONDITIONS PRECEDENT

     93  

4.1.

   Conditions to Initial Extension of Credit      93  

4.2.

   Conditions to Each Extension of Credit      95  

SECTION 5 AFFIRMATIVE COVENANTS

     95  

5.1.

   Financial Statements      96  

5.2.

   Certificates; Other Information      96  

 

ii



--------------------------------------------------------------------------------

5.3.

   Payment of Obligations      97  

5.4.

   Maintenance of Existence; Compliance      98  

5.5.

   Maintenance of Property; Insurance      98  

5.6.

   Inspection of Property; Books and Records; Discussions      98  

5.7.

   Notices      98  

5.8.

   Use of Proceeds      99  

5.9.

   Continuation of or Change in Business      99  

5.10.

   Further Assurances      99  

5.11.

   Sanctions      99  

5.12.

   Anti-Corruption Laws      99  

5.13.

   Compliance with Swiss Non-Bank Rules      100  

SECTION 6 NEGATIVE COVENANTS

     100  

6.1.

   Financial Condition Covenants      100  

6.2.

   Indebtedness      100  

6.3.

   Liens      101  

6.4.

   Fundamental Changes      103  

6.5.

   Transactions with Affiliates      103  

6.6.

   Use of Proceeds      103  

6.7.

   Clauses Restricting Subsidiary Distributions      103  

6.8.

   Amendment of Credit Documentation      104  

6.9.

   Off-Balance Sheet Financings      104  

6.10.

   Disposition of Property      104  

6.11.

   Investments      105  

6.12.

   Sanctions      106  

6.13.

   Anti-Corruption Laws      106  

SECTION 7 EVENTS OF DEFAULT

     106  

SECTION 8 ADMINISTRATIVE AGENT

     109  

8.1.

   Appointment and Authority      109  

8.2.

   Delegation of Duties      109  

8.3.

   Exculpatory Provisions      110  

8.4.

   Reliance by Administrative Agent      110  

8.5.

   Notice of Default      111  

8.6.

   Non-Reliance on Administrative Agent and Other Lenders      111  

8.7.

   Indemnification      111  

8.8.

   Rights as a Lender      112  

8.9.

   Resignation of Administrative Agent      112  

8.10.

   No Other Duties      114  

8.11.

   Release of Guarantors      114  

8.12.

   Administrative Agent May File Proofs of Claim      114  

8.13.

   ERISA Matters      115  

SECTION 9 MISCELLANEOUS

     117  

9.1.

   Amendments and Waivers      117  

 

iii



--------------------------------------------------------------------------------

9.2.

   Notices      118  

9.3.

   No Waiver; Cumulative Remedies; Enforcement      122  

9.4.

   Survival of Representations and Warranties      122  

9.5.

   Costs and Expenses; Indemnity; Damage Waiver      123  

9.6.

   Successors and Assigns; Participations and Assignments      125  

9.7.

   Adjustments, Set-off; Pari Passu Treatment      131  

9.7A.

   Payments Set Aside      132  

9.8.

   Counterparts      132  

9.9.

   Severability      133  

9.10.

   Integration      133  

9.11.

   GOVERNING LAW      133  

9.12.

   SUBMISSION TO JURISDICTION; WAIVERS      133  

9.13.

   Acknowledgements; No Advisory or Fiduciary Responsibilities      134  

9.14.

   Confidentiality      135  

9.15.

   WAIVERS OF JURY TRIAL      136  

9.16.

   USA PATRIOT ACT Notice      137  

9.17.

   Transitional Arrangements      137  

9.18.

   Electronic Execution of Assignments and Certain Other Documents      137  

9.19.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      138
 

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

1

   Foreign Borrowers and Aggregate Foreign Sublimit

1.1

   Commitments

2.6

   Designated Letters of Credit

3.12(d)

   Pension Plans

3.15

   Environmental Disclosures

3.19

   Subsidiaries

6.2(d)

   Existing Indebtedness

6.3(f)

   Existing Liens

6.5

   Affiliate Transactions

6.10

   Permitted Dispositions

EXHIBITS:

A

   Form of Borrowing Notice

B

   Form of Conversion/Continuation Notice

C

   Form of Swingline Loan Notice

D

   Form of Euro Swingline Loan Notice

E

   Form of Compliance Certificate

F

   Form of Guarantee

G

   Form of Issuing Lender Agreement

H

   Form of Note

I

   Form of Notice of Loan Prepayment

J

   Form of U.S. Tax Compliance Certificate

K

   Form of Foreign Borrower Request and Assumption Agreement

L

   Form of Foreign Borrower Notice

M

   Form of Secretary’s Certificate

N

   Form of Legal Opinion of McGuire Woods LLP

O

   Form of Legal Opinion of CMS von Erlach Poncet Ltd.

P

   Form of Assignment and Assumption

Q

   Form of Administrative Questionnaire

 

 

v



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
June 21, 2018, among KENNAMETAL INC., a Pennsylvania corporation (the
“Company”), KENNAMETAL EUROPE GmbH, a limited liability company organized under
the laws of Switzerland and a wholly-owned Foreign Subsidiary of the Company,
and any other wholly-owned Foreign Subsidiary of the Company which becomes a
Foreign Borrower hereunder pursuant to the terms hereof (collectively, the
“Foreign Borrowers” and each a “Foreign Borrower”; and the Foreign Borrowers
together with the Company, collectively, the “Borrowers”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,
as Euro Swingline Lender, PNC BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE
BANK, N.A., as co-syndication agents (in such capacity, the “Co-Syndication
Agents”), CITIZENS BANK OF PENNSYLVANIA, MUFG BANK, LTD. and MIZUHO BANK, LTD.,
as co-documentation agents (in such capacity, the “Co-Documentation Agents”) and
BANK OF AMERICA, N.A., as administrative agent.

RECITALS

WHEREAS, the Company, Kennametal Europe GmbH, the lenders, issuing lenders and
agents party thereto (collectively, the “Existing Lenders”), are parties to that
Existing Credit Agreement (as hereinafter defined), pursuant to which the
Existing Lenders have made loans and other extensions of credit to the
Borrowers;

WHEREAS, certain of the Existing Lenders are willing to amend and restate the
Existing Credit Agreement, and the Lenders and Issuing Lenders are willing to
make loans and other extensions of credit to the Borrowers, all on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Agreement), the
Borrowers, the Administrative Agent, the Issuing Lenders and the Lenders hereby
agree that, as of the Closing Date (as defined below), the Existing Credit
Agreement shall be amended and restated in its entirety and shall remain in full
force and effect only as set forth herein and the parties hereto hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1.    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50% and (c) the Eurocurrency Rate for an Interest Period of one month
beginning on such day plus 1.00%, subject to the interest rate floors set forth
therein; provided, that, if the ABR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. For purposes hereof, “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by Bank of America as its “prime rate” (such rate being based on various
factors, including Bank of



--------------------------------------------------------------------------------

America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate). Any change in the ABR due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“ABR Applicable Margin”: the ABR Applicable Margin will be determined pursuant
to the Pricing Grid.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Act”: as defined in Section 9.16.

“Acquisition Consideration”: the purchase consideration for any acquisition
permitted under Section 6.11(d) and all other payments by the Company or any of
its Subsidiaries in exchange for, or as part of, or in connection with, any
acquisition permitted under Section 6.11(d), whether paid in cash or by exchange
of Capital Stock or of properties or otherwise and whether payable at or prior
to the consummation of such acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, deferred purchase price, earn out
obligations and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person. For
purposes of determining the aggregate consideration paid for any acquisition
permitted under Section 6.11(d) at the time of such acquisition, the amount of
any earn out obligations shall be deemed to be the maximum amount of the earn
out payments in respect thereof, as specified in the documents relating to such
acquisition.

“Administrative Agent”: Bank of America, together with its Affiliates, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Administrative Questionnaire”: an Administrative Questionnaire in substantially
the form of Exhibit Q or any other form approved by the Administrative Agent.

“Affected Foreign Currency”: as defined in Section 2.22(c).

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 15% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

“Aggregate Foreign Sublimit”: $250,000,000. The Aggregate Foreign Sublimit is
part of, and not in addition to, the Total Commitments.

 

2



--------------------------------------------------------------------------------

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 2.29(b).

“Applicable Creditor”: as defined in Section 2.29(b).

“Applicable Pension Legislation”: at any time, any pension or retirement
benefits legislation (be it national, federal, provincial, territorial or
otherwise) then applicable to any Borrower, including without limitation, the
Pension Act and ERISA.

“Applicant Borrower”: as defined in Section 2.33(a).

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open or amend a
Letter of Credit.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee”: as defined in Section 9.6(b)(i).

“Assignee Group”: two or more Assignees (approved, if required, in accordance
with Section 9.6(b)(i)) that are Affiliates of one another or two or more
Approved Funds managed by the same investment advisor.

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit P.

“Assured Obligation”: as defined in the term “Guarantee Equivalent”.

“Attributable Debt”: as of any date of determination, the aggregate amount of
the outstanding Investment by third parties in respect of each Qualified
Receivables Transaction.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Outstanding Extensions of Credit.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America”: Bank of America, N.A., a national banking association.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

3



--------------------------------------------------------------------------------

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code, or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Benefited Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Materials”: as defined in Section 5.2.

“Borrowing”: a borrowing consisting of simultaneous Revolving Loans of the same
Type, in the same currency, and in the case of Eurocurrency Loans, having the
same Interest Period made by the applicable Lenders pursuant to Section 2.1.

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.2
or Section 2.5 as a date on which the applicable Borrower requests the Lenders
to make Revolving Loans, Swingline Loans or Euro Swingline Loans, as the case
may be, hereunder.

“Borrowing Notice”: a notice of a Borrowing, which shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.

“Borrowing Percentage”: with respect to Dollar Revolving Loans to be made by any
Lender at any time, the ratio (expressed as a percentage) of the amount of such
Lender’s Available Commitment at such time to the aggregate amount of the
Available Commitments of all the Lenders at such time; provided, that, in
determining any Lender’s Available Commitment for purpose of determining such
Lender’s Borrowing Percentage of any such Dollar Revolving Loans whose proceeds
will be simultaneously applied to repay Swingline Loans or to pay Reimbursement
Obligations, such Lender’s Revolving Percentage of the amount of such Swingline
Loans and Reimbursement Obligations will not be considered Outstanding
Extensions of Credit of such Lender (such Borrowing Percentage of each Lender at
any time to be calculated by the Administrative Agent on the basis of its most
recent calculations of the Available Commitments of the Lenders).

“Business”: as defined in Section 3.15(b).

“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Funding Office is located; provided, that,
(a) when used in connection with any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, the term “Business Day” shall also exclude any day
that is not a London Banking Day, (b) when used in connection with any interest
rate settings as to a Eurocurrency Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency

 

4



--------------------------------------------------------------------------------

Loan, or any other dealings in Euro to be carried out pursuant to this Agreement
in respect of any such Eurocurrency Loan, the term “Business Day” shall also
exclude any day that is not a TARGET Day, (c) when used in connection with any
interest rate settings as to a Eurocurrency Loan denominated in a currency other
than Dollars or Euro, the term “Business Day” shall also exclude any day on
which dealings in deposits in the relevant currency are not conducted by and
between banks in the London or other applicable offshore interbank market for
such currency and (d) when used in connection with any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Loan denominated in a currency other than Dollars or Euro, or any
other dealings in a currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Loan (other than
interest rate settings), the term “Business Day” shall also exclude any day on
which banks are not open for foreign exchange business in the principal
financial center of the country of such currency.

“Calculation Date”: (a) with respect to any Loan, each of the following:
(i) each Borrowing Date with respect to, and each date of any continuation of an
Interest Period with respect to, a Multicurrency Loan and (ii) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in a Foreign
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the applicable Issuing Lender under
any Letter of Credit denominated in a Foreign Currency, (iv) in the case of the
Designated Letters of Credit, the Closing Date, and (v) such additional dates as
the Administrative Agent or any Issuing Lender shall determine or the Required
Lenders shall require.

“Canadian Dollars” and “C$”: the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral Account”: as defined in Section 2.17(a).

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Lender, Swingline Lender or Euro Swingline Lender (as applicable) and the
Lenders, as collateral for L/C Obligations, Obligations in respect of Swingline
Loans, Obligations in respect of Euro Swingline Loans, or obligations of Lenders
to fund participations in respect of any thereof (as the context may require),
cash or

 

5



--------------------------------------------------------------------------------

deposit account balances or, if any Issuing Lender, Swingline Lender or Euro
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lenders, the Swingline Lender or the Euro Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurocurrency time deposits or
overnight bank deposits having maturities of twelve months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services or P-2 by Moody’s Investors
Service, Inc., or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of two years or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s
Ratings Services or A by Moody’s Investors Service, Inc.; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is June 21, 2018.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans (which, in the case of Multicurrency Lenders, includes
Multicurrency Loans) and participate in Swingline Loans (and, in the case of
Multicurrency Lenders, participate in Euro Swingline Loans) and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Commitment” opposite such Lender’s name on Schedule 1.1
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

 

6



--------------------------------------------------------------------------------

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Company Guarantee”: the guarantee by the Company of the Foreign Obligations of
each Foreign Borrower pursuant to Section 2.34.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Company substantially in the form of Exhibit E.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that,
the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that,
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 2.24, 2.25, 2.26 or 9.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted Interest Expense”: for any period, the interest expense
of the Company and its consolidated Subsidiaries for such period (exclusive of
nonrecurring fees which the Company or its consolidated Subsidiaries expense as
interest expense), all as determined on a consolidated basis in accordance with
GAAP.

“Consolidated EBITDA”: for any period and without duplication (a) the sum for
such period of (i) Consolidated Net Income plus (ii) the following, in each
case, to the extent included in determining such Consolidated Net Income:
(A) interest expense of the Company and its consolidated Subsidiaries (inclusive
of nonrecurring fees which the Company or its consolidated Subsidiaries expense
as interest expense), (B) charges against income of the Company and its
consolidated Subsidiaries for foreign, federal, state and local income taxes,
and (C) depreciation and amortization expense of the Company and its
consolidated Subsidiaries, minus (b) extraordinary gains to the extent included
in determining such Consolidated Net Income, all as determined on a consolidated
basis in accordance with GAAP, plus (c) any other non-cash charges, non-cash
expenses or non-cash losses of the Company or any of its consolidated
Subsidiaries; provided, however, that, cash payments made in such period or in
any future period in respect of such non-cash charges, expenses or losses shall
be subtracted from Consolidated Net Income in calculating Consolidated EBITDA in
the period when such payments are made except to the extent described in clause
(d) hereof, plus (d) at the option of the Company (as specified in the
Compliance Certificate for the fiscal quarter in which such cash restructuring
charge is incurred (or such cash payment is made)), any cash restructuring
charges of the Company and its consolidated Subsidiaries (including cash
payments in respect of non-cash restructuring charges

 

7



--------------------------------------------------------------------------------

taken in a prior period) incurred during any fiscal quarter, commencing with the
fiscal quarter ending September 30, 2018, through the fiscal quarter ending
December 31, 2021, to the extent that such cash restructuring charges for any
such quarter when added with all cash restructuring charges for all prior such
quarters ending on or after September 30, 2018 (including any such quarter which
may precede any applicable four-quarter period) do not exceed an aggregate
cumulative amount of $80,000,000.

“Consolidated Interest Coverage Ratio”: as of the last day of any fiscal
quarter, (a) Consolidated EBITDA, divided by (b) Consolidated Adjusted Interest
Expense, in each case for the four fiscal quarters ending on such day,
considered as a single accounting period and expressed as a ratio. If any
acquisition of a business occurs during such period, each element of the
Consolidated Interest Coverage Ratio shall be calculated on a pro forma basis as
if the acquisition had been made, and any Indebtedness or other obligations
issued or incurred in connection therewith had been issued or incurred, as of
the first day of such period. In making such pro forma calculation of the
Consolidated Adjusted Interest Expense with respect to Indebtedness or other
obligations issued or incurred in connection with the acquisition, interest
expense thereon shall be calculated on the basis of an interest rate per annum
not less than the one-month Eurocurrency Rate as of the last day of such period
plus a Eurocurrency Applicable Margin determined on the basis of the Company’s
Debt Rating as of the last day of such period. If the Company issues capital
stock for cash during such period and promptly applies the net proceeds thereof
to permanent reduction of Indebtedness of the Company or its consolidated
Subsidiaries, Consolidated Adjusted Interest Expense for such period shall be
calculated on a pro forma basis as if such permanent reduction of Indebtedness
had been made as of the first day of such period.

“Consolidated Leverage Ratio”: as of the last day of any fiscal quarter, (a) the
result of (x) aggregate Indebtedness of the Company and its consolidated
Subsidiaries as of such day, minus (y) any Unrestricted Domestic Cash in excess
of $25,000,000 as of such day, divided by (b) Consolidated EBITDA for the four
fiscal quarters ending on such day, considered as a single accounting period and
expressed as a ratio. If any acquisition of a business occurs during such
period, Consolidated EBITDA shall be calculated on a pro forma basis as if such
acquisition had been made as of the first day of such period.

“Consolidated Net Income”: for any period, the net earnings (or loss) after
taxes of the Company and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Tangible Assets”: at any date, the total amount of assets of the
Company and its consolidated Subsidiaries at such date, as determined on a
consolidated basis in accordance with GAAP (less applicable reserves and other
properly deductible items) after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt premium or discount and expense and other
like intangible assets, determined in accordance with GAAP.

“Continuing Directors”: the directors of the Company on the Closing Date, after
giving effect to the transactions contemplated hereby, and each other director,
if, in each case, such other director’s nomination for election to the board of
directors of the Company is recommended by at least 50% of the then Continuing
Directors.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Co-Syndication Agents”: as defined in the preamble hereto.

“Conversion/Continuation Notice”: a notice of (a) a conversion of Loans from one
Type to the other, or (b) a continuation of Eurocurrency Loans, pursuant to
Section 2.18, which shall be substantially in the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Debt Rating”: as defined in the term “Pricing Grid”.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Guarantor”: as defined in the term “Guarantee Equivalent”.

“Deemed Obligor”: as defined in the term “Guarantee Equivalent”.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.37(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within three Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender, the Euro Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit, Swingline Loans or Euro Swingline Loans) within three
Business Days of the date when due, (b) has notified the Company, the
Administrative Agent, any Issuing Lender, the Swingline Lender or the Euro
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided, that, such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company

 

9



--------------------------------------------------------------------------------

that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) other than via an Undisclosed Administration, had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided, that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.37(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the Issuing Lenders, the
Swingline Lender, the Euro Swingline Lender and each other Lender promptly
following such determination.

“Designated Jurisdiction”: any country, region or territory to the extent that
such country, region or territory is itself subject to or the target of any
Sanction.

“Designated Letter of Credit”: each letter of credit issued by an Issuing Lender
under the Existing Credit Agreement or otherwise that is designated on the
Closing Date by the Company, with the consent of such Issuing Lender, as a
“Letter of Credit” hereunder in such Issuing Lender’s Issuing Lender Agreement
and in Schedule 2.6.

“Disqualified Capital Stock”: any shares of capital stock or other equity
interest that, other than solely at the option of the issuer thereof, by their
terms (or by the terms of any security into which they are convertible or
exchangeable) are, or upon the happening of an event or the passage of time
would be, required to be redeemed or repurchased, in whole or in part, or have,
or upon the happening of an event or the passage of time would have, a
redemption or similar payment due on or prior to the Termination Date.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Dollar Revolving Loans”: as defined in Section 2.1(a).

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Applicable Margin”: the Eurocurrency Applicable Margin will be
determined pursuant to the Pricing Grid.

“Eurocurrency Base Rate”:

(a)    with respect to any Eurocurrency Loan:

(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of Eurocurrency Loans
denominated in Sterling, 11:00 a.m., London time, on the first Business Day of
such Interest Period), for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; or

(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 A.M. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

(b)    for any rate calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based on
the “Eurocurrency Rate”, with the Eurocurrency Base Rate component of the
Eurocurrency Rate determined by reference to clause (a) of the definition of
“Eurocurrency Base Rate”.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

12



--------------------------------------------------------------------------------

Eurocurrency Rate    =                  Eurocurrency Base Rate                  

1.00 – Eurocurrency Reserve

Requirements

“Eurocurrency Reserve Requirements”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Loan shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements.

“Eurocurrency Revolving Loan”: any Revolving Loan which is a Eurocurrency Loan.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders to a Borrower, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurocurrency Loans shall
originally have been made on the same day).

“Euros” and “€”: the single currency of the Participating Member States.

“Euro Swingline Commitment”: the obligation of the Euro Swingline Lender to make
Euro Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at
any one time outstanding not to exceed the Foreign Currency Equivalent for Euros
of $25,000,000. The Euro Swingline Commitment is part of, and not in addition
to, the Total Commitments.

“Euro Swingline Lender”: Bank of America Merrill Lynch International Limited (or
any of its Affiliates), in its capacity as the lender of Euro Swingline Loans.

“Euro Swingline Loan Notice”: a notice of a borrowing of Euro Swingline Loans
pursuant to Section 2.4, which shall be substantially in the form of Exhibit D
or such other form as approved by the Administrative Agent and the Euro
Swingline Lender (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent and the
Euro Swingline Lender), appropriately completed and signed by a Responsible
Officer of the applicable Foreign Borrower.

“Euro Swingline Loans”: as defined in Section 2.4(c).

“Event of Default”: any of the events specified in Section 7, provided, that,
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”: for a currency means the rate determined by the Administrative
Agent or the applicable Issuing Lender, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided, that, the Administrative Agent or the applicable Issuing Lender may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the applicable Issuing

 

13



--------------------------------------------------------------------------------

Lender if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further,
that, the applicable Issuing Lender may use such spot rate quoted on the date as
of which the foreign exchange computation is made in the case of any Letter of
Credit denominated in a Foreign Currency.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the guarantee of such
Subsidiary Guarantor becomes effective with respect to such Swap Obligation. If
a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise Taxes imposed on it (in lieu of net income Taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, or Taxes that are Other Connection Taxes, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by any Borrower under Section 2.28) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 2.25(a)(ii)
or Section 2.25(c), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its Lending Office, (d) Taxes
attributable to such Recipient’s failure to comply with Section 2.25(e) or
Section 9.6 or Section 2.40 or ceasing to be a Swiss Qualifying Bank other than
as a result of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration or application of) any law or
treaty, or any published practice or published concession of any relevant taxing
authority and (e) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement”: the Fourth Amended and Restated Credit Agreement,
dated as of April 15, 2016, as amended prior to the date hereof, among the
Company, as the borrower, Kennametal Europe GmbH, as a foreign borrower, the
lenders from time to time parties thereto, PNC Bank, National Association and
JPMorgan Chase Bank, N.A., as co-syndication agents, Citizens Bank of
Pennsylvania, the Bank of Tokyo-Mitsubishi UFJ Trust Company and Mizuho Bank,
Ltd., as the co-documentation agents, and Bank of America, N.A., as
administrative agent.

 

14



--------------------------------------------------------------------------------

“Existing Lenders”: as defined in the Recitals.

“Facility Fee Rate”: the Facility Fee Rate as determined pursuant to the Pricing
Grid.

“FASB ASC Topic 350”: FASB ACT Topic 350 (Intangibles—Goodwill and Other).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent; provided, further, that,
if the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Fee Letter(s)”: any or each of the following: (a) the letter agreement, dated
May 25, 2018, among the Company, the Administrative Agent and MLPFS; (b) the
letter agreement, dated May 25, 2018, among the Company, PNC and PNC Capital
Markets LLC; (c) the letter agreement, dated May 25, 2018, among the Company and
JPM, and (d) any other fee letter entered into between the Company and any
additional Issuing Lender.

“Foreign Borrower”: as defined in the preamble hereto.

“Foreign Borrower Notice”: as defined in Section 2.33(a).

“Foreign Borrower Exposure”: as to any Foreign Borrower at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
(including the Dollar Equivalent thereof in the case of Multicurrency Loans)
made to such Foreign Borrower then outstanding, (b) all L/C Obligations then
outstanding in respect of Letters of Credit issued for the account of such
Foreign Borrower and (c) the Dollar Equivalent of the aggregate principal amount
of all Euro Swingline Loans made to such Foreign Borrower then outstanding.

“Foreign Borrower Request and Assumption Agreement”: as defined in
Section 2.33(a).

“Foreign Currency”: Euros, Canadian Dollars, Sterling and Yen.

“Foreign Currency Equivalent”: at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency as determined by
the Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of such Foreign Currency with Dollars on the date of determination
thereof.

“Foreign Lender”: (a) if a Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws

 

15



--------------------------------------------------------------------------------

of a jurisdiction other than that in which such Borrower is resident for tax
purposes (including such a Lender when acting in its capacity as an Issuing
Lender). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligations”: all Obligations of the Foreign Borrowers (or any of
them).

“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to the Issuing Lenders, such Defaulting Lender’s Borrowing Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Euro Swingline Lender or the Swingline Lender, as applicable,
such Defaulting Lender’s Borrowing Percentage of Euro Swingline Loans or
Swingline Loans, as applicable, other than Euro Swingline Loans or Swingline
Loans, as applicable, as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funding Currency”: as defined in Section 9.7(c).

“Funding Office”: the office or offices of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1 and the
Pricing Grid, GAAP shall be determined on the basis of such principles in effect
on the Closing Date and consistent with those used in the preparation of the
most recent audited financial statements referred to in Section 3.1, except for
the adoption of FASB ASC Topic 350.

“Governmental Authority”: the government of the United States or any nation or
government, any state or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Granting Lender”: as defined in Section 9.6(f).

“Group Members”: the collective reference to the Company and its Subsidiaries
(including each of the Foreign Borrowers).

“Guarantee”: the Fifth Amended and Restated Guarantee, dated as of June 21,
2018, by each Subsidiary Guarantor in favor of the Administrative Agent for the
benefit of the holders of

 

16



--------------------------------------------------------------------------------

the Obligations, substantially in the form of Exhibit F, as the same may be
supplemented from time to time in accordance with Section 5.10 hereof.

“Guarantee Equivalent”: a Person (the “Deemed Guarantor”) shall be deemed to be
subject to a Guarantee Equivalent in respect of any obligation (the “Assured
Obligation”) of another Person (the “Deemed Obligor”) if the Deemed Guarantor
directly or indirectly guarantees, becomes surety for, endorses, assumes, agrees
to indemnify the Deemed Obligor against, or otherwise agrees, becomes or remains
liable (contingently or otherwise) for, such Assured Obligation, in whole or in
part. Without limitation, a Guarantee Equivalent shall be deemed to exist if a
Deemed Guarantor enters into, agrees, becomes or remains liable (contingently or
otherwise), directly or indirectly, to do any of the following: (a) purchase or
assume, or to supply funds for the payment, purchase or satisfaction of, an
Assured Obligation, (b) make any loan, advance, capital contribution or other
investment in, or to purchase or lease any property or services from, a Deemed
Obligor (i) to maintain the solvency of the Deemed Obligor, (ii) to enable the
Deemed Obligor to meet any other financial condition, (iii) to enable the Deemed
Obligor to satisfy any Assured Obligation or to make any Restricted Payment or
any other payment, or (iv) to assure the holder of such Assured Obligation
against loss, (c) purchase or lease property or services from the Deemed Obligor
regardless of the non-delivery of or failure to furnish such property or
services, (d) a transaction having the characteristics of a take-or-pay or
throughput contract, (e) be or become liable, contingently or otherwise, to
reimburse a third party in respect of a letter of credit, surety bond or other
form of credit support issued for the account of the Deemed Obligor, which
letter of credit, surety bond or other credit support is used or available for
use to supply funds for the satisfaction of an Assured Obligation, or (f) any
other transaction the effect of which is to assure the payment or performance
(or payment of damages or other remedy in the event of nonpayment or
nonperformance) in whole or in part of any Assured Obligation; provided,
however, that, the term Guarantee Equivalent shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Equivalent of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Equivalent is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Equivalent, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Equivalent shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Honor Date”: as defined in Section 2.8(a).

“Immaterial Subsidiary”: any Subsidiary that has assets with a total book value
and fair market value of less than $10,000,000.

“Indebtedness”: of a Person (without duplication): (a) all obligations on
account of money borrowed by, or for or on account of deposits with or advances
to, such Person, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all

 

17



--------------------------------------------------------------------------------

obligations of such Person for the deferred purchase price of property or
services (except trade accounts payable arising in the ordinary course of
business), (d) all obligations secured by a Lien on property owned by such
Person (whether or not assumed, and without regard to any limitation of the
rights and remedies of the holder of such Lien to repossession or sale of such
property), (e) all obligations of such Person under leases which are, or which
should in accordance with GAAP be accounted for as, Capital Lease Obligations
(without regard to any limitation of the rights and remedies of the lessor under
such capitalized lease to repossession or sale of such property), (f) the
unreimbursed amount of all drawings under any letter of credit issued for the
account of such Person, (g) all obligations of such Person in respect of
acceptances or similar obligations issued for the account of such Person,
(h) the maximum repurchase price of any Disqualified Capital Stock of such
Person, (i) all Indebtedness of others as to which such Person is the Deemed
Guarantor under a Guarantee Equivalent, and (j) all Attributable Debt and other
obligations in respect of Qualified Receivables Transactions but only to the
extent that such Attributable Debt and other obligations appear on the balance
sheet of such Person as a liability.

“Indemnitee”: as defined in Section 9.5(b).

“Indemnified Liabilities”: as defined in Section 9.5(b).

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Information”: as defined in Section 9.14.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(d) with respect to any Swingline Loan, the date established as such by the
Company and the Swingline Lender prior to the making thereof (but in any event
no later than the Termination Date), (e) with respect to any Euro Swingline
Loan, the date established as such by the applicable Foreign Borrower and the
Euro Swingline Lender prior to the making thereof (but in any event no later
than the Termination Date) and (f) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof.

 

18



--------------------------------------------------------------------------------

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two or three weeks or one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the applicable Borrower in its Borrowing Notice or Conversion/Continuation
Notice, as the case may be, given with respect thereto; and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Eurocurrency Loan and ending one, two or three weeks or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower by in its Conversion/Continuation Notice
delivered to the Administrative Agent not later than 11:00 A.M., New York City
time, in the case of Eurocurrency Loans denominated in Dollars, and 3:00 P.M.,
London time, in the case of Multicurrency Loans, three Business Days (or four
Business Days in the case of Multicurrency Loans denominated in Yen) prior to
the last day of the then current Interest Period with respect thereto; provided,
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)    no Interest Period may extend beyond the Termination Date; and

(iii)    with respect to Eurocurrency Loans having an Interest Period of one
month or more, any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 6.11.

“IRS”: the United States Internal Revenue Service.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Application, and
any other document, agreement and instrument entered into by any Issuing Lender
and any Borrower or in favor of such Issuing Lender that relate to such Letter
of Credit.

“Issuing Lender”: individually and collectively, each of Bank of America, PNC
and JPM in their respective capacities as issuers of Letters of Credit hereunder
and any other Lender designated as an Issuing Lender in an Issuing Lender
Agreement executed by such Lender, the applicable Borrowers and the
Administrative Agent; provided, that, any Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by any of its Lender
Affiliates (in which case the term “Issuing Lender” shall include such Lender
Affiliate with respect to Letters of Credit issued by such Lender Affiliate). At
any time there is more than one Issuing Lender, any singular references to the
Issuing Lender shall mean any Issuing Lender,

 

19



--------------------------------------------------------------------------------

each Issuing Lender, the Issuing Lender that has issued the applicable Letter of
Credit, or all Issuing Lenders, as the context may require.

“Issuing Lender Agreement”: an agreement, substantially in the form of Exhibit
G, executed by a Lender, the applicable Borrowers, and the Administrative Agent
pursuant to which such Lender agrees to become an Issuing Lender hereunder.

“Issuing Lender Sublimit”: (a) as of the Closing Date, (i) $16,666,668, in the
case of Bank of America, (ii) $16,666,666, in the case of PNC and (iii)
$16,666,666, in the case of JPM and (b) in the case of any other Lender
designated as an Issuing Lender after the Closing Date in an Issuing Lender
Agreement, such amount as shall be designated to the Administrative Agent and
the Company in writing by such Issuing Lender in such Issuing Lender Agreement;
provided, that, any Issuing Lender shall be permitted at any time to increase
its Issuing Lender Sublimit upon providing five (5) days’ prior written notice
thereof to the Administrative Agent and the Company to an amount not exceeding
the L/C Commitment.

“Joint Book Runners”: MLPFS, PNC Capital Markets LLC and JPM, in their
capacities as joint book runners.

“Joint Lead Arrangers”: MLPFS, PNC Capital Markets LLC and JPM, in their
capacities as joint lead arrangers.

“JPM”: JPMorgan Chase Bank, N.A.

“Judgment Currency”: as defined in Section 2.29(b).

“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance”: with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Percentage.

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an extension of credit under Section 2.1.

“L/C Commitment”: $50,000,000. The L/C Commitment is part of, and not in
addition to, the Total Commitments.

“L/C Fee Payment Date”: (a) the third Business Day following the last day of
each March, June, September and December and (b) the last day of the Commitment
Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including the Dollar Equivalent of Letters of Credit issued in Foreign
Currencies) and (b) the aggregate amount of drawings under Letters of Credit
(including the Dollar Equivalent of drawings in Foreign

 

20



--------------------------------------------------------------------------------

Currencies which have not been converted to Dollars) that have not then been
reimbursed pursuant to Section 2.9.

“L/C Participants”: the collective reference to all the Lenders other than the
relevant Issuing Lender.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

“Lenders”: as defined in the preamble hereto, and, unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include the
Euro Swingline Lender, the Swingline Lender and any Conduit Lender.

“Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Lender Affiliate or any
domestic or foreign branch of such Lender or such Lender Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letters of Credit”: as defined in Section 2.6(a).

“Letter of Credit Fees”: as defined in Section 2.14(b).

“LIBOR”: as defined in the definition of “Eurocurrency Base Rate”.

“LIBOR Quoted Currency”: each of the following currencies: Dollars, Euro,
Sterling and Yen, in each case as long as there is a published LIBOR rate with
respect thereto.

“LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate”: as defined in Section 2.38.

“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of ABR, Eurocurrency
Base Rate, Interest Period, LIBOR Quoted Currency, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable discretion of the
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
reasonably determines that adoption of any portion of such market practice is
not administratively feasible or that no market practice for the administration
of such LIBOR Successor Rate exists, in such other manner of

 

21



--------------------------------------------------------------------------------

administration as the Administrative Agent reasonably determines in consultation
with the applicable Borrower).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing). For the avoidance of doubt, “Liens” shall not
include provisions in agreements governing Indebtedness permitted under
Section 6.2(h) of Foreign Subsidiaries (or of Domestic Subsidiaries relating to
borrowings by foreign divisions thereof), and in guaranties of such Indebtedness
by the Company or its Subsidiaries permitted under this Agreement, whereby the
Company or a Subsidiary (i) has agreed, upon demand by the lender of such
Indebtedness, either to grant Liens on its property to secure such Indebtedness
or guaranty or to pay or cause to be paid such Indebtedness, or (ii) has granted
Liens on property in the possession of the lender of such Indebtedness from time
to time to secure such Indebtedness or guaranty; provided, that, the Company or
any Subsidiary may not (x) actually grant any Lien pursuant to the foregoing
clause (i) or (y) actually permit any Lien to attach to any property described
in the foregoing clause (ii), except, under the foregoing clause (ii), freely
transferable deposits maintained with such lender and other cash equivalent
items deposited with such lender in the ordinary course of the Company’s or such
Subsidiary’s cash management operations and not for the purpose of securing
obligations owed to such lender.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee, the Notes, the Letters of
Credit, any Application, any Issuing Lender Agreement, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.36 of this Agreement, any Foreign Borrower Request and
Assumption Agreement, any Foreign Borrower Notice and any Fee Letter.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

“Margin Stock”: “margin stock” as defined in Regulation U.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer that is wholly-owned by Bank of America Corporation to
which all or substantially

 

22



--------------------------------------------------------------------------------

all of Bank of America Corporation’s or its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred after the
Closing Date).

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Percentage”: as to any Multicurrency Lender at any time, the
percentage which such Lender’s Multicurrency Subcommitment then constitutes of
the aggregate amount of Multicurrency Subcommitments.

“Multicurrency Lender”: each Lender with a Multicurrency Subcommitment.

“Multicurrency Loans”: as defined in Section 2.1(c).

“Multicurrency Revolving Percentage”: as to any Multicurrency Lender at any
time, the percentage which such Multicurrency Lender’s Multicurrency
Subcommitment then constitutes of the Multicurrency Sublimit or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Multicurrency Lender’s Multicurrency Loans then
outstanding constitutes of the aggregate Multicurrency Loans then outstanding.

“Multicurrency Subcommitment”: as to any Lender, the obligation of such Lender,
if any, to make Multicurrency Loans in an aggregate principal amount not to
exceed the amount set forth under the heading “Multicurrency Subcommitment”
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The aggregate principal amount
of the Multicurrency Subcommitments as in effect on the Closing Date is
$300,000,000.

“Multicurrency Sublimit”: $300,000,000. The Multicurrency Sublimit is part of,
and not in addition to, the Total Commitments.

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan”: a Plan which has two or more contributing sponsors
(including any Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Guarantor Subsidiary”: any Subsidiary that is not a Subsidiary Guarantor.

“Notes”: the collective reference to any promissory note evidencing Loans. Each
Note shall be substantially in the form of Exhibit H hereto.

“Notice of Loan Prepayment”: a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

23



--------------------------------------------------------------------------------

“Obligations”: with respect to the Borrowers (or any of them), the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and Reimbursement Obligations and interest accruing after the filing
of any petition under any Debtor Relief Laws, relating to any of the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, Letters of Credit and all other obligations and
liabilities of any of the Borrowers to the Administrative Agent, any Lender (or,
in the case of Specified Hedge Agreements, any affiliate of any Lender) or any
Issuing Lender, including, without limitation, the Foreign Obligations and the
Company Guarantee, in any case whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all reasonable fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender or Issuing Lender that are
required to be paid by the Borrowers (or any of them) pursuant hereto) or
otherwise; provided, that, the Obligations shall exclude any Excluded Swap
Obligations.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.28).

“Outstanding Extensions of Credit”: as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
(or the Dollar Equivalent thereof in the case of Multicurrency Loans) held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding, (c) such Lender’s Revolving Percentage of the
aggregate principal amount of the Swingline Loans then outstanding and (d) such
Lender’s Multicurrency Revolving Percentage (if any) of the aggregate principal
amount of the Euro Swingline Loans then outstanding.

“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable Issuing
Lender, the Swingline Lender or the Euro Swingline Lender, as the case may be,
in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in a Foreign Currency, the rate of
interest per annum at which overnight deposits in the applicable Foreign
Currency, in an amount

 

24



--------------------------------------------------------------------------------

approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Participant”: as defined in Section 9.6(c).

“Participant Register”: as defined in Section 9.6(c).

“Participating Member State”: any member state of the European Union that has
the Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

“PBGC”: the Pension Benefit Guaranty Corporation.

“Pension Act”: the Pension Protection Act of 2006, as amended from time to time.

“Pension Funding Rules”: the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan”: any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by the
Borrowers and any ERISA Affiliate and is either covered by Title IV of ERISA or
any Applicable Pension Legislation or is subject to the minimum funding
standards under Section 412 of the Code.

“Permitted Liens”: as defined in Section 6.3.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan) or any Applicable Pension Legislation, maintained for
employees of any Borrower or any ERISA Affiliate or any such Plan to which any
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees.

“Platform”: as defined in Section 5.2.

“PNC”: PNC Bank National Association.

“Pricing Grid”: The Facility Fee Rate, Eurocurrency Applicable Margin, ABR
Applicable Margin, Swingline Applicable Margin, Standby Letter of Credit Fee
Rate and Trade Letter of Credit Fee Rate shall be the percentages per annum set
forth in the table below opposite the Pricing Level (with Pricing Level I being
the lowest and Pricing Level V being the highest) determined by reference to the
Debt Rating (as defined below) in effect at such time:

 

25



--------------------------------------------------------------------------------

Pricing

Level

  Debt Rating
S&P/Moody’s   Facility Fee
Rate   Eurocurrency
Applicable
Margin and
Swingline
Applicable
Margin  

ABR

Applicable
Margin

 

Standby

Letter of

Credit Fee

Rate

 

Trade Letter

of Credit Fee
Rate

I

 

³A-

³A3

 

  0.090%   0.810%   0.000%   0.810%   0.600%

II

 

BBB+

Baa1

 

  0.125%   0.875%   0.000%   0.875%   0.650%

III

 

BBB

Baa2

 

  0.150%   0.975%   0.000%   0.975%   0.725%

IV

 

BBB-

Baa3

 

  0.200%   1.175%   0.175%   1.175%   0.875%

V

 

<BBB-

<Baa3

 

  0.250%   1.375%   0.375%   1.375%   0.975%

For the purpose of determining the Pricing Level, “Debt Rating” means, as of any
date of determination, the rating as determined by S&P and Moody’s (each a “Debt
Rating” and collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided, that, in the
event that the Debt Ratings between S&P and Moody’s differ, (i) if the Debt
Ratings issued by such rating agencies differ by one level, then the Pricing
Level that is applicable to the higher Debt Rating shall apply, (ii) if there is
a split in the Debt Ratings of more than one level, then the Pricing Level that
is applicable to the Debt Rating that is one level lower than the higher Debt
Rating shall apply, (iii) if there is only one Debt Rating, such Debt Rating
shall apply, and (iv) if there is no Debt Rating from either S&P or Moody’s,
then the Pricing Level that is applicable to the lowest Debt Rating set forth
above shall apply and the Lenders and the Company agree to negotiate in good
faith to determine an alternate pricing metric within thirty (30) days of the
date that the Company no longer maintains a Debt Rating with S&P and Moody’s.

“Properties”: as defined in Section 3.15(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in Section 5.2.

“Purchasing Lender”: as defined in Section 9.7(c).

“Qualified Acquisition”: (a) an acquisition permitted under Section 6.11(d) with
aggregate Acquisition Consideration of at least $100,000,000, or (b) a series of
related acquisitions permitted under Section 6.11(d) in any twelve (12) month
period, with aggregate Acquisition Consideration for all such acquisitions of at
least $100,000,000; provided, that, for any such acquisition or series of
related acquisitions to qualify as a Qualified Acquisition, a Responsible
Officer of the Company shall have delivered to the Administrative Agent a

 

26



--------------------------------------------------------------------------------

certificate (any such certificate, a “Qualified Acquisition Notice”) on or prior
to the consummation of such acquisition or the final closing date with respect
to a series of related acquisitions (i) certifying that the acquisition or
series of related acquisitions meet the criteria set forth in the foregoing
clause (a) or clause (b), as applicable, and (ii) notifying the Administrative
Agent that the Company has elected to treat such acquisition or series of
related acquisitions as a Qualified Acquisition.

“Qualified Acquisition Notice”: as defined in the definition of “Qualified
Acquisition.”

“Qualified Acquisition Pro Forma Calculation”: to the extent required in
connection with determining the permissibility of any acquisition permitted
under Section 6.11(d) or series of related acquisitions permitted under
Section 6.11(d) that constitute a Qualified Acquisition, the determination
required by clause (ii) of Section 6.11(d).

“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Company or any of its Subsidiaries pursuant to
which the Company or any of its Subsidiaries may sell, convey or otherwise
transfer to (a) a Receivables Entity (in the case of a transfer by the Company
or any of its Subsidiaries) or (b) any other Person (in the case of a transfer
by a Receivables Entity), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable, the
proceeds of such receivables and other assets which are customarily transferred,
or in respect of which security interests are customarily granted, in connection
with asset securitizations involving accounts receivable.

“Quoted Rate”: for any day for any Euro Swingline Loan, a rate per annum quoted
by the Euro Swingline Lender to the applicable Foreign Borrower in response to a
notice delivered in accordance with Section 2.5(a)(ii) for a Euro Swingline Loan
as its overnight offer rate in effect for such Euro Swingline Loan at its
principal office in London; provided, that, if the Quoted Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Rate Determination Date”: two Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent; provided, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Receivables Entity”: a Wholly Owned Subsidiary of the Company (or another
Person in which the Company or any Subsidiary makes an Investment pursuant to
Section 6.11(g) and to which the Company or any Subsidiary transfers accounts
receivable and related assets pursuant to a Qualified Receivables Transaction)
which engages in no activities other than in connection with the financing of
accounts receivable and whose assets consist solely of receivables and related
assets transferred to such entity in connection with a Qualified Receivables
Transaction and with respect to which the following conditions are satisfied:

(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

 

27



--------------------------------------------------------------------------------

(i)    is guaranteed by the Company or any Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings);

(ii)    is recourse to or obligates the Company or any Subsidiary in any way
other than pursuant to Standard Securitization Undertakings; or

(iii)    subjects any property or asset of the Company or any Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;

(b)    with which neither the Company nor any Subsidiary has any material
contact, agreement, arrangement or understanding (except in connection with a
Qualified Receivables Transaction) other than on terms no less favorable to the
Company or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Company, other than fees payable in the
ordinary course of business in connection with servicing accounts receivable;
and

(c)    to which neither the Company nor any Subsidiary has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results (except pursuant to Standard
Securitization Undertakings).

Any designation by the Company of a Wholly Owned Subsidiary as a Receivables
Entity shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a certificate of a Responsible Officer of the Company
certifying that such designation complied with the foregoing conditions.

“Recipient”: the Administrative Agent, any Lender, any Issuing Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refunded Swingline Loans”: as defined in Section 2.5(b).

“Register”: as defined in Section 9.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse the relevant Issuing Lender pursuant to Section 2.9 for amounts drawn
under Letters of Credit.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and trustees of such Person and
of such Person’s Affiliates.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

“Requested Multicurrency Loans”: as defined in Section 2.31(a).

“Required Lenders”: at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Outstanding

 

28



--------------------------------------------------------------------------------

Extensions of Credit. The Outstanding Extensions of Credit of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time;
provided, that, the amount of any participation in any Swingline Loan, Euro
Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swingline Lender, Euro Swingline
Lender or applicable Issuing Lender, as the case may be, in making such
determination.

“Required Multicurrency Lenders”: at any time, the holders of more than 50% of
the Multicurrency Subcommitments then in effect.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. For purposes of determining whether there has been any change in a
Requirement of Law under this Agreement, (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted or issued.

“Reset Date”: as defined in Section 2.30.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or controller of a Loan Party, solely
for purposes of the delivery of incumbency certificates pursuant to Section 4.1,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Section 2, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment”: by any Person, any dividend, distribution or payment of
any nature (whether in cash, securities, or other property) on account of or in
respect of any shares of the capital stock or other equity interests (or
warrants, options or rights therefor) of such Person, including but not limited
to any payment on account of the purchase, redemption, retirement, defeasance or
acquisition of any shares of the capital stock or other equity interests (or
warrants, options or rights therefor) of such Person, in each case regardless of
whether required by the terms of such capital stock or other equity interest (or
warrants, options or rights) or any other agreement or instrument.

 

29



--------------------------------------------------------------------------------

“Revolving Loans”: the collective reference to Dollar Revolving Loans and
Multicurrency Loans.

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Outstanding Extensions of Credit then
outstanding constitutes of the aggregate Outstanding Extensions of Credit.

“Sanction(s)”: any economic or financial sanction or trade embargo administered
or enforced by the United States Government (including without limitation,
OFAC), the United Nations Security Council, the European Union, Her Majesty’s
Treasury (“HMT”) or any European Union member state.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Scheduled Unavailability Date”: as defined in Section 2.38.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Significant Subsidiary”: any Subsidiary of the Company (a) which, together with
its Subsidiaries (determined on a consolidated basis), has assets with a book
value greater than or equal to $75,000,000 (or, if less, commencing with the
first fiscal quarter ending after the Closing Date, 5% of the total assets of
the Company and its Subsidiaries (determined on a consolidated basis) as of the
end of the most recently completed fiscal quarter for which financial
information is available), determined in accordance with GAAP, (b) which,
together with its Subsidiaries (determined on a consolidated basis), has net
outside sales greater than or equal to $75,000,000 (or, if less, commencing with
the first fiscal quarter after the Closing Date, 5% of the net outside sales of
the Company and its Subsidiaries (determined on a consolidated basis) for the
most recent four fiscal quarters for which financial information is available),
determined in accordance with GAAP or (c) designated by the Company as a
Significant Subsidiary by written notice to the Administrative Agent. As used in
the foregoing definition, “net outside sales” means gross sales to Persons other
than the Company and its consolidated Subsidiaries, net of cash discounts,
customer returns and allowances.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable,

 

30



--------------------------------------------------------------------------------

secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.

“Specified Hedge Agreement”: any Hedge Agreement entered into by any Borrower
and any Lender or Lender Affiliate, including any counterparty that is a Lender
or Lender Affiliate at the time at the time such Hedge Agreement is entered
into.

“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities entered into by the Company or any Subsidiary which are
reasonably customary in securitization of accounts receivables transactions (it
being understood that in no event shall Standard Securitization Undertakings
include any Guarantee Equivalents in respect of principal or interest on the
financing for any Qualified Receivables Transaction).

“Standby Letter of Credit”: a standby letter of credit issued to support
obligations of the Company or its Subsidiaries, contingent or otherwise.

“Standby Letter of Credit Fee Rate”: the Standby Letter of Credit Fee Rate shall
be determined pursuant to the Pricing Grid.

“Sterling” and “£”: British Pounds Sterling, the lawful currency of the United
Kingdom.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Subsidiary Guarantor”: each Significant Subsidiary of the Company which is a
Domestic Subsidiary.

“Swap Obligations”: with respect to any Subsidiary Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Applicable Margin”: the Swingline Applicable Margin will be
determined pursuant to the Pricing Grid.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $75,000,000. The Swingline Commitment is part of, and
not in addition to, the Total Commitments.

“Swingline Lender”: Bank of America (or any of its Affiliates), in its capacity
as the lender of Swingline Loans.

“Swingline Loan Notice”: a notice of a borrowing of Swingline Loans pursuant to
Section 2.4, which shall be substantially in the form of Exhibit C or such other
form as approved

 

31



--------------------------------------------------------------------------------

by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

“Swingline Loans”: as defined in Section 2.4(a).

“Swingline Participation Amount”: as defined in Section 2.5(c).

“Swiss 10 Non-Bank Rule”: the rule that the aggregate number of creditors
(including the Lenders), other than Swiss Qualifying Banks, of a Swiss Borrower
under this Agreement must not at any time exceed ten (10), all in accordance
with the meaning of the applicable Swiss Guidelines.

“Swiss 20 Non-Bank Rule”: the rule that the aggregate number of creditors
(including the Lenders), other than Swiss Qualifying Banks, of a Swiss Borrower
under all outstanding debts relevant for classification as debenture
(Kassenobligation) (within the meaning of the applicable Swiss Guidelines and
Tax Laws of Switzerland), such as (intragroup) loans (if and to the extent
intragroup loans are not exempt), facilities and/or private placements
(including under the Loan Documents) must not at any time exceed twenty (20),
all in accordance with the meaning of the applicable Swiss Guidelines.

“Swiss Available Amount”: as defined in Section 2.40.

“Swiss Borrower”: any Foreign Borrower organized under the laws of Switzerland.

“Swiss Federal Tax Administration”: the tax authorities referred to in article
34 of the Swiss Federal Act on Withholding Tax of 13 October 1965 (Bundesgesetz
über die Verrechnungssteuer vom 13. Oktober 1965, SR 642.21).

“Swiss Guidelines”: colletively, the following:

(a)    guideline S-02.123 in relation to interbank loans of 22 September 1986
(Merkblatt “Verrechnungssteuer auf Zinsen von Bankguthaben, deren Gläubiger
Banken sind (Interbankguthaben)” vom 22. September 1986);

(b)    guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999);

(c)    guideline S-02.130.1 in relation to money market instruments and accounts
receivable of April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere
und Buchforderungen inländischer Schuldner);

(d)    guideline S-02.128 in relation to syndicated credit facilities of January
2000 (Merkblatt “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen” vom Januar 2000);

(e)    circular letter no. 34 in relation to customer credit balances of 26 July
2011 (“); and

(f)    the circular letter No. 15 of 3 October 2017 (1-015-DVS-2007) in relation
to bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss withholding tax and Swiss stamp taxes
(Kreisschreiben

 

32



--------------------------------------------------------------------------------

Nr. 15 “Obligationen und derivative Finanzinstrumente als Gegenstand der
direkten Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom
3. Oktober 2017),

in each case as issued, amended or replaced from time to time, by the Swiss
Federal Tax Administration or as substituted or superseded and overruled by any
law, statute, ordinance, court decision, regulation or the like as in force from
time to time.

“Swiss Non-Bank Rules”: the Swiss 10 Non-Bank Rule and the Swiss 20 Non-Bank
Rule.

“Swiss Qualifying Bank”: a person or entity (including any commercial bank or
financial institution (irrespective of its jurisdiction of organization)) acting
on its own account which is licensed as a bank by the banking laws in force in
its jurisdiction of incorporation or, if acting through a branch, which is
licensed as a bank by the banking laws in force in the jurisdiction where such
branch is situated, and which, in each case, exercises as its main purpose a
true banking activity, having bank personnel, premises, communication devices of
its own and authority of decision making, all in accordance with the Swiss
Guidelines.

“Swiss Restricted Obligations”: as defined in Section 2.40.

“Swiss Withholding Tax”: any taxes imposed under the Swiss Federal Act on
Withholding Tax (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober 1965,
SR 642.21), as amended from time, to time together with the related ordinances,
regulations and guidelines all as amended and applicable from time to time.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: June 21, 2023; provided, that, if such date is not a
Business Day, the Termination Date shall be the next preceding Business Day.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. The aggregate principal amount of the Total Commitments as in effect
on the Closing Date is $700,000,000.

“Total Outstanding Extensions of Credit”: at any time, the sum of the aggregate
amount of the Outstanding Extensions of Credit of the Lenders outstanding at
such time.

“Trade Letter of Credit”: a trade letter of credit issued to provide a primary
means of payment in respect of the purchase of goods or services by the Company
or its Subsidiaries in the ordinary course of business.

 

33



--------------------------------------------------------------------------------

“Trade Letter of Credit Fee Rate”: the Trade Letter of Credit Fee Rate shall be
determined pursuant to the Pricing Grid.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Undisclosed Administration”: in relation to a Lender or any Person that
directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a Governmental Authority, supervisory
authority or regulator under or based on the law in the country where such
Lender or controlling Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be disclosed and such
appointment has not been disclosed; provided, that, in any such case, such
appointment does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“United States”: the United States of America.

“Unreimbursed Amount”: as defined in Section 2.8(a).

“Unrestricted Domestic Cash”: domestic cash at a U.S. bank or a U.S. branch or
agency of a foreign bank or domestic Cash Equivalents, in each case, held by the
Company or any Subsidiary Guarantor, which is freely transferable and not
subject to a Lien (other than a Lien permitted pursuant to Section 6.3(m)),
pledge, security interest, encumbrance, escrow or cash collateral arrangement or
other restriction on its use.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.25(e).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
Unless otherwise qualified, all references to a “Wholly Owned Subsidiary” or to
“Wholly Owned Subsidiaries” in this Agreement shall refer to a Wholly Owned
Subsidiary or Wholly Owned Subsidiaries of the Company.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “Y”: the lawful currency of Japan.

 

34



--------------------------------------------------------------------------------

1.2    Other Definitional Provisions.

(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)    With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document, any reference to
“Bank of America Merrill Lynch International Limited” is a reference to its
successor in title Bank of America Merrill Lynch International Designated
Activity Company (including its branches) pursuant to and with effect from the
merger between Bank of America Merrill Lynch International Limited and Bank of
America Merrill Lynch International Designated Activity Company that takes
effect in accordance with Chapter II, Title II of Directive (EU) 2017/1132
(which repeals and codifies the Cross-Border Mergers Directive (2005/56/EC)), as
implemented in the United Kingdom and Ireland. Notwithstanding anything to the
contrary in any Loan Document, a transfer of rights and obligations from Bank of
America Merrill Lynch International Limited to Bank of America Merrill Lynch
International Designated Activity Company pursuant to such merger shall be
permitted.

(c)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts receivable, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(d)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, the Swiss Borrower shall not be liable for any
obligations of its Affiliates (other than its direct or indirect Subsidiaries).

 

35



--------------------------------------------------------------------------------

1.3.    Currency Conversion.

(a)    If more than one currency or currency unit are at the same time
recognized by the central bank of any country as the lawful currency of that
country, then (i) any reference in the Loan Documents to, and any obligations
arising under the Loan Documents in, the currency of that country shall be
translated into or paid in the currency or currency unit of that country
designated by the Administrative Agent and (ii) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognized by the central bank for conversion of that currency or currency unit
into the other, rounded up or down by the Administrative Agent as it deems
appropriate.

(b)    If a change in any currency of a country occurs (including the adoption
of the Euro by any member state of the European Union), this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines such amendment to be necessary to reflect the change in
currency and to put the Lenders in the same position, so far as possible, that
they would have been in if no change in currency had occurred.

(c)    Each obligation of a Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided, that, if any Loan or L/C Obligation in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Loan or L/C Obligation,
at the end of the then current Interest Period.

1.4.    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that, with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.5.    Eurocurrency Rate. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
underlying reference rates in the definition of “Eurocurrency Base Rate” (e.g.,
LIBOR, CDOR) or with respect to any comparable or successor rate thereto.

1.6.    FASB ASC 825; Changes in GAAP; Certain Calculations.

(a)    FASB ASC 825. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Loan Parties and their
Subsidiaries shall be deemed to be carried at

 

36



--------------------------------------------------------------------------------

100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, basket, covenant or requirement set forth in
any Loan Document, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such financial ratio, basket, covenant or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that, until so amended,
(i) such financial ratio, basket, covenant or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
financial ratio, basket, covenant or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the annual financial statements referenced in Section 5.1(a) for
all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c)    Certain Calculations. Notwithstanding anything to the contrary herein,
with respect to determining the permissibility of the incurrence of any
Indebtedness, the proceeds thereof shall be not counted as Unrestricted Domestic
Cash for purposes of clause (a)(y) of the definition of Consolidated Leverage
Ratio.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1.    Commitments.

(a)    Subject to the terms and conditions hereof, each Lender severally agrees
to make revolving credit loans denominated in Dollars (“Dollar Revolving Loans”)
to any of the Borrowers from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Outstanding Extensions of Credit, shall not exceed such Lender’s
Commitment. No Borrower shall request and no Lender shall be required to make
any Dollar Revolving Loan if, after making such Dollar Revolving Loan, the Total
Outstanding Extensions of Credit shall exceed the Total Commitments then in
effect. No Foreign Borrower shall request and no Lender shall be required to
make any Dollar Revolving Loan to such Foreign Borrower if, after making such
Dollar Revolving Loan, the aggregate Foreign Borrower Exposure of all Foreign
Borrowers shall exceed the Aggregate Foreign Sublimit then in effect. During the
Commitment Period, any of the Borrowers may use the Commitments by borrowing,
prepaying and reborrowing the Dollar Revolving Loans in whole or in part, all in
accordance with the terms and conditions hereof. The failure of any Lender to
make any Dollar Revolving Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided, that, the Commitments of
the Lenders are several and no Lender

 

37



--------------------------------------------------------------------------------

shall be responsible for any other Lender’s failure to make Dollar Revolving
Loans as required. The Dollar Revolving Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the applicable Borrower and
notified to the Administrative Agent in accordance with Sections 2.2(a) and
2.18; provided, that, any Borrowing made on the Closing Date shall be made as
ABR Loans unless the applicable Borrower delivers a funding indemnity letter, in
form and substance satisfactory to the Administrative Agent, not less than three
(3) Business Days prior to the date of such Borrowing.

(b)    Each Borrower shall repay all outstanding Dollar Revolving Loans borrowed
by it on the earlier of the Termination Date and the date on which the Dollar
Revolving Loans shall become due and payable in accordance with Section 7.

(c)    Subject to the terms and conditions hereof (including, without
limitation, Section 2.31), each Multicurrency Lender severally agrees, from time
to time during the Commitment Period, to make revolving credit loans
(x) denominated in one or more Foreign Currencies to the Company or
(y) denominated in Euros to any Foreign Borrower (collectively, “Multicurrency
Loans”) in an aggregate principal amount (based on the Dollar Equivalent of such
Multicurrency Loans) at any one time outstanding which (a) shall not exceed such
Multicurrency Lender’s Multicurrency Subcommitment and (b) when added to such
Lender’s Outstanding Extensions of Credit, shall not exceed such Lender’s
Commitment. No Borrower shall request and no Multicurrency Lender shall be
required to make any Multicurrency Loan if, after making such Multicurrency Loan
(i) the Total Outstanding Extensions of Credit shall exceed the Total
Commitments then in effect or (ii) the Dollar Equivalent of the aggregate
outstanding Multicurrency Loans shall exceed the Multicurrency Sublimit. No
Foreign Borrower shall request and no Lender shall be required to make any
Multicurrency Loan to such Foreign Borrower if, after making such Multicurrency
Loan, the aggregate Foreign Borrower Exposure of all Foreign Borrowers shall
exceed the Aggregate Foreign Sublimit then in effect. During the Commitment
Period, the Borrowers may borrow, prepay and reborrow Multicurrency Loans, in
whole or in part, all in accordance with the terms and conditions hereof. All
Multicurrency Loans shall be Eurocurrency Loans.

(d)    Each Borrower shall repay all outstanding Multicurrency Loans borrowed by
it on the earlier of the Termination Date and the date on which the
Multicurrency Loans shall become due and payable in accordance with Section 7.

2.2.    Procedure for Revolving Loan Borrowing.

(a)    Each Borrower may borrow Dollar Revolving Loans under the Commitments
during the Commitment Period on any Business Day; provided, that, such Borrower
shall give the Administrative Agent irrevocable notice, which may be given by
(A) telephone or (B) a Borrowing Notice; provided, that, any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a
Borrowing Notice. Each such Borrowing Notice must be received by the
Administrative Agent (x) prior to 11:00 A.M., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Loans or
(y) prior to 11:00 A.M., New York City time, on the requested Borrowing Date, in
the case of ABR Loans, specifying (i) the amount and Type of Dollar Revolving
Loans to be borrowed, (ii) the

 

38



--------------------------------------------------------------------------------

requested Borrowing Date, and (iii) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing of Dollar Revolving Loans under
the Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurocurrency Loans, $3,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then aggregate Available Commitments
are less than $1,000,000, such lesser amount); provided, that, the Swingline
Lender may request, on behalf of the Company, borrowings under the Commitments
that are ABR Loans in other amounts pursuant to Section 2.5. Upon receipt of any
Borrowing Notice from the relevant Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Subject to Section 2.31, each Lender will
make the amount of its pro rata share of each borrowing of Dollar Revolving
Loans available to the Administrative Agent for the account of the relevant
Borrower at the Funding Office prior to 12:00 Noon, New York City time on the
Borrowing Date requested by such Borrower in funds immediately available to the
Administrative Agent. Subject to Section 2.31, such borrowing will then be made
available to the relevant Borrower by the Administrative Agent crediting the
account of such Borrower on the books of such office with the aggregate of the
amounts made available in Dollars to the Administrative Agent by the Lenders and
in like funds as received by the Administrative Agent or by wire transfer of
such amounts to an account designated in writing by such Borrower to the
Administrative Agent in connection with the relevant borrowing.

(b)    Subject to the terms hereof, each Borrower may borrow Multicurrency Loans
under the Multicurrency Subcommitments during the Commitment Period on any
Business Day; provided, that, such Borrower shall give the Administrative Agent
irrevocable notice, which may be given by (A) telephone or (B) a Borrowing
Notice; provided, that, any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Borrowing Notice. Each such Borrowing
Notice must be received by the Administrative Agent prior to 11:00 A.M., New
York City time, three Business Days (or four Business Days in the case of a
Multicurrency Loan denominated in Yen) prior to the requested Borrowing Date,
specifying (i) the requested Borrowing Date, (ii) the respective amounts of each
Multicurrency Loan in each Foreign Currency and (iii) the respective lengths of
the initial Interest Period therefor. Each borrowing under the Multicurrency
Subcommitments shall be in an amount equal to (w) in the case of Multicurrency
Loans denominated in Sterling, £1,000,000 or a whole multiple of £100,000 in
excess thereof, (x) in the case of Multicurrency Loans denominated in Euros,
€1,000,000 or a whole multiple of €100,000 in excess thereof, (y) in the case of
Multicurrency Loans denominated in Canadian Dollars, C$1,000,000 or a whole
multiple of C$100,000 in excess thereof and (z) in the case of Multicurrency
Loans denominated in Yen, Y100,000,000 or a whole multiple of Y10,000,000 in
excess thereof; provided, that, the Euro Swingline Lender may request, on behalf
of any relevant Foreign Borrower, borrowings denominated in Euros under the
Multicurrency Subcommitments that are Eurocurrency Loans with an Interest Period
of one month in other amounts pursuant to Section 2.5. Upon receipt of any
Borrowing Notice from the relevant Borrower, the Administrative Agent shall
promptly notify each Multicurrency Lender thereof. Each Multicurrency Lender
will make the amount of its pro rata share of each borrowing available to the

 

39



--------------------------------------------------------------------------------

Administrative Agent for the account of the relevant Borrower at the Funding
Office prior to 12:00 Noon, New York City, in each case, on the Borrowing Date
requested by the applicable Borrower in funds immediately available in the
relevant Foreign Currency to the Administrative Agent. Such borrowing will then
be made available to the applicable Borrower by the Administrative Agent
crediting the account of such Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Multicurrency Lenders and in like funds as received by the Administrative Agent
or by wire transfer of such amounts to an account designated in writing by such
Borrower to the Administrative Agent in connection with the relevant borrowing.

2.3.    Cashless Settlement. Notwithstanding anything to the contrary in this
Agreement, any Lender may exchange, continue or rollover all of the portion of
its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrowers, the Administrative
Agent, and such Lender.

2.4.    Swingline Commitment; Euro Swingline Commitment.

(a)    Subject to the terms and conditions hereof and in reliance upon the
agreements of the other Lenders set forth herein, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Company under the
Commitments from time to time during the Commitment Period by making swing line
loans denominated in Dollars (“Swingline Loans”), bearing interest as set forth
in Section 2.20(c)(i), to the Company; provided, that, (i) the aggregate
outstanding principal amount of Swingline Loans at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with such Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in
effect), (ii) the sum of (x) the aggregate principal amount of Swingline Loans
outstanding, plus (y) the Dollar Equivalent of the aggregate principal amount of
Euro Swingline Loans outstanding, shall not at any time exceed $100,000,000, and
(iii) the Company shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the sum of the Total Outstanding Extensions of Credit would exceed the Total
Commitments. During the Commitment Period, the Company may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be denominated in Dollars.
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Revolving Percentage times the amount of such
Swingline Loan.

(b)    The Company shall repay all outstanding Swingline Loans on the earlier of
(i) the Termination Date and (ii) the date on which the Swingline Loans shall
become due and payable in accordance with Section 7.

(c)    Subject to the terms and conditions hereof and in reliance upon the
agreements of the Multicurrency Lenders set forth herein, the Euro Swingline
Lender agrees to make a portion of the credit otherwise available to the Foreign
Borrowers under the Commitments from time to time during the Commitment Period
by making swing line loans denominated in Euros (“Euro Swingline Loans”),
bearing interest as set forth in Section 2.20(c)(ii), to such Foreign Borrower;
provided, that, (i) the aggregate outstanding principal amount of Euro Swingline

 

40



--------------------------------------------------------------------------------

Loans at any time shall not exceed the Euro Swingline Commitment then in effect
(notwithstanding that the Euro Swingline Loans outstanding at any time, when
aggregated with the Euro Swingline Lender’s other outstanding Revolving Loans
(if any), may exceed the Euro Swingline Commitment then in effect), (ii) the sum
of (x) the aggregate principal amount of Swingline Loans outstanding, plus
(y) the Dollar Equivalent of the aggregate principal amount of Euro Swingline
Loans outstanding, shall not at any time exceed $100,000,000, and (iii) no
Foreign Borrower shall request, and the Euro Swingline Lender shall not make,
any Euro Swingline Loan if, after giving effect to the making of such Euro
Swingline Loan, the sum of the Total Outstanding Extensions of Credit would
exceed the Total Commitments. During the Commitment Period, the Foreign
Borrowers may use the Euro Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Euro
Swingline Loans shall be denominated in Euros in accordance with the terms and
conditions hereof. Immediately upon the making of a Euro Swingline Loan, each
Multicurrency Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Euro Swingline Lender a risk
participation in such Euro Swingline Loan in an amount equal to the product of
such Multicurrency Lender’s Multicurrency Revolving Percentage times the amount
of such Euro Swingline Loan.

(d)    Each Foreign Borrower shall repay all outstanding Euro Swingline Loans
outstanding to such Foreign Borrower on the earlier of (i) the Termination Date
and (ii) the date on which the Euro Swingline Loans shall become due and payable
in accordance with Section 7.

2.5.    Procedure for Swingline Borrowing: Refunding of Swingline Loans;
Reallocation of Swingline Commitment and Euro Swingline Commitment.

(a)    (i) Whenever the Company desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender and the Administrative Agent
irrevocable notice, which may be given by (A) telephone or (B) a Swingline Loan
Notice; provided, that, any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 2:00 P.M., New York City
time, on the proposed Borrowing Date, specifying (A) the amount to be borrowed
and (B) the requested Borrowing Date (which shall be a Business Day during the
Commitment Period). Each borrowing under the Swingline Commitment shall be in a
minimum amount of $100,000 or a whole multiple of $100,000 in excess thereof.
Promptly after receipt by the Swingline Lender of any telephonic Swingline Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent prior to 3:00 p.m. on the date of the proposed
borrowing of the Swingline Loan (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in Section 2.4(a),
or (B) that one or more of the applicable conditions specified in Section 4 is
not then satisfied, then, subject to the terms and conditions hereof, not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in the
Swingline Loan Notice, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in

 

41



--------------------------------------------------------------------------------

immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Company on such Borrowing Date by
transferring such proceeds to an account designated by the Company no later than
4:00 P.M., New York City time on such Borrowing Date in immediately available
funds.

(ii)    Whenever any Foreign Borrower desires that the Euro Swingline Lender
make Euro Swingline Loans it shall give the Euro Swingline Lender and the
Administrative Agent irrevocable notice, which may be given by (A) telephone or
(B) a Euro Swingline Loan Notice; provided, that, any telephonic notice must be
confirmed promptly by delivery to the Euro Swingline Lender and the
Administrative Agent of a Euro Swingline Loan Notice. Each such Euro Swingline
Loan Notice must be received by the Euro Swingline Lender not later than 12:00
P.M. (Noon), London time, on the proposed Borrowing Date, specifying (A) the
amount to be borrowed and (B) the requested Borrowing Date (which shall be a
Business Day during the Commitment Period). Each borrowing under the Euro
Swingline Commitment shall be in a minimum amount of the Foreign Currency
Equivalent for Euros of $100,000 or a whole multiple of $100,000 in excess
thereof. Unless the Euro Swingline Lender has received notice (by telephone or
in writing) from the Administrative Agent prior to 1:00 p.m., London Time, on
the date of the proposed borrowing of the Euro Swingline Loan (A) directing the
Euro Swingline Lender not to make such Euro Swingline Loan as a result of the
limitations set forth in Section 2.4(c), or (B) that one or more of the
applicable conditions specified in Section 4 is not then satisfied, then,
subject to the terms and conditions hereof, on the Borrowing Date specified in
the Euro Swingline Loan Notice in respect of the relevant Euro Swingline Loan,
the Euro Swingline Lender shall make available to an account designated by the
applicable Foreign Borrower in such Euro Swingline Loan Notice an amount in
immediately available funds equal to the amount of the Euro Swingline Loan to be
made by the Euro Swingline Lender.

(b)    Each of the Swingline Lender and the Euro Swingline Lender, as
applicable, at any time and from time to time in its sole and absolute
discretion may (and, in any event, on the tenth (10th) Business Day after any
Swingline Loan or Euro Swingline Loan is made to the applicable Borrower, the
Swingline Lender or the Euro Swingline Lender, as the case may be, shall), on
behalf of the applicable Borrower (each of which hereby irrevocably directs the
Swingline Lender or the Euro Swingline Lender, as the case may be, to act on its
behalf), on two Business Day’s written notice (which notice shall be given at
least two Business Days prior to the tenth (10th) Business Day after any
Swingline Loan or Euro Swingline Loan is made to the applicable Borrower) given
by the Swingline Lender or the Euro Swingline Lender no later than 12:00 Noon,
New York City time, request each Lender (or in the case of a Euro Swingline
Loan, each Multicurrency Lender) to make, in accordance with the applicable
provisions of Section 2.2 (without regard to the minimums and multiples
specified therein for the principal amount of Dollar Revolving Loans or
Multicurrency Loans, as the case may be, but subject to the unutilized portion
of the Total Commitments and the conditions set forth in Section 4.2), and each
Lender or Multicurrency Lender, as the case may be, hereby agrees to make, a
Dollar Revolving Loan or, in the case of a Euro Swingline Loan, a Multicurrency
Loan denominated in Euros, in an amount equal to such Lender’s Revolving
Percentage (or, in the case of a Euro Swingline Loan, such

 

42



--------------------------------------------------------------------------------

Multicurrency Lender’s Multicurrency Revolving Percentage) of the aggregate
amount of the Swingline Loans or the Euro Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender or the Euro Swingline Lender, as the case may be. Each Lender shall make
the amount of such Dollar Revolving Loan or such Multicurrency Loan denominated
in Euros, as the case may be, available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender or the Euro Swingline Lender, as applicable, for
application to the repayment of the Refunded Swingline Loans. The Company and
each Foreign Borrower irrevocably authorizes the Swingline Lender or the Euro
Swingline Lender, as applicable, to charge the applicable Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full
relevant Refunded Swingline Loans.

(c)    If prior to the time a Dollar Revolving Loan or a Multicurrency Loan, as
the case may be, would have otherwise been made pursuant to Section 2.5(b), one
of the events described in Section 7(f) shall have occurred and be continuing or
if for any other reason, as determined by the Swingline Lender or the Euro
Swingline Lender, as applicable, in its sole discretion, Dollar Revolving Loans
or Multicurrency Loans, as the case may be, may not be made as contemplated by
Section 2.5(b), each Lender or Multicurrency Lender, as applicable, shall, on
the date such Loan was to have been made pursuant to the notice referred to in
Section 2.5(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans or Euro Swingline Loans, as the case may be, by
paying to the Swingline Lender or the Euro Swingline Lender, as applicable, an
amount (the “Swingline Participation Amount”) equal to (i) such Lender’s
Revolving Percentage or such Multicurrency Lender’s Multicurrency Revolving
Percentage, as applicable, times (ii) the sum of the aggregate principal amount
of Swingline Loans or the Euro Swingline Loans, as applicable, then outstanding
that were to have been repaid with such Loans.

(d)    (i)     Whenever, at any time after the Swingline Lender or the Euro
Swingline Lender, as applicable, has received from any Lender or Multicurrency
Lender, as the case may be, such Lender’s Swingline Participation Amount, the
Swingline Lender or the Euro Swingline Lender, as applicable, receives any
payment on account of its Swingline Loans or Euro Swingline Loans, as the case
may be, such Person will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on the Swingline Loans or the Euro Swingline
Loans, as applicable, then due) in the same funds as those received by the
Swingline Lender or the Euro Swingline Lender.

(ii)    If any payment received by the Swingline Lender or Euro Swingline
Lender, as applicable, in respect of principal or interest on any Swingline Loan
or Euro Swingline Loan, as applicable, is required to be returned by the
Swingline Lender or Euro Swingline Lender, as applicable, under any of the
circumstances described in

 

43



--------------------------------------------------------------------------------

Section 9.7A (including pursuant to any settlement entered into by the Swingline
Lender or the Euro Swingline Lender, as applicable, in its discretion), each
Lender or Multicurrency Lender, as applicable, shall pay to the Swingline Lender
or the Euro Swingline Lender, as applicable, its Revolving Percentage or
Multicurrency Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender or the Euro Swingline Lender, as applicable. The obligations of the
Lenders and the Multicurrency Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)    Each Lender’s obligation to make the Loans referred to in Section 2.5(b)
and to purchase participating interests pursuant to Section 2.5(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrowers (or any of them) may have against any Swingline
Lender, the Euro Swingline Lender, the Company, the other Borrowers or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4; (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers (or any of them); (iv) any breach of
this Agreement or any other Loan Document by any Borrower, any other Loan Party
or any Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of the
applicable Borrowers to repay Swingline Loans or Euro Swingline Loans, together
with interest as provided herein.

(f)    If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender or the Euro Swingline Lender, as the case may
be, any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.5, the Swingline Lender or the Euro Swingline
Lender, as applicable, shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Person at a rate per annum equal to the
greater of the applicable Overnight Rate from time to time in effect and a rate
determined by the Swingline Lender or the Euro Swingline Lender, as applicable,
in accordance with banking industry rules on interbank compensation, plus any
applicable administrative, processing or similar fees customarily charged by
such Person in connection with the foregoing. If such Lender or Multicurrency
Lender, as applicable, pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Dollar Revolving Loan or such
Multicurrency Lender’s Multicurrency Loan, as applicable, or funded
participation in the relevant Swingline Loan or Euro Swingline Loan, as the case
may be. A certificate of the Swingline Lender or the Euro Swingline Lender,
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.5(f) shall be conclusive absent manifest
error.

(g)    The Company shall have the right at any time and from time to time upon
five (5) Business Days prior written notice to the Administrative Agent to
increase or decrease the Swingline Commitment or the Euro Swingline Commitment,
as the case may be, by reducing and

 

44



--------------------------------------------------------------------------------

reallocating by an equivalent amount all or a portion of the Swingline
Commitment or the Euro Swingline Commitment, as applicable; provided, that, in
no event shall (x) the Euro Swingline Commitment exceed $25,000,000 at any time
or (y) the aggregate amount of the Swingline Commitment and the Euro Swingline
Commitment exceed $100,000,000 at any time. All such reallocations shall be in
integral multiples of $1,000,000. In the event of a reallocation of the
Swingline Commitment and the Euro Swingline Commitment as described in the
foregoing sentence, the Administrative Agent is hereby authorized by the parties
hereto to change the definitions of “Swingline Commitment” and the “Euro
Swingline Commitment” herein to provide for the reallocations thereof. The
Administrative Agent shall (i) notify each of the Lenders promptly after
receiving any notice of a reallocation under this Section 2.5(g) and
(ii) promptly upon the effectiveness of any such reallocation, distribute to the
Lenders any change to the definitions of “Swingline Commitment” and the “Euro
Swingline Commitment”. In the event of a reallocation of the Swingline
Commitment or the Euro Swingline Commitment as described above, upon the request
of any Swingline Lender or Euro Swingline Lender, the applicable Borrowers shall
execute and deliver to such Person (through the Administrative Agent) a Note
reflecting such reallocations.

(h)    The Swingline Lender and the Euro Swingline Lender shall each be
responsible for invoicing the applicable Borrowers for interest on the Swingline
Loans and the Euro Swingline Loans. Until each Lender or Multicurrency Lender
funds its Dollar Revolving Loans or its Multicurrency Loans or risk
participation pursuant to this Section 2.5 to refinance such Lender’s Revolving
Percentage of any Swingline Loan or such Multicurrency Lender’s Multicurrency
Revolving Percentage of any Euro Swingline Loan, as applicable, interest in
respect of such Revolving Percentage or Multicurrency Revolving Percentage shall
be solely for the account of the Swingline Lender or the Euro Swingline Lender,
as applicable.

(i)    The Borrowers shall make all payments of principal and interest in
respect of the Swingline Loans and the Euro Swingline Loans directly to the
Swingline Lender and the Euro Swingline Lender, as applicable.

2.6.    L/C Commitment.

(a)    Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 2.8(a),
agrees to issue standby or trade letters of credit, bank guaranties or other
similar forms of credit issued by such Issuing Lender (together with any
Designated Letters of Credit, “Letters of Credit”) for the account of any
Borrower on any Business Day during the Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided, that, no Issuing
Lender shall issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment, (ii) the
Outstanding Extensions of Credit of any Lender would exceed such Lender’s
Commitment, (iii) the sum of the Total Outstanding Extensions of Credit would
exceed the Total Commitments. No Foreign Borrower shall request and no Issuing
Lender shall issue any Letter of Credit for the account of such Foreign Borrower
if, after issuing such Letter of Credit, the aggregate Foreign Borrower Exposure
of all Foreign Borrowers shall exceed the Aggregate Foreign Sublimit then in
effect. Each Letter of Credit shall (i) be denominated in Dollars or a Foreign
Currency, (ii) have a face amount of at least $10,000 or the Foreign

 

45



--------------------------------------------------------------------------------

Currency Equivalent thereof (unless otherwise agreed by the relevant Issuing
Lender) and (iii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Termination Date; provided, that, any Letter of Credit with a one-year term may
(subject to Section 2.7(c)) provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).

(b)    No Issuing Lender shall at any time be obligated to issue, amend, extend
or increase any Letter of Credit if:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing the Letter of Credit, or any Law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it;

(ii)    such issuance of the Letter of Credit would violate one or more policies
of general application of such Issuing Lender applicable to letters of credit;

(iii)    any Lender is at that time a Defaulting Lender, unless such Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the applicable
Borrower or such Lender to eliminate such Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.37(a)(v)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such Issuing Lender has actual or potential Fronting Exposure, as it may elect
in its sole discretion;

(iv)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

(v)    the outstanding L/C Obligations in respect of all Letters of Credit
issued by such Issuing Lender would exceed the Issuing Lender Sublimit of such
Issuing Lender.

(c)    Each Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Lender shall have all of the benefits and immunities (i) provided
to the Administrative Agent in Section 8 with respect to any acts taken or
omissions suffered by such Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 8 included

 

46



--------------------------------------------------------------------------------

each Issuing Lender with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Lenders.

(d)    On the Closing Date, (i) the Company shall provide Schedule 2.6, which
Schedule shall list the Designated Letters of Credit, (ii) such Designated
Letters of Credit shall be deemed to be Letters of Credit issued pursuant to and
in compliance with this Section 2.6, (iii) the face amount of such Designated
Letters of Credit shall be included in the calculation of the available L/C
Commitment and the Outstanding Extensions of Credit, (iv) the provisions of this
Agreement shall apply thereto, and the Company and the Lenders hereunder hereby
expressly assume all obligations with respect to such Letters of Credit that
they would have if such Letters of Credit had been issued pursuant to this
Agreement and (v) all liabilities of the Company with respect to such Designated
Letters of Credit shall constitute obligations of the Company hereunder.

2.7.    Procedure for Issuance of Letters of Credit.

(a)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the applicable Issuing
Lender (with a copy to the Administrative Agent) in the form of an Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Application may be sent by facsimile, by mail, by overnight courier, by
electronic transmission using the system provided by the applicable Issuing
Lender, by personal delivery or by any other means acceptable to the applicable
Issuing Lender. Such Application must be received by the applicable Issuing
Lender and the Administrative Agent not later than 11:00 a.m. at least three
Business Days (or such later date and time as the Administrative Agent and the
applicable Issuing Lender may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or amendment date, as the case
may be. In the case of a request for an initial issuance of a Letter of Credit,
such Application shall specify in form and detail satisfactory to the applicable
Issuing Lender such information as required by such Issuing Lender for the
proposed Letter of Credit. In the case of a request for an amendment of any
outstanding Letter of Credit, such Application shall specify in form and detail
satisfactory to the applicable Issuing Lender such information as required by
such Issuing Lender for the proposed amendment of such outstanding Letter of
Credit. Additionally, the applicable Borrower shall furnish to the applicable
Issuing Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such Issuing Lender or the Administrative Agent may
require.

(b)    Promptly after receipt of any Application, the applicable Issuing Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Application from the applicable
Borrower and, if not, the applicable Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuing Lender
has received written notice from the Administrative Agent, any Lender or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4 shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Lender shall, on the requested
date, issue a Letter of Credit for the account of such Borrower or enter into
the applicable amendment, as the case may be, in each case in accordance with
such Issuing Lender’s

 

47



--------------------------------------------------------------------------------

usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Lender a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Revolving Percentage times the amount of such Letter of Credit.

(c)    If a Borrower so requests in any applicable Application, the applicable
Issuing Lender agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, that, any
such Auto-Extension Letter of Credit must permit the applicable Issuing Lender
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Lender to permit the extension of such Letter of
Credit at any time to an expiry date not later than five Business Days prior to
the Termination Date; provided, however, that, such Issuing Lender shall not
permit any such extension if (i) such Issuing Lender has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of Section 2.6(a) or Section 2.6(b) or otherwise), or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(A) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (B) from the Administrative Agent, any Lender or any
Loan Party that one or more of the applicable conditions specified in Section 4
is not then satisfied, and in each such case directing such Issuing Lender not
to permit such extension.

(d)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Lender will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

2.8.    L/C Participation.

(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from each Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in each Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by each Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which any Issuing Lender
is not reimbursed in full by the relevant Borrower in accordance with the terms
of this Agreement, the related Reimbursement Obligation shall be converted to
Dollars in accordance with Section 2.9 and such L/C Participant shall pay to
such Issuing Lender through the Administrative Agent upon demand at the
Administrative Agent’s address for notices

 

48



--------------------------------------------------------------------------------

specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount of such Reimbursement Obligation, or any part thereof, that is not
so reimbursed. Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Lender
shall notify the relevant Borrower and the Administrative Agent thereof. Not
later than 11:00 a.m. on the date of any payment by such Issuing Lender under a
Letter of Credit (each such date, an “Honor Date”), the relevant Borrower shall
reimburse such Issuing Lender through the Administrative Agent in an amount
equal to the amount of such drawing. If such Borrower fails to so reimburse such
Issuing Lender by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Revolving Percentage
thereof. In such event, such Borrower shall be deemed to have requested a
borrowing of ABR Loans to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.1 for the principal amount of ABR Loans, but subject to the amount
of the unutilized portion of the Total Commitments and the conditions set forth
in Section 4.2. Any notice given by an Issuing Lender or the Administrative
Agent pursuant to this Section 2.8 may be given by telephone if immediately
confirmed in writing; provided, that, the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(b)    If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 2.8(a) in respect of any Unreimbursed Amount under
any Letter of Credit is paid to such Issuing Lender within three Business Days
after the date such payment is due, such L/C Participant shall pay to such
Issuing Lender through the Administrative Agent on demand an amount equal to the
product of (i) such amount, times (ii) the Overnight Rate, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360, plus any applicable administrative,
processing or similar fees customarily charged by such Issuing Lender in
connection with the foregoing. If any such amount required to be paid by any L/C
Participant pursuant to Section 2.8(a) is not made available to such Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans, plus any applicable
administrative, processing or similar fees customarily charged by such Issuing
Lender in connection with the foregoing. A certificate of such Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section 2.8 shall be conclusive in the absence of manifest error.

(c)    Each Lender shall upon any notice pursuant to Section 2.8(a) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Lender at the
Administrative Agent’s Funding Office in an amount equal to its Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.8(d), each Lender that so makes funds available
shall be deemed to have made an ABR Loan to the relevant Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable Issuing Lender.

 

 

49



--------------------------------------------------------------------------------

(d)    With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of ABR Loans because the conditions set forth in Section 4.2 cannot be
satisfied or for any other reason, the relevant Borrower shall be deemed to have
incurred from the applicable Issuing Lender an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate set forth in Section 2.20(d). In such event, each Lender’s payment to
the Administrative Agent for the account of the applicable Issuing Lender
pursuant to Section 2.8(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.8.

(e)    Until each Lender funds its ABR Loan or L/C Advance pursuant to this
Section 2.8 to reimburse the applicable Issuing Lender for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Revolving
Percentage of such amount shall be solely for the account of such Issuing
Lender.

(f)    Each Lender’s obligation to make an ABR Loan or L/C Advances to reimburse
each Issuing Lenders for amounts drawn under Letters of Credit, as contemplated
by this Section 2.8, shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such
Issuing Lender, the Borrowers or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that, each Lender’s obligation to make ABR Loans pursuant to this
Section 2.8 is subject to the conditions set forth in Section 4.2. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the applicable Issuing Lender for the amount of any
payment made by such Issuing Lender under any Letter of Credit, together with
interest as provided herein.

(g)    If any Lender fails to make available to the Administrative Agent for the
account of any Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.8 by the time specified
in Section 2.8(c), then, without limiting the other provisions of this
Agreement, the applicable Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the applicable Issuing
Lender at a rate per annum equal to the greater of the Overnight Rate and a rate
determined by the Issuing Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuing Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s ABR Loan included in the relevant
extension of credit under Section 2.1 or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of any Issuing Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause 2.8(g) shall be conclusive absent manifest error.

 

50



--------------------------------------------------------------------------------

2.8A.    Repayment of Participations.

(a)    Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.8(a), the Administrative Agent
receives for the account of such Issuing Lender any payment in respect of the
Unreimbursed Amount (whether directly from the applicable Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), or any payment of interest on account thereof, the Administrative Agent
will distribute to such L/C Participant its pro rata share thereof in the same
funds as those received by the Administrative Agent.

(b)    If any payment received by the Administrative Agent for the account of
any Issuing Lender pursuant to Section 2.8(a) is required to be returned under
any of the circumstances described in Section 9.7A (including pursuant to any
settlement entered into by the applicable Issuing Lender in its discretion),
each Lender shall pay to the Administrative Agent for the account of such
Issuing Lender its Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

2.9.    Reimbursement Obligation of the Borrowers. Each Borrower agrees to
reimburse each Issuing Lender through the Administrative Agent on the Business
Day next succeeding the Business Day on which such Issuing Lender notifies such
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment other than Excluded Taxes. Each such
payment shall be made to the Administrative Agent at its address for notices
referred to herein in the relevant currency and in immediately available funds,
unless (x) the applicable Issuing Lender (at its option) shall have specified in
its notice to the applicable Borrower that it will require reimbursement in
Dollars or (y) in the absence of any such requirement that such Borrower
reimburse the applicable Issuing Lender in Dollars, such Borrower shall have
notified the applicable Issuing Lender promptly following the notice of drawing
that such Borrower will reimburse such Issuing Lender in Dollars; provided,
that, in the case of any such reimbursement in Dollars of any Letter or Credit
denominated in a Foreign Currency, the applicable Issuing Lender shall notify
the applicable Borrower of the Exchange Rate for Dollars and the Foreign
Currency used for payment of such Letter of Credit as of the date of the payment
of the draft presented under such Letter of Credit by such Issuing Lender with
respect to the amount of the drawing in the Foreign Currency promptly following
the determination thereof. If the applicable Borrower does not reimburse the
applicable Issuing Lender for any draft paid by such Issuing Lender under any
Letter of Credit issued by such Issuing Lender in a Foreign Currency on the date
required pursuant to the first sentence of this Section 2.9, such Issuing Lender
shall convert such Reimbursement Obligation into Dollars at the rate of exchange
then available to such Issuing Lender in the interbank market where its foreign
currency exchange operations in respect of such Foreign Currency are then being
conducted and such Borrower shall thereafter be required to reimburse such
Issuing Lender in Dollars for such Reimbursement Obligation (in the amount so
converted). Subject to the next succeeding sentence, interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (i) until the

 

51



--------------------------------------------------------------------------------

Business Day next succeeding the date of the relevant notice, Section 2.20(b)
and (ii) thereafter, Section 2.20(d). Interest shall be payable on any such
amounts denominated in a Foreign Currency from the date on which the relevant
draft is paid until payment in full or conversion to Dollars as provided herein
at the rate determined by the applicable Issuing Lender as its cost of funding
such payment.

2.10.    Obligations Absolute. Each Borrower’s obligations under this Agreement
to reimburse each Issuing Lender for each drawing under each Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, including the following:

(a)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b)    the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable Issuing Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(c)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(d)    waiver by such Issuing Lender of any requirement that exists for such
Issuing Lender’s protection and not the protection of the applicable Borrower or
any waiver by such Issuing Lender which does not in fact materially prejudice
the applicable Borrower;

(e)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(f)    any payment made by such Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(g)    any payment by the applicable Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the applicable Issuing
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

52



--------------------------------------------------------------------------------

(h)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the applicable Issuing Lender. Such Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Lender and its correspondents unless such notice is given as
aforesaid.

2.11.    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the applicable Issuing Lender shall promptly notify
the applicable Borrower and the Administrative Agent of the date and amount
thereof. The responsibility of an Issuing Lender to the applicable Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

2.12.    Applications; Applicability of ISP and UCP; Limitation of Liability.

(a)    To the extent that any provision of any Application related to any Letter
of Credit is inconsistent with the provisions of this Agreement, the provisions
of this Agreement shall apply.

(b)    Unless otherwise expressly agreed by any Issuing Lender and the
applicable Borrower when a Letter of Credit is issued (including any such
agreement applicable to a Designated Letter of Credit), (i) the rules of the ISP
shall apply to each Standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each Trade Letter of Credit. Notwithstanding the foregoing, no
Issuing Lender shall be responsible to the applicable Borrower for, and each
Issuing Lender’s rights and remedies against the applicable Borrower shall not
be impaired by, any action or inaction of such Issuing Lender required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such Issuing Lender or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

2.13.    Certain Reporting Requirements. Each Issuing Lender will report in
writing to the Administrative Agent (a) on the fifth Business Day prior to the
end of each fiscal quarter of the Company, the aggregate stated amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week and (b) on or prior to each Business Day on which an Issuing
Lender expects to issue, renew or amend any Letter of Credit, the date of such
issuance, renewal or amendment and the aggregate stated amount of Letters of
Credit to be issued by it and outstanding after giving effect to such issuance
or amendment (and such Issuing Lender shall advise the Administrative Agent on
such

 

53



--------------------------------------------------------------------------------

Business Day whether such issuance, renewal or amendment occurred and whether
the amount thereof changed).

2.13A.    Role of Issuing Lenders. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, none of the Issuing Lenders shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lenders, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable to any Lender for (a) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (b) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that, this assumption is not intended to,
and shall not, preclude any Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lenders, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Lender shall be liable or responsible for any of the matters described
in clauses (a) through (h) of Section 2.10; provided, however, that, anything in
such clauses to the contrary notwithstanding, such Borrower may have a claim
against the applicable Issuing Lender, and such Issuing Lender may be liable to
such Borrower, to the extent, but only to the extent, of any direct, as opposed
to special, indirect, punitive, consequential or exemplary, damages suffered by
such Borrower which such Borrower proves were caused by such Issuing Lender’s
willful misconduct or gross negligence or such Issuing Lender’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Any Issuing Lender
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

2.14.    Fees and Other Charges, etc.

(a)    The Company agrees to pay to the Administrative Agent for the account of
each Lender, subject to adjustment as provided in Section 2.37, a facility fee
for the period from and including the Closing Date to the last day of the
Commitment Period, computed at the Facility Fee Rate on the actual daily amount
of the Commitment of such Lender (whether or not utilized) during the period for
which payment is made, payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the later of the Termination
Date and the date the Commitments have been terminated and the principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
this Agreement shall have been paid in

 

54



--------------------------------------------------------------------------------

full. For the avoidance of doubt, if any Lender continues to have any
Outstanding Extensions of Credit after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Outstanding Extensions of Credit from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Outstanding Extensions of Credit.

(b)    The applicable Borrower will pay a fee on all outstanding Letters of
Credit (the “Letter of Credit Fees”) issued for the account of such Borrower at
a per annum rate equal to the Standby Letter of Credit Fee Rate or the Trade
Letter of Credit Fee Rate, as applicable, computed on the Dollar Equivalent of
the maximum amount available to be drawn (as then in effect) under such Letter
of Credit shared ratably among the Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date; provided, that, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable Issuing Lender pursuant
to Section 2.36 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Revolving Percentages allocable to such Letter of Credit pursuant to
Section 2.37(a)(v), with the balance of such fee, if any, payable to the
applicable Issuing Lender for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.4. If
there is any change in the Standby Letter of Credit Fee Rate or the Trade Letter
of Credit Fee Rate, as applicable, during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Standby Letter of Credit Fee Rate or the Trade Letter of
Credit Fee Rate, as applicable, separately for each period during such quarter
that such Standby Letter of Credit Fee Rate or the Trade Letter of Credit Fee
Rate, as applicable, was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the interest rate set
forth in Section 2.20(d). The Borrowers shall pay directly to the applicable
Issuing Lender for its own account a fronting fee equal to (i) with respect to
each commercial Letter of Credit, at the rate specified in the applicable Fee
Letter (or such other rate separately agreed between the applicable Borrower and
applicable Issuing Lender), computed on the Dollar Equivalent of the stated
amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the stated amount of such Letter of Credit, at a rate separately agreed between
the applicable Borrower and the applicable Issuing Lender, computed on the
Dollar Equivalent of the amount of such increase and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the applicable Fee Letter,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit and payable on a quarterly basis in arrears. Such
fronting fee shall be due and payable on each L/C Payment Date and thereafter on
demand.

(c)    In addition to the foregoing fees, the applicable Borrower shall pay or
reimburse each Issuing Lender such normal and customary costs and expenses as
are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued for the account of such Borrower. Such customary fees

 

55



--------------------------------------------------------------------------------

and standard costs and charges are due and payable on demand and are
nonrefundable absent manifest error.

(d)    The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Company and the
Administrative Agent (including, without limitation, pursuant to any Fee
Letter).

2.15    Optional Termination or Reduction of Commitments; Increase of
Commitments.

(a)    The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided, that, no such
termination or reduction of the Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans, Swingline Loans
and Euro Swingline Loans made on the effective date thereof, the Total
Outstanding Extensions of Credit would exceed the Total Commitments. Any such
reduction shall be in an amount equal to $10,000,000, or an integral multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Commitments then
in effect. Any reduction of the Total Commitments to an amount below the
Multicurrency Sublimit then in effect shall result in an automatic
dollar-for-dollar reduction of the Multicurrency Sublimit. Any reduction of the
Total Commitments shall result in an automatic pro rata reduction of the
Aggregate Foreign Sublimit then in effect or as otherwise directed by the
Company and approved by the Administrative Agent.

(b)    Following the Closing Date, so long as no Default or Event of Default has
occurred and is then continuing, the Company may request that the Total
Commitments and, at the Company’s option, the aggregate amount of the
Multicurrency Subcommitments, be increased and, upon such request, the
Administrative Agent shall have the right to solicit additional financial
institutions to become Lenders for purposes of this Agreement, or to encourage
any Lender to increase its Commitment and, if applicable, its Multicurrency
Subcommitment; provided, that, (i) each Lender which is a party to this
Agreement prior to such increase shall have the first option, and may elect, to
fund its pro rata share of the amount of the requested increase in the Total
Commitment and, if applicable, the aggregate amount of the Multicurrency
Subcommitments (or any such greater amount in the event that one or more Lenders
does not elect to fund its respective pro rata share of the amount of the
requested increase in the Total Commitments and, if applicable, its
Multicurrency Subcommitment), thereby increasing its Commitment and, if
applicable, its Multicurrency Subcommitment hereunder, but no Lender shall have
any obligation to do so; (ii) in the event that it becomes necessary to include
a new financial institution to fund the amount of the requested increase in the
Total Commitments and, if applicable, the aggregate amount of the Multicurrency
Subcommitments, each such financial institution shall be reasonably acceptable
to the Administrative Agent, the Issuing Lenders and the Company (each such
acceptance not to be unreasonably withheld) and each such financial institution
shall become a Lender hereunder and agree to become party to, and shall assume
and agree to be bound by, this Agreement, subject to all terms and conditions
hereof; (iii) the Administrative Agent shall not have any obligation to any
Borrower or to any Lender to solicit additional financial institutions or any
increase in the Total Commitments and, if applicable, the Multicurrency
Subcommitment of any Lender

 

56



--------------------------------------------------------------------------------

pursuant to this Section 2.15(b); (iv) in connection with any increase in the
Multicurrency Subcommitment, such increase may, at the Company’s option, be
dollar for dollar with any increase in the Total Commitments or in some lesser
proportion thereof; and (v) in no event shall the addition of any Lender or
Lenders or the increase in the Commitment of any Lender under this
Section 2.15(b) increase the Total Commitments to an amount greater than
$1,000,000,000. Upon the addition of any Lender, or the increase in the
Commitment of any Lender, Schedule 1.1 shall be amended by the Administrative
Agent and the Company to reflect such addition or such increase, and the
Administrative Agent shall deliver to the Lenders, the Swingline Lender, the
Euro Swingline Lender, the Issuing Lenders and the Company copies of such
Schedule 1.1. If, at any time that the Commitments are increased pursuant to
this Section 2.15(b), there are Loans then outstanding or L/C Obligations, each
new Lender, and each existing Lender that has increased its Commitment, shall
purchase Loans and L/C Obligations from each other Lender in an amount such
that, after such purchase or purchases, the amount of outstanding Loans and L/C
Obligations from each Lender shall equal such Lender’s respective Revolving
Percentage, as modified to give effect to such increase, multiplied by the
aggregate amount of Loans outstanding and L/C Obligations from all Lenders. To
the extent that any outstanding Loans bear interest at the Eurocurrency Rate,
the Borrowers shall pay any additional costs described in Section 2.26 incurred
by any Lender.

2.16    Optional Prepayments.

(a)    Each Borrower may, upon delivery of a Notice of Loan Prepayment to the
Administrative Agent, at any time and from time to time prepay the Loans (other
than Multicurrency Loans) outstanding to such Borrower, in whole or in part,
without premium or penalty; provided, that, such Notice of Loan Prepayment must
be received by the Administrative Agent not later than 11:00 A.M., New York City
time, three Business Days prior to the date of prepayment, in the case of
Eurocurrency Loans denominated in Dollars, and not later than 11:00 A.M., New
York City time, one Business Day prior to the date of prepayment, in the case of
ABR Loans. Each such Notice of Loan Prepayment shall specify the date and amount
of prepayment and whether the prepayment is of Eurocurrency Loans denominated in
Dollars or ABR Loans; provided, that, if a Eurocurrency Loan denominated in
Dollars is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.26. Upon receipt of any Notice of Loan Prepayment, the Administrative
Agent shall promptly notify each Lender thereof. If any Notice of Loan
Prepayment is given, the amount specified in such Notice of Loan Prepayment
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Dollar
Revolving Loans shall be in an aggregate principal amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof. Partial prepayments of Swingline
Loans or Euro Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

(b)    Each Borrower may, upon delivery of a Notice of Loan Prepayment to the
Administrative Agent, at any time and from time to time prepay Multicurrency
Loans outstanding to such Borrower, in whole or in part, without premium or
penalty; provided, that, such Notice of Loan Prepayment must be received by the
Administrative Agent not later than

 

57



--------------------------------------------------------------------------------

3:00 P.M., London time, three Business Days before the date of prepayment (or
four Business Days in the case of prepayment of Loans denominated in a Yen)
specifying the date and amount of prepayment. Upon receipt of any Notice of Loan
Prepayment, the Administrative Agent shall promptly notify each Multicurrency
Lender thereof. If any such Notice of Loan Prepayment is given, the amount
specified in such Notice of Loan Prepayment shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 2.26
and accrued interest to such date on the amount prepaid. Partial prepayments of
Multicurrency Loans shall be in a minimum principal amount of (w) £1,000,000 or
a whole multiple of £100,000 in excess thereof, in the case of Multicurrency
Loans denominated in Sterling, (x) €1,000,000 or a whole multiple or €100,000 in
excess thereof, in the case of Multicurrency Loans denominated in Euros,
(y) C$1,000,000 or a whole multiple or C$100,000 in excess thereof, in the case
of Multicurrency Loans denominated in Canadian Dollars, and (z) Y100,000,000 or
a whole multiple or Y10,000,000 in excess thereof, in the case of Multicurrency
Loans denominated in Yen.

2.17    Mandatory Prepayments.

(a)    If, on any Calculation Date, (i) the Total Outstanding Extensions of
Credit exceed the Total Commitments, (ii) the aggregate Foreign Borrower
Exposure of all Foreign Borrowers exceeds 105% of the Aggregate Foreign Sublimit
then in effect, or (iii) the Dollar Equivalent of the Multicurrency Loans
outstanding on such date exceeds 105% of the Multicurrency Sublimit on such
date, the applicable Borrower or Borrowers shall, without notice or demand,
immediately repay such of the outstanding Loans in an aggregate principal amount
such that, after giving effect thereto, (x) the Total Outstanding Extensions of
Credit do not exceed the Total Commitments, (y) the aggregate Foreign Borrower
Exposure of all Foreign Borrowers does not exceed the Aggregate Foreign Sublimit
then in effect and (z) the Dollar Equivalent of the Multicurrency Loans
outstanding on such date is equal to or less than the Multicurrency Sublimit on
such date, together with interest accrued to the date of such payment or
prepayment on the principal so prepaid and any amounts payable under
Section 2.26 in connection therewith. Any prepayment of Dollar Revolving Loans
pursuant to clause (i) of the immediately preceding sentence shall be applied to
prepay any outstanding Swingline Loans. Each Borrower may in lieu of prepaying
Multicurrency Loans outstanding to such Borrower in order to comply with this
paragraph deposit amounts in the relevant Foreign Currencies in a Cash
Collateral Account, for the benefit of the Multicurrency Lenders, equal to the
aggregate principal amount of Multicurrency Loans of such Borrower required to
be prepaid. To the extent that after giving effect to any prepayment of Loans
required by this paragraph, the Total Outstanding Extensions of Credit at such
time exceed the Total Commitments at such time, the Company or the applicable
Foreign Borrower shall, without notice or demand, immediately deposit in a Cash
Collateral Account, for the benefit of the Lenders, upon terms reasonably
satisfactory to the Administrative Agent an amount equal to the amount of such
remaining excess. The Administrative Agent shall apply any cash deposited in any
Cash Collateral Account (to the extent thereof) to pay any Reimbursement
Obligations which are or become due thereafter and/or to repay Multicurrency
Loans at the end of the Interest Periods therefor, as the case may be; provided,
that, (x) so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall release to the relevant Borrower from time to time
such portion of the amount on deposit in any Cash Collateral Account by such
Borrower to the extent such amount is not required to be so deposited in order
for the Borrowers to be in compliance with this Section

 

58



--------------------------------------------------------------------------------

2.17 and (y) the Administrative Agent may so apply such cash at any time after
the occurrence and during the continuation of an Event of Default. “Cash
Collateral Account” means an account specifically established by the Borrowers
with the Administrative Agent for purposes of this Section 2.17 and hereby
pledged to the Administrative Agent and over which the Administrative Agent
shall have exclusive dominion and control, including the right of withdrawal for
application in accordance with this Section 2.17. For the avoidance of doubt,
any amounts paid by any Foreign Borrower shall be applied solely to the Loans of
such Foreign Borrower or the Reimbursement Obligations of such Foreign Borrower
or deposited in the Cash Collateral Account in respect of Multicurrency Loans of
such Foreign Borrower or in respect of Letters of Credit issued for the account
of such Foreign Borrower.

(b)    If any prepayment occurs pursuant to this Section 2.17 on a day which is
not the last day of the then current Interest Period with respect thereto, the
Borrowers shall pay to the Lenders such amounts, if any, as may be required
pursuant to Section 2.26.

2.18.    Conversion and Continuation Options.

(a)    Each of the Borrowers may elect from time to time to convert
(i) Eurocurrency Loans denominated in Dollars to ABR Loans by giving the
Administrative Agent irrevocable notice of such election not later than 11:00
A.M., New York City time, one Business Day prior to the date of conversion;
provided, that, any such conversion of Eurocurrency Loans may only be made on
the last day of an Interest Period with respect thereto and (ii) ABR Loans to
Eurocurrency Loans denominated in Dollars by giving the Administrative Agent
irrevocable notice of such election (which shall specify the length of the
initial Interest Period therefor) not later than 11:00 A.M., New York City time,
three Business Days prior to the date of conversion, which notice, in each case
of clause (i) and (ii), may be given by (A) telephone or (B) a
Conversion/Continuation Notice; provided, that, any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of
Conversion/Continuation Notice. No ABR Loan may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such
Conversion/Continuation Notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

(b)    Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving irrevocable notice to the Administrative Agent (which notice may be given
by (i) telephone or (ii) a Conversion/Continuation Notice; provided, that, any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Conversion/Continuation Notice), in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans; provided, that, no
Eurocurrency Loan denominated in Dollars may be continued as such when any Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such continuations; provided, further, that, if any Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso any such Loans
denominated

 

59



--------------------------------------------------------------------------------

in Dollars shall be automatically converted to ABR Loans on the last day of such
then expiring Interest Period and, if any Borrower shall fail to give such
notice of continuation of a Multicurrency Loan, such Multicurrency Loan shall be
automatically continued for an Interest Period of one month. Upon receipt of any
Conversion/Continuation Notice, the Administrative Agent shall promptly notify
each relevant Lender thereof.

2.19.    Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than 15
Eurocurrency Tranches shall be outstanding at any one time.

2.20.    Interest Rates and Payment Dates.

(a)    Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day, plus the Eurocurrency Applicable
Margin.

(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
determined for such date, plus the ABR Applicable Margin.

(c)    (i) Swingline Loans shall bear interest at the Federal Funds Effective
Rate, plus the Swingline Applicable Margin (or, so long as the Lenders have not
funded their participation obligations in any such Swingline Loans, at a rate
agreed to by the Company and the Swingline Lender plus the Swingline Applicable
Margin); and

(ii)    Euro Swingline Loans shall bear interest at the Quoted Rate, plus the
Swingline Applicable Margin.

(d)    (i)  If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.20 plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any facility fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2%
(unless such overdue amount is denominated in a Foreign Currency, in which case
such overdue amount shall bear interest at a rate per annum equal to the highest
rate then applicable under this Agreement to Multicurrency Loans denominated in
such Foreign Currency plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

(e)    Interest shall be payable in arrears on each Interest Payment Date
applicable thereto; provided, that, interest accruing pursuant to
Section 2.20(d) shall be payable from time to time on demand. Interest shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and

 

60



--------------------------------------------------------------------------------

after the commencement of any proceeding under any Debtor Relief Law.

2.21    Computation of Interest and Fees.

(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to (i) ABR Loans, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed and
(ii) Multicurrency Loans denominated in Sterling or Canadian Dollars, interest
shall be calculated on the basis of a 365-day year for actual days elapsed. The
Administrative Agent shall as soon as practicable notify the applicable
Borrowers and the relevant Lenders of each determination of a Eurocurrency Rate.
Any change in the interest rate on a Loan resulting from a change in the ABR or
the Eurocurrency Reserve Requirements shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the applicable
Borrowers and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided, that, any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.23(c), bear interest for one day.

(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the applicable Borrowers and the relevant Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Borrowers, deliver
to the Borrowers a statement showing the quotations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.20(a).

2.22    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period with respect to a
Eurocurrency Loan or in connection with an existing or proposed ABR Loan,

(b)    the Administrative Agent shall have received notice from the Required
Lenders or Required Multicurrency Lenders, as the case may be, that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to the relevant Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period, or

(c)    the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrowers) that deposits in the applicable
currency are not generally available, or cannot be obtained by the relevant
Lenders, in the applicable market (any Foreign Currency affected by the
circumstances described in clause (a), (b) or (c) is referred to as an “Affected
Foreign Currency”),

 

61



--------------------------------------------------------------------------------

the Administrative Agent shall give facsimile or telephonic notice thereof to
the Borrowers and the relevant Lenders as soon as practicable thereafter. If
such notice is given (y) pursuant to clause (a) or (b) of this Section 2.22 in
respect of Eurocurrency Loans denominated in Dollars, then (i) any Eurocurrency
Loans denominated in Dollars requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were to have
been converted on the first day of such Interest Period to Eurocurrency Loans
denominated in Dollars shall be continued as ABR Loans and (iii) any outstanding
Eurocurrency Loans denominated in Dollars shall be converted, on the last day of
the then-current Interest Period, to ABR Loans and (z) in respect of any
Multicurrency Loans, then (i) any Multicurrency Loans in an Affected Foreign
Currency requested to be made on the first day of such Interest Period shall not
be made and (ii) any outstanding Multicurrency Loans in an Affected Foreign
Currency shall be due and payable on the first day of such Interest Period. In
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the ABR, the utilization of the Eurocurrency
Rate component in determining the ABR shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders or the
Required Multicurrency Lenders, as the case may be) revokes such notice. Until
such relevant notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans denominated in Dollars or Multicurrency Loans in an Affected
Foreign Currency shall be made or continued as such, nor shall any Borrower have
the right to convert ABR Loans to Eurocurrency Loans denominated in Dollars.

2.23    Pro Rata Treatment and Payments.

(a)    Subject to Section 2.31, (i) each borrowing by any Borrower of Dollar
Revolving Loans from the Lenders hereunder shall be made pro rata according to
the respective Borrowing Percentages of the relevant Lenders, (ii) each payment
by any Borrower on account of any facility fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Percentages of the relevant Lenders and (iii) each borrowing by any
Borrower of Multicurrency Loans from the Multicurrency Lenders hereunder and any
reduction of the Multicurrency Subcommitments of the Multicurrency Lenders shall
be made pro rata according to the respective Multicurrency Percentages of the
Multicurrency Lenders.

(b)    Subject to Section 2.31, (i) each payment (including each prepayment) by
any Borrower on account of principal of and interest on the Dollar Revolving
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Dollar Revolving Loans then held by the Lenders and (ii) each
payment (including each prepayment) by any Borrower on account of principal of
and interest on the Multicurrency Loans shall be made pro rata according to the
respective outstanding principal amounts of the Multicurrency Loans then held by
the Multicurrency Lenders.

(c)    All payments (including prepayments) to be made by any Borrower, whether
on account of principal, interest, fees or otherwise, shall be made without
deduction for any defense, recoupment, setoff or counterclaim and shall be made
prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at its Funding
Office, in Dollars (based on the Dollar Equivalent thereof in the case of fees
payable under Section 2.14(b) with respect to Letters of Credit denominated in
Foreign Currencies) and in immediately available funds (or, in the case of
principal or interest relating to Multicurrency

 

62



--------------------------------------------------------------------------------

Loans, prior to 3:00 P.M., London time, on the due date thereof to the
Administrative Agent, for the account of the Multicurrency Lenders, at its
Funding Office, in the relevant Foreign Currency and in immediately available
funds). The Administrative Agent shall distribute such payments to the relevant
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurocurrency Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the Overnight Rate, plus any applicable administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover
(i) in the case of amounts denominated in Dollars, such amount with interest
thereon at the rate per annum applicable to ABR Loans, on demand, from the
applicable Borrower or (ii) in the case of amounts denominated in Foreign
Currencies, such amount with interest thereon at a rate determined by the
Administrative Agent to be the cost to it of funding such amount, on demand,
from the applicable Borrower. If the applicable Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent. Any notice of the Administrative Agent to any
Lender with respect to any amount owing under this subsection shall be
conclusive, absent manifest error.

(e)    Unless the Administrative Agent shall have been notified in writing by
the applicable Borrower prior to the date of any payment due to be made by such
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the

 

63



--------------------------------------------------------------------------------

Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the relevant Lenders their respective pro rata
shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the applicable Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each relevant Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the Overnight Rate. Nothing herein shall be deemed to limit the
rights of the Administrative Agent or any Lender against the Borrowers or any of
them. Any notice of the Administrative Agent to any Borrower with respect to any
amount owing under this subsection shall be conclusive, absent manifest error.

(f)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit, Swingline Loans and Euro Swingline Loans
and to make payments pursuant to Section 8.7 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 8.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loans, to purchase its participation or to make its payment under
Section 8.7.

(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable credit
extension set forth in Section 4 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(h)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.24    Requirements of Law.

(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date shall:

(i)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (c) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Letters of Credit,
Commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(ii)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any

 

64



--------------------------------------------------------------------------------

other acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurocurrency Rate; or

(iii)    impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the applicable Borrowers shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable; provided, that, the applicable
Borrowers shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than three months prior to the date that
such Lender notifies the applicable Borrowers of such Lender’s intention to
claim compensation therefor; provided, further, that, if the circumstances
giving rise to such claim have a retroactive effect, then such three-month
period shall be extended to include the period of such retroactive effect.

(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the Closing Date shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the applicable Borrowers (with a copy
to the Administrative Agent) of a written request therefor, the applicable
Borrowers shall pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided, that, the applicable Borrowers shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than three months prior to the date that such Lender notifies the applicable
Borrowers of such Lender’s intention to claim compensation therefor; provided,
further, that, if the circumstances giving rise to such claim have a retroactive
effect, then such three-month period shall be extended to include the period of
such retroactive effect.

(c)    If any Governmental Authority of the jurisdiction of any Foreign Currency
(or any other jurisdiction in which the funding operations of any Multicurrency
Lender shall be conducted with respect to such Foreign Currency) shall have in
effect any reserve, liquid asset or similar requirement with respect to any
category of deposits or liabilities customarily used to fund loans in such
Foreign Currency, or by reference to which interest rates applicable to loans in
such Foreign Currency are determined, and the result of such requirement shall
be to increase the cost to such Multicurrency Lender of making or maintaining
any Multicurrency Loan in such Foreign Currency, and such Multicurrency Lender
shall deliver to the applicable Borrowers a notice requesting compensation under
this paragraph, then the applicable Borrowers will pay to such Multicurrency
Lender on each Interest Payment Date with respect to each affected

 

65



--------------------------------------------------------------------------------

Multicurrency Loan an amount that will compensate such Multicurrency Lender for
such additional cost; provided, that, the applicable Borrowers shall not be
required to compensate a Multicurrency Lender pursuant to this paragraph for any
amounts incurred more than three months prior to the date that such
Multicurrency Lender notifies the applicable Borrowers of such Multicurrency
Lender’s intention to claim compensation therefor; provided, further, that, if
the circumstances giving rise to such claim have a retroactive effect, then such
three-month period shall be extended to include the period of such retroactive
effect.

(d)    A certificate as to any additional amounts payable pursuant to this
Section 2.24 submitted by any Lender to the applicable Borrowers (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error.
The obligations of any one or more Borrowers pursuant to this Section 2.24 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(e)    Notwithstanding any other provision of this Agreement, if, (i) (A) the
adoption of any law, rule or regulation after the date of this Agreement,
(B) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (C) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement, shall make it unlawful for any
such Multicurrency Lender to make or maintain any Multicurrency Loan or to give
effect to its obligations as contemplated hereby with respect to any
Multicurrency Loan, or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls, but excluding conditions
otherwise covered by this Section 2.24) which would make it impracticable for
the Required Multicurrency Lenders to make or maintain Multicurrency Loans
denominated in the relevant currency after the Closing Date to, or for the
account of, any Borrower, then, by written notice to the Borrowers and to the
Administrative Agent:

(i)    such Multicurrency Lender or Multicurrency Lenders may declare that
Multicurrency Loans (in the affected currency or currencies) will not thereafter
(for the duration of such unlawfulness) be made by such Multicurrency Lender or
Multicurrency Lenders hereunder (or be continued for additional Interest
Periods), whereupon any request for a Multicurrency Loan (in the affected
currency or currencies) or to continue a Multicurrency Loan (in the affected
currency or currencies), as the case may be, for an additional Interest Period
shall, as to such Multicurrency Lender or Multicurrency Lenders only, be of no
force and effect, unless such declaration shall be subsequently withdrawn; and

(ii)    such Multicurrency Lender may require that all outstanding Multicurrency
Loans (in the affected currency or currencies), made by it be converted to ABR
Loans or Loans denominated in Dollars, as the case may be (unless repaid by the
relevant Borrowers), in which event all such Multicurrency Loans (in the
affected currency or currencies) shall be converted to ABR Loans or Loans
denominated in Dollars, as the case may be, as of the effective date of such
notice as provided in paragraph (g) below and at the Exchange Rate on the date
of such conversion or, at the

 

66



--------------------------------------------------------------------------------

option of the relevant Borrower, repaid on the last day of the then current
Interest Period with respect thereto or, if earlier, the date on which the
applicable notice becomes effective.

In the event any Multicurrency Lender shall exercise its rights under clauses
(i) or (ii) above, all payments and prepayments of principal that would
otherwise have been applied to repay the converted Multicurrency Loans of such
Multicurrency Lender shall instead be applied to repay the ABR Loans or Loans
denominated in Dollars, as the case may be, made by such Multicurrency Lender
resulting from such conversion.

Notwithstanding any other provision of this Agreement, no Lender shall be
obligated to make any Loan to a Foreign Borrower, and no Issuing Lender shall be
obligated to issue, extend or renew a Letter of Credit for the account of any
Foreign Borrower, if (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for such Lender to make such Loan to a Foreign Borrower or such
Issuing Lender to issue, extend or renew a Letter of Credit issued for the
account of such Foreign Borrower.

(f)      For purposes of Section 2.24(e), a notice to the Borrowers by any
Lender shall be effective as to each Loan to a Foreign Borrower or Multicurrency
Loan made by such Multicurrency Lender, as the case may be, if lawful, on the
last day of the Interest Period currently applicable to the Loans to such
Foreign Borrower or such Multicurrency Loan, as the case may be; in all other
cases such notice shall be effective on the date of receipt thereof by the
Borrowers.

(g)      The obligations of the Foreign Borrowers under this Section 2.24 shall
be subject to the provisions of Section 2.35.

2.25    Taxes.

(a)      Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws (as determined in the good faith
discretion of the Administrative Agent) require the Borrowers or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrowers or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

67



--------------------------------------------------------------------------------

(ii)    If any of the Borrowers or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrowers shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)    If any of the Borrowers or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Borrower or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 2.25) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.

(c)    Tax Indemnifications.

(i)    Without limiting the provisions of subsection (a) or (b) above, but
subject to the terms and conditions contained herein, each Borrower shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.25) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto. Nothing in the preceding sentence shall preclude any
Borrower from taking any and all steps at its own expense to contest or seek a
refund of any Indemnified Taxes that such Borrower

 

68



--------------------------------------------------------------------------------

believes in good faith to have been erroneously imposed or assessed and to
retain any refund so obtained. A certificate as to the amount of any such
payment or liability delivered to the Borrowers by a Lender or any Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Lender, shall be
conclusive absent manifest error. Each Borrower shall, and does hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or any Issuing Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 2.25(c)(ii) below.

(ii)    Each Lender and each Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such Issuing Lender (but only to the extent that
any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of such Borrower to do
so), (y) the Administrative Agent and each Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.6(c) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and each Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or such Issuing Lender, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender or Issuing Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each Issuing Lender hereby authorize the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or such Issuing
Lender, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d)    Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 2.25, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation (and
information) prescribed by applicable Law or the taxing authorities of a
jurisdiction pursuant to such applicable Law or reasonably requested by the
Company or the Administrative

 

69



--------------------------------------------------------------------------------

Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 2.25(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
Law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable Law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of properly completed IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed and properly completed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal

 

70



--------------------------------------------------------------------------------

withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)    executed and properly completed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed and properly completed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of properly completed IRS Form W-8IMY, accompanied by properly completed
IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided, that, if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-4 on behalf of
each such direct and indirect partner;

(5)    executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed and properly completed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit

 

71



--------------------------------------------------------------------------------

the Company or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after Closing Date, the Loan Parties and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.25 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so. Each Lender shall promptly take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or any Issuing Lender, or have any obligation to
pay to any Lender or any Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or such Issuing Lender,
as the case may be. If any Recipient receives a refund of any Taxes as to which
it has been indemnified by the Borrowers or with respect to which the Borrowers
have paid additional amounts pursuant to this Section 2.25, it shall pay to the
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.25 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (included Taxes) incurred by such Recipient
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that, the Borrowers, upon the
request of the Recipient, agree to repay the

 

72



--------------------------------------------------------------------------------

amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to such Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

(g)    Survival. The agreements in this Section 2.25 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.26.    Indemnity. Each Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense relating to changes in
interest rates that such Lender may sustain or incur as a consequence of
(a) default by such Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans after such Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by such Borrower in making any prepayment of or conversion from
Eurocurrency Loans after such Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurocurrency Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification shall be exclusive of administrative costs
and expenses and may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the applicable margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurocurrency
market. A certificate as to any amounts payable pursuant to this Section 2.26
submitted to the relevant Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.27.    Change of Lending Office. Each Lender and Issuing Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.24 or
2.25 with respect to such Lender or Issuing Lender, it will, if requested by the
Borrowers, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another Lending Office for any Loans or Letters of
Credit affected by such event with the object of avoiding the consequences of
such event; provided, that, such designation is made on terms that, in the sole
judgment of such Lender or Issuing Lender, cause such Lender or Issuing Lender
and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; provided, further, that, nothing in this Section 2.27 shall affect
or postpone any of the obligations of the any Borrower or the rights of any
Lender or Issuing Lender pursuant to Section 2.24 or 2.25.

 

73



--------------------------------------------------------------------------------

2.28.    Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.24 or 2.25, (b) is a Defaulting Lender, (c) is a Lender that does not
approve any consent, waiver or amendment that (x) requires the approval of all
Lenders or all affected Lenders (and such Lender is an affected Lender) in
accordance with the terms of Section 9.1 and (y) has been approved by the
Required Lenders or (d) cannot make Loans to a Foreign Borrower as a result of
the circumstances described in the last paragraph of Section 2.24(e) or the
second proviso in Section 2.33(a), with a replacement financial institution;
provided, that, (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.27 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.24 or 2.25, (iv) the replacement
financial institution shall purchase, at par (unless the Lender being replaced
otherwise agrees in its discretion), all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the relevant
Borrowers shall be liable to such replaced Lender under Section 2.26 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 9.6 (
provided, that, the Borrowers shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the relevant Borrowers shall pay all additional amounts
(if any) required pursuant to Section 2.24 or 2.25, as the case may be, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrowers, the Administrative Agent or any other Lender shall have against
the replaced Lender.

2.29.    Judgment Currency.

(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which, in accordance with normal
banking procedures in the relevant jurisdiction, the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b)    The obligations of any Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the applicable Borrowers as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
the Applicable Creditor against such loss. The obligations of each Borrower
contained in this Section 2.29 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

74



--------------------------------------------------------------------------------

2.30.    Foreign Currency Exchange Rate.

(a)    No later than 1:00 P.M., New York City time, on each Calculation Date
with respect to a Foreign Currency, the Administrative Agent shall determine the
Exchange Rate as of such Calculation Date with respect to such Foreign Currency;
provided, that, upon receipt of a borrowing request pursuant to
Section 2.2(b)(ii), the Administrative Agent shall determine the Exchange Rate
with respect to the relevant Foreign Currency on the related Calculation Date
(it being acknowledged and agreed that the Administrative Agent shall use such
Exchange Rate for the purposes of determining compliance with Section 2.1 with
respect to such borrowing request). The Exchange Rates so determined shall
become effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than Section 2.9, 2.14(b), 2.24(e), 2.29 and any other
provision requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between Dollars and Foreign Currencies.

(b)    No later than 5:00 P.M., New York City time, on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the relevant Multicurrency Loans then
outstanding (after giving effect to any Multicurrency Loans to be made or repaid
on such date).

(c)    The Administrative Agent shall promptly notify the Borrowers of each
determination of an Exchange Rate hereunder.

2.31.    Certain Borrowings of Dollar Revolving Loans and Refunding of
Multicurrency Loans.

(a)    If on any Borrowing Date on which a Borrower has requested the
Multicurrency Lenders to make Multicurrency Loans (the “Requested Multicurrency
Loans”), (i) the principal amount of the Requested Multicurrency Loans to be
made by any Multicurrency Lender exceeds the Available Commitment of such
Multicurrency Lender (before giving effect to the making and payment of any
Dollar Revolving Loans required to be made pursuant to this Section 2.31 on such
Borrowing Date), (ii) the Dollar Equivalent of the principal amount of such
Requested Multicurrency Loans, when added to the Dollar Equivalent of the
outstanding principal amount of all other Multicurrency Loans, does not exceed
the Multicurrency Sublimit and (iii) the Dollar Equivalent of the amount of the
excess described in the foregoing clause (i) is less than or equal to the
Available Commitments of the Lenders (before giving effect to the making and
payment of any Loans pursuant to this Section 2.31 on such Borrowing Date), each
Lender (other than Multicurrency Lenders) shall make a Dollar Revolving Loan to
such Borrower on such Borrowing Date in accordance with the applicable
provisions hereof, and the proceeds of such Dollar Revolving Loans shall be
simultaneously applied to repay outstanding Dollar Revolving Loans of such
Multicurrency Lenders in each case in amounts such that, after giving effect to
(1) such borrowings and repayments and (2) the borrowing from such Multicurrency
Lenders of the Requested Multicurrency Loans, the excess described in the
foregoing clause (i) will be eliminated. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Dollar Revolving Loans denominated in Dollars shall
be made available by each Lender (other than the Multicurrency Lenders) to the

 

75



--------------------------------------------------------------------------------

Administrative Agent at the Funding Office in Dollars and in immediately
available funds and the Administrative Agent shall apply the proceeds of such
Dollar Revolving Loans toward repayment of outstanding Dollar Revolving Loans of
such Multicurrency Lenders and (y) concurrently with the repayment of such
Dollar Revolving Loans on such Borrowing Date, (A) such Multicurrency Lenders
shall, in accordance with the applicable provisions hereof, make the Requested
Multicurrency Loans in an aggregate amount equal to the amount so requested by
the applicable Borrower and (B) the applicable Borrower shall pay to the
Administrative Agent for the account of the Multicurrency Lenders whose Dollar
Revolving Loans to such Borrower are repaid on such Borrowing Date pursuant to
this Section 2.31 all interest accrued on the amounts repaid to the date of
repayment, together with any amounts payable pursuant to Section 2.26 in
connection with such repayment.

(b)    If any borrowing of Dollar Revolving Loans is required pursuant to this
Section 2.31, a Borrower shall notify the Administrative Agent in the manner
provided for Dollar Revolving Loans in Section 2.2(a), except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to ABR
Loans set forth in subsection 2.2(a) shall not be applicable to the extent that
such minimum borrowing amounts exceed the amounts of Dollar Revolving Loans
required to be made pursuant to this Section 2.31.

2.32.    Evidence of Debt. The Loans and other extensions of credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Loans and other
extensions of credit made by the Lenders to each Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of each Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. If any Lender requests (through the Administrative Agent) a Note
from any Borrower, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto. In
addition to the accounts and records referred to above, each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit, Euro Swingline Loans and Swingline Loans.
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.33.    Addition of Foreign Borrowers; Termination of Foreign Borrowers.

(a)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period (but in no
event less than 7 Business Days) as may be agreed by the Administrative Agent in
its sole discretion), designate any wholly-owned Foreign Subsidiary of the
Company (an “Applicant Borrower”) as a Foreign

 

76



--------------------------------------------------------------------------------

Borrower to receive Loans and Letters of Credit hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit K (a “Foreign Borrower Request and Assumption Agreement”), which shall
specify, among other things, the notice address of such Applicant Borrower and
information of the type described in Section 9.16 with respect to the Applicant
Borrower; provided, that, the Aggregate Foreign Sublimit shall not exceed
$250,000,000; provided, further, that, no Applicant Borrower shall become a
Foreign Borrower hereunder if any Lender, within 7 Business Days’ of receipt by
the Lenders of a Foreign Borrower Request and Assumption Agreement with respect
to such Applicant Borrower, shall determine in good faith that it is unlawful,
or any Governmental Authority has asserted that it is unlawful, for such Lender
or its applicable lending office to make, maintain or fund Loans to such
Applicant Borrower or to participate in Letters of Credit issued for the account
of such Applicant Borrower. The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities as
a Foreign Borrower as provided for herein the Administrative Agent and the
Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information (including
an affirmation of the Company Guarantee by the Company and the execution of any
applicable Issuing Lender Agreement by such Applicant Borrower), in each case in
form, content and scope reasonably satisfactory to the Administrative Agent, as
may be reasonably required by the Administrative Agent, and Notes signed by such
new Foreign Borrowers to the extent any Lenders so request. Upon the
satisfaction of the conditions specified herein, an Applicant Borrower shall be
entitled to receive Loans and Letters of Credit as a Foreign Borrower hereunder,
and promptly following receipt of (x) all documentation and other information
required by bank regulatory authorities under the applicable “know your
customer” and anti-money laundering rules and regulations, including the Act and
a Beneficial Ownership Certification in relation to such Applicant Borrower and
(y) all such requested resolutions, incumbency certificates, opinions of
counsel, and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit L (a “Foreign Borrower Notice”) to
the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Foreign Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Foreign Borrower to receive
Loans and Letters of Credit hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Foreign Borrower otherwise
shall be a Foreign Borrower for all purposes of this Agreement; provided, that,
no Borrowing Notices, Swingline Loan Notices or Applications may be submitted by
or on behalf of such Foreign Borrower until the date 5 Business Days after such
effective date.

(b)    The Obligations of all Foreign Borrowers shall be several in nature. The
Obligations of each of the Foreign Borrowers (including any Foreign Borrower
which become a party to this Agreement after the Closing Date in accordance with
this Section 2.33) shall be guaranteed by the Company pursuant to Section 2.34
and by each Subsidiary Guarantor pursuant to the Guarantee.

(c)    Each Foreign Subsidiary of the Company that is or becomes a “Foreign
Borrower” pursuant to this Section 2.33 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and

 

77



--------------------------------------------------------------------------------

certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders, to any such Foreign
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Foreign Borrower. Notwithstanding the foregoing in this clause (c), each Foreign
Borrower shall have the right, individually, to request and receive Loans to be
made to such Foreign Borrower and request and have Letters of Credit be issued
for the account of such Foreign Borrower and to make payments in respect
thereof, all in accordance with the terms of this Agreement.

(d)    The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Foreign Borrower’s status as such; provided, that, there are no outstanding
Loans payable by such Foreign Borrower, or Letters of Credit issued for the
account of such Borrower, or other amounts payable by such Foreign Borrower on
account of any Loans made to it, as of the effective date of such termination.
The Administrative Agent will promptly notify the Lenders of any such
termination of a Foreign Borrower’s status.

(e)    In such event that a Foreign Borrower is designated as such or its status
as such is terminated pursuant to the terms of this Section 2.33, the
Administrative Agent is hereby authorized by the parties hereto to amend
Schedule 1 to include or remove, as the case may be, each such Foreign Borrower.
The Administrative Agent shall distribute to the Lenders an amended Schedule 1.

2.34.    Guarantee by Company of Foreign Obligations.

(a)    The Company hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the holders of the Foreign
Obligations and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by each Foreign Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Foreign Obligations of each such Foreign Borrower including, without limitation,
the Obligations of each Foreign Borrower that becomes party to this Agreement
after the Closing Date in accordance with Section 2.33. This guarantee shall
remain in full force and effect until all of the Foreign Obligations and the
obligations of each Foreign Borrower under this Agreement and the other Loan
Documents shall have been satisfied by irrevocable payment in full in cash, no
Letter of Credit shall be outstanding for the account of any Foreign Borrower
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of this Agreement the Foreign Borrowers, or any of them, may be
free from any Foreign Obligations.

(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Company under this Section 2.34
shall in no event exceed the

 

78



--------------------------------------------------------------------------------

amount that would render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of any applicable state law or other applicable Law. The Company
agrees that the Foreign Obligations may at any time and from time to time exceed
the amount of the liability of the Company hereunder without impairing this
guarantee or affecting the rights and remedies of the Administrative Agent or
any other holder of the Foreign Obligations hereunder.

(c)    No payment made by any Foreign Borrower, any other guarantor or any other
Person or received or collected by the Administrative Agent or any other holder
of the Foreign Obligations from any Foreign Borrower, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Foreign Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of the Company under this Section 2.34 which
shall, notwithstanding any such payment (other than any payment made by the
Company in respect of the Foreign Obligations or any payment received or
collected from the Company in respect of the Foreign Obligations), remain liable
for all Foreign Obligations up to the maximum liability of the Company under
this Section 2.34 until the Foreign Obligations are paid in full, no Letter of
Credit shall be outstanding for the account of any Foreign Borrower and the
Commitments are terminated.

(d)    Notwithstanding any payment made by the Company hereunder or any set-off
or application of funds of the Company by the Administrative Agent or any other
holder of the Foreign Obligations, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any other holder
of the Foreign Obligations against any Foreign Borrower or any other guarantor
or any collateral security or guarantee or right of offset held by the
Administrative Agent or any other holder of the Foreign Obligations for the
payment of the Foreign Obligations, nor shall the Company seek or be entitled to
seek any contribution or reimbursement from any Foreign Borrower or any other
guarantor in respect of payments made by such guarantor, until all amounts owing
to the Administrative Agent and the other holders of the Foreign Obligations by
each Foreign Borrower on account of the Foreign Obligations are paid in full, no
Letter of Credit shall be outstanding for the account of any Foreign Borrower
and the Commitments are terminated. If any amount shall be paid to the Company
on account of such subrogation rights at any time when all of the Foreign
Obligations shall not have been paid in full, such amount shall be held by the
Company in trust for the Administrative Agent and the other holders of the
Foreign Obligations, segregated from other funds of the Company, and shall,
forthwith upon receipt by the Company, be turned over to the Administrative
Agent in the exact form received by the Company (duly indorsed by the Company to
the Administrative Agent, if required), to be applied against the Foreign
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

(e)    The Company shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Company and without notice to or
further assent by the Company, any demand for payment of any of the Foreign
Obligations made by the Administrative Agent or any other holder of the Foreign
Obligations may be rescinded by the Administrative Agent or such other holder of
the Foreign Obligations and any of the Foreign Obligations continued, and the
Foreign Obligations, or the liability of any other Person upon or

 

79



--------------------------------------------------------------------------------

for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other holder of the
Foreign Obligations, and this Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other holder of the
Foreign Obligations for the payment of the Foreign Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any other holder of the Foreign Obligations shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Foreign Obligations or for the guarantee in this Section 2.34 or any
property subject thereto.

(f)    The Company waives any and all notice of the creation, renewal, extension
or accrual of any of the Foreign Obligations and notice of or proof of reliance
by the Administrative Agent or any other holder of the Foreign Obligations upon
the guarantee contained in this Section 2.34 or acceptance of the guarantee
contained in this Section 2.34. The Foreign Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon, the guarantee contained in this
Section 2.34. All dealings between the Foreign Borrowers and the Company, on the
one hand, and the Administrative Agent and the other holders of the Foreign
Obligations, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this
Section 2.34. The Company waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any of the Foreign
Borrowers with respect to the Foreign Obligations. The Company understands and
agrees that the guarantee contained in this Section 2.34 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of this Agreement or any other Loan Document,
any of the Foreign Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any other holder of the Foreign
Obligations, (ii) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Foreign Borrower or any other Person against the Administrative Agent or any
other holder of the Foreign Obligations, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of any Borrower or such
guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Foreign Borrower for the Foreign Obligations (or any
of them), or of the Company under the guarantee contained in this Section 2.34,
in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Company, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Foreign Borrower, any other guarantor or any other Person or
against any collateral security or guarantee for the Foreign Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any other holder of the Foreign Obligations to make any such demand, to
pursue such other rights or remedies or to collect any payments from any Foreign
Borrower, any other guarantor or any other Person or to realize upon any such
collateral

 

80



--------------------------------------------------------------------------------

security or guarantee or to exercise any such right of offset, or any release of
any Foreign Borrower, any other guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the Company
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any other holder of the Foreign Obligations
against the Company. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

(g)    The guarantee contained in this Section 2.34 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Foreign Obligations is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other holder of the
Foreign Obligations upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Foreign Borrower or any guarantor, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, any Foreign Borrower or any guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

(h)    The Company hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in the relevant currency at
the Funding Office.

(i)    The Company acknowledges that the rights and responsibilities of the
Administrative Agent under the guarantee contained in this Section 2.34 with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of the
guarantee contained in this Section 2.34 shall, as between the Administrative
Agent and the other holders of the Foreign Obligations, be governed by this
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Company, the Administrative Agent shall be conclusively presumed to be acting as
agent for the other holders of the Foreign Obligations with full and valid
authority so to act or refrain from acting, and the Company shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.

2.35.    Limitation of Certain Obligations of Foreign Borrowers. Notwithstanding
any other provision of this Agreement, with respect to any fees, any expenses
and any indemnification obligations under this Agreement or the other Loan
Documents, including the obligations under Sections 2.24, 2.25, 2.26, 2.29, 9.5
and 9.7 of this Agreement each Foreign Borrower shall only be liable for such
Foreign Borrower’s pro rata share thereof; provided, that, such Foreign Borrower
shall only be liable for (a) fees under Sections 2.14(b) and (c) in respect of
Letters of Credit which arise from Letters of Credit issued, extended or renewed
for the account of such Foreign Borrower, and (b) indemnification costs under
Section 2.26 which arise from Revolving Loans made to such Foreign Borrower.

2.36.    Cash Collateral.

(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or an Issuing Lender (i) if such Issuing Lender has honored any full or
partial drawing request under

 

81



--------------------------------------------------------------------------------

any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of five days prior to the Termination Date, any L/C Obligation for
any reason remains outstanding, the Borrowers shall, in each case, immediately
Cash Collateralize the then outstanding amount of all such L/C Borrowings or L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, any Issuing Lender, the Euro
Swingline Lender or the Swingline Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.37(a)(v) and any Cash
Collateral provided by the Defaulting Lender).

(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in a
deposit accounts at Bank of America. The Borrowers, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuing Lender and the Lenders (including the Euro Swingline Lender
and the Swingline Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.36(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.36 or Sections
2.6, 2.8, 2.8A, 2.17, 2.37 or Section 7 in respect of Letters of Credit, Euro
Swingline Loans or Swingline Loans shall be held and applied to the satisfaction
of the specific L/C Obligations, Euro Swingline Loans or Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.6(b)(ii)(E))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that, (x) that Cash Collateral furnished by or on behalf of a
Loan Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.36 may be
otherwise applied in accordance with the provisions contained herein), and
(y) the Person providing Cash Collateral and the Issuing Lender, Euro Swingline
Lender or Swingline Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

82



--------------------------------------------------------------------------------

2.37.    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.1 and the definition of “Required Lender”.

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Lenders, the Swingline Lender or the
Euro Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Lenders, the Swingline Lender or the Euro
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan, Euro
Swingline Loan or Letter of Credit; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders, the Swingline Lender or the Euro
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders, the Swingline Lender
or the Euro Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral

 

83



--------------------------------------------------------------------------------

pursuant to this Section 2.37(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)    That Defaulting Lender (x) shall be entitled to receive any facility
fee pursuant to Section 2.14(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the Outstanding
Extensions of Credit funded by it and (2) its Revolving Percentage or
Multicurrency Revolving Percentage, as applicable, of the stated amount of
Letters of Credit, Swingline Loans and Euro Swingline Loans for which it has
provided Cash Collateral pursuant to Sections 2.6, 2.8, 2.8A, 2.17, 2.36 or
2.37, as applicable and (y) shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Percentage or Multicurrency Revolving
Percentage, as applicable, of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Sections 2.6, 2.8, 2.8A, 2.17, 2.36
or 2.37, as applicable

(iv)    With respect to any facility fee pursuant to Section 2.14(a) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clauses (iii)(x) or (iii)(y) above, the Borrowers, as applicable, shall
(A) be required to pay each non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit, Swingline Loans or Euro Swingline
Loans that has been relocated to such non-Defaulting Lender pursuant to clause
(v) below, (B) be required to pay to each of the Issuing Lenders, the Swingline
Lender and the Euro Swingline Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and
(C) not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(v)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit, Swingline Loans or Euro
Swingline Loans pursuant to Sections 2.4 through 2.13, the “Revolving
Percentage” or “Multicurrency Revolving Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit, Swingline Loans and Euro Swingline Loans, as applicable, shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Extensions of Credit
of that Lender.

(vi)    If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the applicable Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law,
(x) first, prepay Swingline Loans and Euro

 

84



--------------------------------------------------------------------------------

Swingline Loans in an amount equal to the Swingline Lender’s or Euro Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.36.

(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender, the Euro Swingline Lender and the Issuing Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit, Swingline
Loans and Euro Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Percentages and Multicurrency Revolving
Percentages (without giving effect to Section 2.37(a)(v)), whereupon that Lender
will cease to be a Defaulting Lender; provided, that, no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrowers while that Lender was a Defaulting Lender; provided, further,
that, except as provided in Section 9.19 or to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

85



--------------------------------------------------------------------------------

2.38.    LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document (including Section 9.1 hereof), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Company or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or the Required Lenders (as applicable) have
determined, that: (a) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period because the LIBOR Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary, (b) the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or (c) syndicated loans currently being executed, or that include
language similar to that contained in this Section 2.38, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Company may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Company unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the ABR. Upon receipt of such notice,
the Borrowers may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Loans (to the extent of the affected
Eurocurrency Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans (subject to
the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

2.39.    Minimum Interest.

(a)    When entering into this Agreement, the parties hereto have assumed in
good faith that the interest payments are minimum interest payments not subject
to Swiss Withholding Tax.

(b)    Notwithstanding the above, if any deduction or withholding is required
under the Laws of Switzerland, and should it be unlawful for a Swiss Borrower to
comply with the tax

 

86



--------------------------------------------------------------------------------

gross-up in Section 2.25 for any reason, then the applicable interest rate in
relation to that interest payment shall be (i) the interest rate as provided for
in Sections 2.20 and 2.21 divided by (ii) 1 (one) minus the rate (in percent) at
which the relevant deduction or withholding of Swiss Withholding Tax is required
to be made (where the rate at which the relevant deduction or withholding of
Swiss Withholding Tax is required to be made is for this purpose, expressed as a
fraction of one rather than as a percentage).

(c)    The Swiss Borrower shall be obliged to pay the relevant interest at the
adjusted rate in accordance with Sections 2.20 and 2.21 and it shall make the
deduction or withholding of Swiss Withholding Tax on the interest so
recalculated.

(d)    To the extent that interest payable by a Swiss Borrower under this
Agreement is subject to Swiss Withholding Tax, the Administrative Agent and such
Swiss Borrower shall promptly and fully co-operate in completing any procedural
formalities (including submitting forms and documents required by the
appropriate tax authority) to the extent possible and necessary (i) for the
Swiss Borrower to obtain authorization to make interest payments without them
being subject to Swiss Withholding Tax and/or (ii) for the Lenders to obtain a
full or partial refund of Swiss Withholding Tax under applicable double taxation
treaties.

2.40.    Lender Status Confirmation.

Each Lender shall specify, as of the date such Person becomes a Lender party
hereto, whether or not such Person is a Swiss Qualifying Bank (which
specification shall be (a) with respect to Lenders party hereto as of the
Closing Date, as set forth on Schedule 1.1 and (b) with respect to Lenders party
hereto after the Closing Date, as set forth in the Assignment and Assumption
pursuant to which such Person become a party hereto. If a Lender fails to
specify its status at set forth above then such Lender shall be treated for the
purposes of this Agreement as if such Lender is not a Swiss Qualifying Bank
until such time as it notifies the Swiss Borrower which category applies. For
the avoidance of doubt, an Assignment and Assumption shall not be invalidated by
any failure of a Lender that became party hereto pursuant to such Assignment and
Assumption to comply with this Section 2.40.

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each of
the Borrowers hereby represents and warrants to the Administrative Agent and
each Lender that:

3.1.    Financial Condition. The audited consolidated balance sheet of the
Company and its consolidated Subsidiaries as at June 30, 2017, and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, presents fairly the consolidated financial condition
of the Company and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently

 

87



--------------------------------------------------------------------------------

throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Equivalents, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, except those (a) reflected in the
financial statements referred to in this paragraph, (b) which were incurred
after June 30, 2017, in the case of the Company and its Subsidiaries in the
ordinary course of business and consistent with past practices, (c) that are
obligations (including transaction costs) in connection with this Agreement, or
(d) that, individually or in the aggregate, do not have a Material Adverse
Effect. During the period from June 30, 2017 to and including the Closing Date,
except as publicly disclosed in filings with the SEC prior to the Closing Date,
there has been no Disposition by any Group Member of any business or property
that is material to the Company and its consolidated Subsidiaries, taken as a
whole.

3.2.    No Change. Since June 30, 2017, there has been no development or event
that, either individually or in the aggregate, that has had or could reasonably
be expected to have a Material Adverse Effect.

3.3.    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, except, in the case of Group Members other than each of the Loan
Parties, where the failure to be so organized, validly existing and in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged except where
the failure to have such power, authority and rights could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except for
jurisdictions where the failure to be so qualified or in good standing,
individually or in the aggregate, do not have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

3.4.    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or

 

88



--------------------------------------------------------------------------------

similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

3.5.    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to the Company or any of its Subsidiaries would reasonably be
expected to have a Material Adverse Effect.

3.6.    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

3.7.    No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

3.8.    Ownership of Property, Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property, in each case necessary
and related to its operations, except for such property where the failure to
maintain such title or interest, individually or in the aggregate, does not have
a Material Adverse Effect, and none of such property is subject to any Lien
except as permitted by Section 6.3.

3.9.    Intellectual Property. Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted, except where such failure, individually or in the aggregate, does not
have a Material Adverse Effect. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
any Borrower know of any valid basis for any such claim, except where such
claims, individually or in the aggregate, do not have a Material Adverse Effect.
The use of Intellectual Property by each Group Member does not infringe on the
rights of any Person in any material respect, except where such infringement,
individually or in the aggregate, does not have a Material Adverse Effect.

3.10.    Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any amount the validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member) except where
the failure to file such returns and pay such taxes, fees and other charges,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To

 

89



--------------------------------------------------------------------------------

the knowledge of any Borrower, no tax Lien has been filed, and no claim is being
asserted, with respect to any such tax, fee or other charge that would, if made,
have a Material Adverse Effect.

3.11.    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used to purchase or carry Margin Stock
as now and from time to time hereafter in effect or for any purpose that
violates the provisions of the Regulations of the Board. If requested by any
Lender or the Administrative Agent, the Borrowers will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

3.12.    ERISA.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of the Borrowers,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b)    There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred, and neither the Borrowers nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, which in any event has resulted, or could reasonably be expected to result
in, a material liability; (ii) the Borrowers and each ERISA Affiliate has
complied in all material respects with all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrowers nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Borrowers nor any ERISA
Affiliate has incurred any liability to the PBGC, other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid, which in any event has resulted, or could reasonably be expected to
result in, a material liability; (v) neither the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof (other than by means of an annuity or other
termination that preserves the Pension Plan’s ability to meet in full its
liabilities and obligations to Plan participants as and when they become due)
nor by the

 

90



--------------------------------------------------------------------------------

PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

(d)    Neither the Borrowers nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 3.12(d) hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

(e)    As of the Closing Date, no Borrower is using its own “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans sponsored by any Borrower, any ERISA
Affiliate or any Loan Party, in connection with the Loans, the Letters of Credit
or the Commitments.

3.13.    Investment Company Act; Other Regulations. Neither any Loan Party nor
any Person Controlling a Loan Party or any Subsidiary of a Loan Party, (a) is or
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended or (b) is a “holding company” or a “public
utility company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 2005, as amended. No Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.

3.14.    Use of Proceeds. The proceeds of the Loans and the Letters of Credit,
shall be used (a) to refinance Indebtedness of the Borrowers under the Existing
Credit Agreement and (b) for general corporate purposes of the Company and its
Subsidiaries.

3.15.    Environmental Matters. Except as disclosed on Schedule 3.15 or except
as, in the aggregate, do not have a Material Adverse Effect:

(a)    the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Borrower, threatened, under any
Environmental Law to which any Group

 

91



--------------------------------------------------------------------------------

Member is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;

(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f)    the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.

3.16.    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
written statement, taken as a whole, furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders (other than financial projections)
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading, in each case in light of the
circumstances under which such statements were made or information provided. The
projections and pro forma financial information, if any, contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Company to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

3.17.    Solvency. Each Loan Party is, and after giving effect to the incurrence
of all Indebtedness and obligations being incurred in connection herewith will
be and will continue to be, Solvent.

3.18.    Insurance. The Company and each of its Subsidiaries maintains with
financially sound and reputable insurers (not related to or affiliated with the
Company or any of its Subsidiaries) insurance with respect to its properties and
business and against at least such liabilities, casualties and contingencies and
in at least such types and amounts as is customary in the case of corporations
engaged in the same or a similar business or having similar properties similarly
situated.

3.19.    Subsidiaries. Except as disclosed to the Administrative Agent by the
Company in writing from time to time after the Closing Date, (a) Schedule 3.19
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital

 

92



--------------------------------------------------------------------------------

Stock owned by any Loan Party and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Subsidiary, except as
created by the Loan Documents.

3.20.    OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee
or third party that will act in any capacity on behalf of or at the direction of
the Company or any of its Subsidiaries is an individual or entity that is, or is
known by the Company or its Subsidiaries to be owned or controlled by any
individual or entity that is (a) currently subject to or the target of any
Sanctions, (b) included on OFAC’s List of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(c) located, organized or resident in a Designated Jurisdiction.

3.21.    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions in which the Company and its Subsidiaries
conduct business and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

3.22.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

3.23.    Beneficial Ownership Certification. As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

3.24.    Compliance with Swiss Non-Bank Rules. Each Swiss Borrower is in
compliance with the Swiss Non-Bank Rules; provided, that, a Swiss Borrower shall
not be in breach of this representation if number of creditors of such Swiss
Borrower in respect of either the Swiss 10 Non-Bank Rule or the Swiss 20
Non-Bank Rule is exceeded solely by reason of a failure by one or more Lenders
to comply with their obligations under Section 9.6 or Section 2.40 or ceasing to
be a Swiss Qualifying Bank other than as a result of any change after the date
it became a Lender under this Agreement in (or in the interpretation,
administration or application of) any law or treaty, or any published practice
or published concession of any relevant taxing authority. For the purposes of
compliance with this representation, each Swiss Borrower shall assume that at
any time there may be up to ten (10) creditors that are not Swiss Qualifying
Banks under this Agreement (irrespective of whether or not there are, at any
time, any creditors which are not Swiss Qualifying Banks).

SECTION 4

CONDITIONS PRECEDENT

4.1.    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it to the
Borrowers is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

 

93



--------------------------------------------------------------------------------

(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrowers and
each Person listed on Schedule 1.1.

(b)    Financial Statements. The Lenders shall have received the consolidated
financial statements of the Company and its consolidated Subsidiaries described
in Section 3.1.

(c)    Fees and Expenses. The Lenders, the Administrative Agent and the Joint
Lead Arrangers shall have received all fees (including the amendment fees)
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.

(d)    Secretary’s Certificate, Certified Certificate of Incorporation: Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit M, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party (or equivalent documentation)
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, and (ii) a long form good standing certificate (or equivalent
documentation in any applicable foreign jurisdiction) for each Loan Party from
its jurisdiction of organization. The certificate of the Company shall further
certify (x) that the conditions specified in Sections 4.2(a) and (b) have been
satisfied; (y) that there has been no event or circumstance since June 30, 2017
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect; and (z) the current Debt Ratings.

(e)    Legal Opinions. The Administrative Agent shall have received the legal
opinion of (i) McGuireWoods LLP, counsel to the Company and the Subsidiary
Guarantors, substantially in the form of Exhibit N and (ii) CMS von Erlach
Poncet Ltd., counsel to the Kennametal Europe GmbH, as a Foreign Borrower,
substantially in the form of Exhibit O. Such legal opinions shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(f)    Existing Credit Agreement. All amounts outstanding under the Existing
Credit Agreement shall have been paid in full, all commitments thereunder of
lenders who are not parties to this Agreement shall have been terminated and all
commitments thereunder of the Lenders party to this Agreement shall be evidenced
only by this Agreement.

(g)    Guarantee. The Administrative Agent shall have received the Guarantee,
executed and delivered by each Subsidiary Guarantor.

(h)    Notes. Each Lender shall have received a Note executed and delivered by
the Borrowers if such Lender requested a Note pursuant to Section 2.32.

(i)    Issuing Lender Agreement. Each Issuing Lender and the Administrative
Agent shall have received an Issuing Lender Agreement executed and delivered by
the applicable Borrowers, such Issuing Lender and the Administrative Agent.

 

94



--------------------------------------------------------------------------------

(j)    KYC Information.

(i)    Upon the reasonable request of any Lender, the Borrowers shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act.

(ii)    At least 5 days prior to the Closing Date, any Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Borrower.

Each of the foregoing shall be in form and substance satisfactory to the
Administrative Agent and each Lender. Without limiting the generality of the
provisions of Section 8.4, for purposes of determining compliance with the
conditions specified in this Section 4.1, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

4.2.    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it to any Borrower on any
date (including its initial extension of credit) is subject to the satisfaction
of the following conditions precedent:

(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents (other
than the representation and warranty set forth in Section 3.2 of this Agreement)
shall be true and correct on and as of such date as if made on and as of such
date.

(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

SECTION 5

AFFIRMATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender, Issuing Lender or the Administrative Agent hereunder, such Borrower
shall and shall cause each of its Subsidiaries to:

 

95



--------------------------------------------------------------------------------

5.1.    Financial Statements. Furnish to the Administrative Agent and each
Lender:

(a)    as soon as available, but in any event within 100 days after the end of
each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
and changes in stockholders’ equity of the Company and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLC or other independent certified
public accountants of nationally recognized standing; and

(b)    as soon as available, but in any event not later than 55 days after the
end of each of the first three quarterly periods of each fiscal year of the
Company, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous fiscal year,
certified by a Responsible Officer of the Company as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). In lieu of furnishing the Administrative Agent and the
Lenders the items referred to in clauses (a) and (b) above, the Company may make
such items available on the internet at www.Kennametal.com or by similar
electronic means.

5.2.    Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (e), to the relevant Lender):

(a)    concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of a Responsible Officer of the Company, dated as
of the date of such delivery, stating that, since the date of the Company’s
fiscal year end immediately preceding the fiscal year end for which such
financial statements are being delivered, there has been no development or event
that has had a Material Adverse Effect;

(b)    concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer of the Company stating
that, to the best of such Responsible Officer’s knowledge, no Default or Event
of Default has occurred, except as specified in such certificate and (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance with the provisions of Section 6.1 as of the last day of
the fiscal quarter or fiscal year of the Company, as the case may be (including,
without limitation, any reconciliations required in connection with any changes
in GAAP, subsequent to the Closing Date);

 

96



--------------------------------------------------------------------------------

(c)    within five days after the same are sent, copies of all financial
statements and reports that any Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that any Borrower
may make to, or file with, the SEC;

(d)    promptly, notice of any change in any Debt Rating of the Company; and

(e)    promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

In lieu of furnishing the Administrative Agent and the Lenders the items
referred to in clause (c) above, the Company may make such items available on
the internet at www.Kennametal.com or by similar electronic means; provided,
that, the Company shall promptly provide written or electronic notice to the
Administrative Agent and each Lender when statements and reports subject to
clause (c) above are made available via www.Kennametal.com or such other
electronic means.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak, ClearPar or another similar electronic system approved by
the Company (the “Platform”) and (b) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to any of the Borrowers or their respective Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Joint Book Runners, the Issuing Lenders and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that, to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.14); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent, the Joint Lead Arrangers and the Joint Book Runners shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

5.3.    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or where such failure to pay, discharge or otherwise
satisfy would not have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

5.4.    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.4 and except (other than clause (a)(i) with respect to
the Borrowers) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.5.    Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition in all material
respects, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business or having similar properties similarly situated.

5.6.    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made in all material
respects of all dealings and transactions in relation to its business and
activities, and (b) following reasonable prior written notice to the Company,
permit representatives of any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time (it being understood that, so long as no Default or Event of
Default has occurred and is continuing, such times shall be during normal
business hours) and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and, to the extent such
accountants are willing, with their independent certified public accountants.

5.7.    Notices. Promptly give notice to the Administrative Agent and each
Lender of:

(a)    the occurrence of any Default or Event of Default;

(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)    any litigation or proceeding affecting any Group Member (i) which, if
adversely decided, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (ii) in which any material
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d)    as soon as possible and in any event within thirty (30) days after any
Borrower knows or has any reason to know of the occurrence of an ERISA Event;
and

(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.8.    Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
(i) to refinance Indebtedness of the Borrowers under the Existing Credit
Agreement and (ii) for general corporate purposes of the Borrowers and their
Subsidiaries.

5.9.    Continuation of or Change in Business. (a) Not engage in any business
if, as a result, the general nature of the business, on a consolidated basis,
which would then be engaged in by the Borrowers and their Subsidiaries would be
substantially and significantly changed from the general nature of the business
engaged in by the Borrowers and their Subsidiaries on a consolidated basis on
the Closing Date, or such business is not reasonably related to the business of
the Borrowers and their Subsidiaries on a consolidated basis on the Closing
Date; and (b) with respect to the Loan Parties taken as a whole, continue to
operate as an operating company in substantially the manner as at the Closing
Date, and not transfer to any Person which is not a Loan Party, in any
transaction or set of related transactions, any material portion of the Loan
Parties’ operating assets.

5.10.    Further Assurances. Cause each Person which is or becomes a Significant
Subsidiary (other than a Foreign Subsidiary) to become a Subsidiary Guarantor as
promptly as practicable after (but in any event within 10 days after the date
that financial statements are delivered pursuant to Section 5.1 which evidence
that such Subsidiary is a Significant Subsidiary) the date such Person first
satisfies the criteria in the definition of “Significant Subsidiary”, by causing
such Subsidiary to execute and deliver to the Administrative Agent a supplement
to the Guarantee, together with (a) an opinion of counsel (including in-house
counsel) for such Subsidiary covering such matters relating to such supplement
to the Guarantee as the Administrative Agent may reasonably request, and (b) all
documents which the Administrative Agent may reasonably request relating to the
existence of such Subsidiary, the corporate authority for and the validity of
such supplement to the Guarantee, and any other matters reasonably determined by
the Administrative Agent to be relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent.

5.11.    Sanctions. Engage in business or transactions involving individuals or
entities that are subject to or the target of Sanctions, or in, or with entities
or individuals located, organized or resident in, a Designated Jurisdiction,
only if such business or transactions are in compliance with all applicable
Sanctions. To the extent any Borrower or any of its Subsidiaries engages in such
business or transactions in compliance with all applicable Sanctions, those
business activities and related transactions with third parties will not
constitute a violation of this Section 5.11 or any other provision of this
Agreement that relates to Sanctions; provided, that, in no event shall the
proceeds of any Loans or Letters of Credit be used in connection with such
business or transactions.

5.12.    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions in which
the Company and its Subsidiaries conduct business and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

 

99



--------------------------------------------------------------------------------

5.13.    Compliance with Swiss Non-Bank Rules. Each Swiss Borrower shall ensure
that such Swiss Borrower is in compliance with the Swiss Non-Bank Rules at any
time; provided, that, such Swiss Borrower shall not be in breach of this
covenant if the number of creditors of such Swiss Borrower in respect of either
the Swiss 10 Non-Bank Rule or the Swiss 20 Non-Bank Rule is exceeded solely by
reason of a failure by one or more Lenders to comply with their obligations
under Section 9.6 or Section 2.40 or ceasing to be a Swiss Qualifying Bank other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration or application of) any
law or treaty, or any published practice or published concession of any relevant
taxing authority. For the purposes of compliance with this covenant, each Swiss
Borrower shall assume that at any time there may be up to ten (10) creditors
that are not Swiss Qualifying Banks under this Agreement (irrespective of
whether or not there are, at any time, any creditors which are not Swiss
Qualifying Banks).

SECTION 6

NEGATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender, Issuing Lender or the Administrative Agent hereunder, such Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

6.1.    Financial Condition Covenants.

(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrowers
to exceed 3.50 to 1.00; provided, that, upon the occurrence of a Qualified
Acquisition, for the four (4) fiscal quarter period of the Borrowers commencing
with the fiscal quarter of the Borrowers during which such Qualified Acquisition
is consummated (such period of increase, a “Leverage Increase Period”), the
ratio set forth above may, upon receipt by the Administrative Agent of a
Qualified Acquisition Notice, be increased to 3.75 to 1.00; provided, further,
that, (a) for at least one (1) fiscal quarter of the Borrowers ending
immediately following each Leverage Increase Period, the Consolidated Leverage
Ratio as of the end of such fiscal quarter shall not be greater than 3.50 to
1.00 prior to giving effect to another Leverage Increase Period, (b) there shall
be no more than two (2) Leverage Increase Periods during the term of this
Agreement, and (c) each Leverage Increase Period shall apply only with respect
to the calculation of the Consolidated Leverage Ratio for purposes of
determining compliance with this Section 6.1(a) and for purposes of any
Qualified Acquisition Pro Forma Calculation.

(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrowers to be less than 3.50 to 1.00.

6.2.    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

(a)    Indebtedness of any Loan Party pursuant to any Loan Document;

 

 

100



--------------------------------------------------------------------------------

(b)    subject to Section 6.11, Indebtedness of any Borrower to any Subsidiary
and of any Subsidiary to any Borrower or any other Subsidiary;

(c)    Guarantee Equivalents incurred in the ordinary course of business by any
of the Borrowers or any of their Subsidiaries of obligations (other than
Indebtedness) of any Borrower or any Subsidiary;

(d)    Indebtedness outstanding on the Closing Date and listed on Schedule
6.2(d) and any refinancings, refundings, renewals or extensions thereof (without
increasing the principal amount thereof or shortening the maturity thereof);

(e)    Indebtedness of the Borrowers or their Subsidiaries constituting
(i) Capital Lease Obligations, (ii) Indebtedness secured by purchase money Liens
described in Section 6.3(g), or (iii) secured Indebtedness described in
Section 6.3(f); provided, that, the aggregate principal amount of outstanding
Indebtedness described in this Section 6.2(e) shall not exceed $150,000,000 (or
the equivalent in any currency) at any time;

(f)    Guarantee Equivalents incurred by the Company for the obligations of its
Subsidiaries under any Indebtedness of such Subsidiaries otherwise permitted
hereunder;

(g)    other unsecured Indebtedness for borrowed money of the Company (and not
of any Subsidiary) incurred by the Company after the Closing Date; and

(h)    additional Indebtedness of the Borrowers or any of their Subsidiaries;
provided, that, the aggregate principal amount (for the Borrowers and all
Subsidiaries) of such Indebtedness, together with the aggregate outstanding
principal amount of Attributable Debt in respect of Qualified Receivables
Transactions, shall not exceed $350,000,000 at any one time outstanding.

6.3.    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for the following
(collectively, “Permitted Liens”):

(a)    Liens for taxes (i) that are not yet due, (ii) that do not exceed
$25,000,000 in the aggregate or (iii) that are being contested in good faith by
appropriate proceedings; provided, that, in each case of clause (i), (ii) or
(iii), adequate reserves with respect thereto are maintained on the books of the
Borrowers or their Subsidiaries after notice or discovery of any such Lien, as
the case may be, in conformity with GAAP;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

101



--------------------------------------------------------------------------------

(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrowers or any of their Subsidiaries;

(f)    Liens in existence on the Closing Date listed on Schedule 6.3(f),
securing Indebtedness permitted by Section 6.2(d); provided, that, no such Lien
is spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

(g)    Liens securing Indebtedness of the Borrowers or any of their Subsidiaries
incurred pursuant to Section 6.2(e) to finance the acquisition of fixed or
capital assets; provided, that, (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h)    any interest or title of a lessor under any lease entered into by the
Borrowers or any of their Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

(i)    judgment liens fully bonded or stayed pending appeal and not constituting
an Event of Default under Section 7(h); provided, that, such liens are released
or discharged within 90 days after the entry thereof;

(j)    Liens in favor of the United States government which arise in the
ordinary course of business resulting from progress payments or partial payments
under United States government contracts or subcontracts thereunder;

(k)    Liens on Margin Stock, if and to the extent that the value of such Margin
Stock exceeds 25% of the total assets of the Borrowers and their Subsidiaries
subject to this Section 6.3;

(l)    Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction;

(m)    Liens consisting of (x) set-off rights or other similar rights in favor
of banking institutions securing fees due by the Borrowers or their Subsidiaries
in the ordinary course in connection with deposit and other bank accounts held
at such banking institution, which fees are within the general parameters
customary in the banking industry and (y) any set-off or similar rights granted
to any of the Lenders hereunder or pursuant to any of the Loan Documents; and

 

102



--------------------------------------------------------------------------------

(n)    Liens not otherwise permitted by this Section 6.3 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds 10% of Consolidated
Tangible Assets at any one time.

6.4.    Fundamental Changes. Each Borrower shall not, and shall not permit any
Subsidiary which is a Loan Party to, directly or indirectly, merge with or into
or consolidate with any other Person, or agree, become or remain liable
(contingently or otherwise) to do any of the foregoing, except for the
following: (a) any Borrower may merge with another Person so long as such
Borrower is the surviving corporation; provided, that, if the Company is a party
to any such merger the Company shall be the surviving Person, (b) a Subsidiary
which is a Loan Party may merge with the Company or another Loan Party that is
not a Foreign Borrower, or may merge with another Person so long as such
Subsidiary is the surviving corporation or such other Person becomes a
Subsidiary and a party to the Guarantee and (c) the Borrowers and their
Subsidiaries may make Dispositions permitted pursuant to Section 6.10; provided,
that, with respect to clause (a) and (b) above, (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) the Borrowers shall be in compliance with the covenants set forth in
Section 6.1 as of the last day of the immediately preceding fiscal quarter for
which financial statements have been delivered pursuant to Section 5.1 after
giving effect, on a pro forma basis, to such merger or consolidation as if it
had occurred on such last day or the first day of the relevant period, as
appropriate, and (iii) the Borrowers shall have delivered to the Administrative
Agent at least ten Business Days prior to any such merger or consolidation a
certificate of a Responsible Officer of the Company certifying the satisfaction
of the foregoing conditions and setting forth in reasonable detail the
calculations necessary to determine compliance with clause (ii) above.

6.5.    Transactions with Affiliates. Except as set forth on Schedule 6.5, enter
into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any Borrower or any
Subsidiary) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

6.6.    Use of Proceeds. Use the proceeds of any Loans or Letters of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.

6.7.    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, any
of the Borrowers or any other Subsidiary, (b) make loans or advances to, or
other Investments in, any of the Borrowers or any other Subsidiary or
(c) transfer any of its assets to any of the Borrowers or any other Subsidiary,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary, (iii) restrictions contained in
agreements governing Indebtedness of a Foreign Subsidiary permitted under
Section 6.2(h)

 

103



--------------------------------------------------------------------------------

(provided, that, (x) such restriction applies only to such Foreign Subsidiary
and its Subsidiaries and (y) at no time shall the aggregate outstanding
principal amount of such Indebtedness affected by such restriction exceed
$50,000,000), (iv) restrictions on property subject to a Permitted Lien in favor
of the holder of such Lien and, (v) restrictions contained in any Indebtedness
or contractual requirements incurred with respect to a Qualified Receivables
Transaction relating exclusively to a Receivables Entity that, in the good faith
determination of the board of directors or senior management of the Company, are
necessary to effect such Qualified Receivables Transaction.

6.8.    Amendment of Credit Documentation. Enter into, or permit any of its
Subsidiaries to enter into, become or remain subject to any agreement or
instrument to which any Borrower or such Subsidiary is a party or by which any
of them or any of their respective properties (now owned or hereafter acquired)
may be subject or bound that would prohibit or require the consent of any Person
to any amendment, modification or supplement to any of the Loan Documents,
except for the Loan Documents.

6.9.    Off-Balance Sheet Financings. Enter into, or permit any of its
Subsidiaries to enter into, any arrangements (other than a Qualified Receivables
Transaction permitted under Section 6.10(d)) to finance any Indebtedness of any
Person (other than the Borrowers and their consolidated Subsidiaries) (a) which
was incurred by the Borrowers or any of their Subsidiaries or guaranteed by the
Borrowers or any of their Subsidiaries at any time or the proceeds of which are
or were transferred to or used by the Borrowers or any of their Subsidiaries and
(b) the payments in respect of which are intended to be financed with the
proceeds of payments made to such Person by the Borrowers or any of their
consolidated Subsidiaries or any Indebtedness or Capital Stock issued by any
Borrower or any such Subsidiary in an aggregate principal amount in excess of
$50,000,000 at any time outstanding.

6.10.    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Foreign Borrower or any
other Subsidiary of the Company, issue or sell any shares of such Foreign
Borrower’s or such Subsidiary’s Capital Stock to any Person, except:

(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;

(b)    the sale of inventory in the ordinary course of business;

(c)    subject to Section 6.11, the sale or issuance of any Subsidiary’s Capital
Stock or assets to the Company or any other Subsidiary;

(d)    sales of accounts receivable and related assets or an interest therein of
the type specified in the definition of “Qualified Receivables Transaction” made
in connection with a Qualified Receivables Transaction; provided, that,
notwithstanding anything herein to the contrary, in no event shall (i) the
aggregate outstanding principal amount of Attributable Debt in respect of
Qualified Receivables Transactions of the Company and its Domestic Subsidiaries
be greater than $200,000,000 in the aggregate at any one time or (ii) the
aggregate outstanding principal amount of Attributable Debt in respect of
Qualified Receivables Transactions of Foreign Subsidiaries be greater than
$100,000,000 in the aggregate at any one time;

 

104



--------------------------------------------------------------------------------

(e)    Dispositions set forth on Schedule 6.10;

(f)    the Disposition of other property having a fair market value not to
exceed 20% of Consolidated Tangible Assets in the aggregate for any fiscal year
of the Borrowers; and

(g)    the transfer of Capital Stock of any Foreign Subsidiary constituting
directors’ qualifying shares or other similar nominal ownership interests
required by law to be held by a third party;

provided, that, so long as no Default or Event of Default has occurred and is
continuing, the Administrative Agent and the Lenders shall release each
Subsidiary Guarantor from its obligations under the Guarantee in connection with
any Disposition by the Company or any of its Subsidiaries of such Subsidiary
Guarantor permitted pursuant to this Section 6.10.

6.11.    Investments. Make any advance, loan, extension of credit (by way of
Guarantee Equivalent or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a)    extensions of trade credit in the ordinary course of business;

(b)    investments in Cash Equivalents;

(c)    Guarantee Equivalents permitted by Section 6.2 (other than by reference
to this Section 6.11 (or any sub-clause hereof));

(d)    (x) acquisitions of the assets of another Person or acquisitions of the
Capital Stock of Persons, or (y) other Investments by the Borrowers or any of
their Subsidiaries; provided, that, (i) at the time of any such acquisition or
Investment and after giving effect thereto, no Default or Event of Default has
occurred and is continuing, (ii) the Borrowers shall have demonstrated, on a pro
forma basis, compliance with the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio set forth in Section 6.1 after giving
effect to such acquisition or Investment and (iii) any such acquisition shall
not be a “hostile” acquisition and shall have been approved by the board of
directors and/or the shareholders (or equivalent) of the applicable Borrower or
Subsidiary and the Person acquired in connection with such acquisition;

(e)    intercompany Investments (x) by the Company or any Subsidiary Guarantor
in the Company or any other Subsidiary Guarantor or (y) by a Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

(f)    Investments consisting of the Guarantee or the Company Guarantee; and

(g)    Investments by the Company or a Subsidiary in a Receivables Entity or any
Investment by a Receivables Entity in any other Person, in each case, in
connection with a Qualified Receivables Transaction; provided, however, that,
any Investment in any such Person is in the form of an equity interest or
interests in accounts receivable and related assets generated

 

105



--------------------------------------------------------------------------------

by the Company or a Subsidiary and transferred to any Person in connection with
a Qualified Receivables Transaction or any such Person owning such accounts
receivable.

6.12.    Sanctions. Directly or knowingly indirectly, use the proceeds of any
Loans or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to (a) fund, finance or facilitate any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, in violation of applicable Sanctions,
or (b) in any other manner that will result in a violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Joint Lead Arranger, Administrative Agent, Issuing Lender,
Swingline Lender, Euro Swingline Lender, or otherwise) of applicable Sanctions.

6.13.    Anti-Corruption Laws. Directly or knowingly indirectly use the proceeds
of any Loans or Letters of Credit for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar anti-corruption legislation in other jurisdictions in which the Company
and its Subsidiaries conduct business to the extent such laws are applicable to
the activity in question.

SECTION 7

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)    any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to
each Borrower only), Section 5.7(a) (only with respect to an Event of Default)
or Section 6 of this Agreement; or

(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Company from the Administrative Agent or the Required Lenders; or

 

106



--------------------------------------------------------------------------------

(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Equivalent, but excluding the
Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Equivalent) to become payable;
provided, that, a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $75,000,000; or

(f)    (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future Debtor
Relief Law of any jurisdiction, domestic or foreign, or (B) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or any Group Member (other
than an Immaterial Subsidiary) shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Group Member
(other than an Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member (other than an Immaterial Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Group Member (other than an Immaterial
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) any Group Member (other than an Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; provided, that,
notwithstanding anything to the contrary contained in this Section 7(f), it
shall be an Event of Default if Immaterial Subsidiaries that collectively have
assets with a total book value or fair market value of more than $20,000,000 are
subject to the events described in clause (i), (ii), (iii), (iv) or (v) above;
or

(g)    (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrowers under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC and such liability could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect, or (ii) the
Borrowers or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal

 

107



--------------------------------------------------------------------------------

liability under Section 4201 of ERISA under a Multiemployer Plan and such
failure to pay could, in the sole judgment of the Required Lenders, reasonably
be expected to have a Material Adverse Effect; or

(h)    one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i)    the guarantee of any Subsidiary Guarantor (other than Subsidiary
Guarantors which (a) are designated by the Company as a Significant Subsidiary
under clause (c) of the definition of “Significant Subsidiary” and (b) would not
be a Significant Subsidiary absent such designation) contained in the Guarantee
shall cease, for any reason, to be in full force and effect (except (x) to the
extent that such Subsidiary Guarantor is merged into the Company or another
Subsidiary Guarantor or (y) such Subsidiary Guarantor is sold or otherwise
disposed of in a transaction permitted by Section 6.10) or any Loan Party shall
so assert, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents, shall be commenced by any
of the Borrowers or any of their Subsidiaries party thereto, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof; or

(j)    (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of the Company; (ii) the board of directors of the
Company shall cease to consist of a majority of Continuing Directors; or
(iii) the Company shall fail to own, directly or indirectly, 100% of the Capital
Stock of each Foreign Borrower (except for directors’ qualifying shares or other
similar nominal ownership interests required by law to be held by a third
party);

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers, declare the Loans (with
accrued interest thereon) and all other amounts owing

 

108



--------------------------------------------------------------------------------

under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrowers hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrowers hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrowers (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section 7, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by each Borrower.

SECTION 8

ADMINISTRATIVE AGENT

8.1.    Appointment and Authority. Each of the Lenders and Issuing Lenders
hereby irrevocably designates and appoints the Administrative Agent as the agent
of such Lender hereunder and under the other Loan Documents and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
actions on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Section 8 are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing
Lenders, and the Borrowers shall not have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

8.2.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 8 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

 

109



--------------------------------------------------------------------------------

8.3.    Exculpatory Provisions. Neither any Agent, the Joint Book Runners, or
any Joint Lead Arranger nor any of their respective Related Parties shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, each of
the Agents, the Joint Book Runners, and the Joint Lead Arrangers:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders or the
Required Multicurrency Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided, that, the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or the
Required Multicurrency Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 9.1 and Section 7) or (ii) in the absence of a finding that it acted
with gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrowers, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

8.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement,

 

110



--------------------------------------------------------------------------------

instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lenders,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

8.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrowers
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided, that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

8.6.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

8.7.    Indemnification. The Lenders agree to indemnify each Agent, Joint Book
Runner and Joint Lead Arranger in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Revolving Percentages in effect
on the date on which indemnification is sought under this Section 8.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Revolving Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent, Joint Book
Runner or Joint Lead Arranger in any way relating to or arising out of, the

 

111



--------------------------------------------------------------------------------

Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent,
Joint Book Runner or Joint Lead Arranger under or in connection with any of the
foregoing; provided, that, no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Joint Book Runner’s or Joint Lead Arranger’s gross negligence
or willful misconduct. The agreements in this Section 8.7 shall survive the
payment of the Loans and all other amounts payable hereunder.

8.8.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

8.9.    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided, that, in no event shall
any such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

112



--------------------------------------------------------------------------------

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 2.25(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retired or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 8 and Section 9.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Lender, and as
the Swingline Lender and Euro Swingline Lender. If Bank of America resigns as an
Issuing Lender, it shall retain all the rights, powers, privileges and duties of
an Issuing Lender hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an Issuing Lender and all L/C
Obligations with respect thereto, including the right to require the Lenders to
make ABR Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.8. If Bank of America resigns as Swingline Lender or Euro Swingline
Lender, it shall retain all the rights of the Swingline Lender or Euro Swingline
Lender, as applicable, provided for hereunder with respect to Swingline Loans or
Euro Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make ABR Loans or
fund risk participations in outstanding Swingline Loans or Euro Swingline Loans,
as applicable, pursuant to Section 2.5(b). Upon the Company’s appointment of a
successor for Bank of America as an Issuing Lender, or as Swingline Lender or
Euro Swingline Lender hereunder (which such successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall

 

113



--------------------------------------------------------------------------------

succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender, Swingline Lender and/or Euro Swingline
Lender, as the case may be, (ii) the retiring Issuing Lender, Swingline Lender
and/or Euro Swingline Lender, as the case may be, shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the Bank of America
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

8.10.    No Other Duties. Anything herein to the contrary notwithstanding, none
of the Co-Syndication Agents, Co-Documentation Agents, Joint Lead Arrangers, or
Joint Book Runners listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

8.11.    Release of Guarantors. Each Lender and Issuing Lender hereby authorizes
the Administrative Agent, at its option and in its discretion, to enter into any
agreement or execute any document evidencing the release of any Subsidiary
Guarantor from its obligations under this Agreement and the other Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Guarantee pursuant to
this Section 8.11.

8.12.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.20 and 9.5) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lenders to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any

 

114



--------------------------------------------------------------------------------

amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.

8.13.    ERISA Matters.

(a)    Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Joint Lead Arrangers,
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of any Loan Party, that at least one of the following is and will be
true: (A) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments; (B) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; (C)(1) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (2)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (3) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14, and (4) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or (D) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

(b)    In addition, unless subclause (A) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (D) in the
immediately preceding clause (a), such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, and
(ii) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers, and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Loan Party,
that: (A) none of the Administrative Agent, the Joint Lead

 

115



--------------------------------------------------------------------------------

Arrangers, or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
other Loan Document or any documents related to hereto or thereto); (B) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E); (C) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations); (D) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and (E) no fee or
other compensation is being paid directly to the Administrative Agent, the Joint
Lead Arrangers, or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

(c)    Each of the Administrative Agent and the Joint Lead Arrangers hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender, or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

116



--------------------------------------------------------------------------------

SECTION 9

MISCELLANEOUS

9.1.    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that, no such waiver and no such amendment,
supplement or modification shall (i) forgive (in whole or in part) the principal
amount or extend the final scheduled date of maturity of any Loan or
Reimbursement Obligation, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders), (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i), or (z) that any modification or change in the metric for determining
fee rates, applicable margins and Pricing Levels hereunder, including using
financial covenants rather than the Company’s Debt Rating shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 9.1 without the
written consent of such Lender; (iii) consent to the assignment or transfer by
any Borrower of its rights and obligations under this Agreement and the other
Loan Documents or release, other than as provided in Section 8.11 (in which case
such release of any Subsidiary Guarantor may be made by the Administrative Agent
acting alone), all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee or release the Company from its obligations
under the Company Guarantee without the written consent of all the Lenders;
(iv) add additional currencies as Foreign Currencies in which Multicurrency
Loans may be made under this Agreement without the written consent of all the
Multicurrency Lenders; (v) reduce the percentage specified in the definition of
Required Lenders without the written consent of all Lenders; (vi) amend, modify
or waive any provision of Section 8 without the written consent of the
Administrative Agent; (vii) amend, modify or waive any provision of Sections 2.4
or 2.5 without the written consent of the Swingline Lender or, with respect to
provisions concerning the Euro Swingline Loans, the Euro Swingline Lender;
(viii) amend, modify or waive any provision of Sections 2.6 through 2.13
inclusive without the written consent of all Issuing Lenders; or (ix) amend,
modify or waive any provision of Section 2.23 or the second proviso in
Section 2.33(a) without the written consent of each Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing;

 

117



--------------------------------------------------------------------------------

but no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably (or on a subordinated basis to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder and the accrued interest and fees in respect
thereof and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder; (b) if following the
Closing Date, the Administrative Agent and the Company shall have jointly
identified an inconsistency, obvious error or omission, in each case, of a
technical or immaterial nature, in any provision of the Loan Documents, then the
Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof; (c) as to any amendment, amendment and restatement or
other modifications otherwise approved in accordance with this Section 9.1, it
shall not be necessary to obtain the consent or approval of any Lender that,
upon giving effect to such amendment, amendment and restatement or other
modification, would have no Commitments or outstanding Loans so long as such
Lender receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Loan Documents at the
time such amendment, amendment and restatement or other modification becomes
effective; (d) this Agreement may be amended or otherwise supplemented without
the written consent of the Lenders or the Required Lenders to increase the
amount of the Total Commitments in accordance with Section 2.15(b); (e) this
Agreement may be amended with the written consent of the Administrative Agent
and the Company as contemplated by Section 2.38; and (f) each Fee Letter may be
amended only with the written consent of the parties to such Fee Letter.

9.2.    Notices.

(a)    Notices Generally. Except in the case of notices expressly permitted to
be given by telephone (and except as provided in subsection (b) below), all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or

 

118



--------------------------------------------------------------------------------

made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of facsimile notice, when received, addressed
as follows in the case of the Borrowers and the Administrative Agent, and as set
forth in an Administrative Questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

The Borrower:

  

Kennametal Inc.

  

600 Grant Street, Suite 5100

  

Pittsburgh, Pennsylvania 15219

  

Attention:

  

Mark J. Olyarnik

  

Facsimile:

  

+1.724.539.4668

  

Telephone:

  

+1.724.539.5447

  

E-mail:

  

mark.olyarnik@kennametal.com

Foreign Borrower:

  

Kennametal Europe GmbH

  

CHE-112.241.858

  

Rheingoldstrasse 50

8212 Neuhausen am Rheinfall Switzerland

  

Attention:

  

Regional CFO

  

Facsimile:

  

+41 52 6750 101

  

Telephone:

  

+41 52 6750 120

Administrative Agent:

  

Bank of America, N.A.

  

Mail Code: CA5-705-04-09

555 California Street, 4th Floor

  

San Francisco, CA 94104

  

Attn:

  

Anthea Del Bianco

  

Facsimile:

  

+1.415.503.5101

  

Telephone:

  

+1.415.436.2776

  

E-mail:

  

anthea.del_bianco@baml.com

Euro Swingline Lender:

  

Loan/Funding Requests

  

Bank of America Merrill Lynch International Limited

26 Elmfield Road, Bromley

  

Kent, BR1 1LR

  

London, United Kingdom

  

Attention:

  

Kevin Gubb / Adi Khambata

  

Facsimile:

  

+44 208 313 2140

  

Telephone:

  

+44 208 313 2655 / +44 208 695 3389

  

E-mail:

  

emealoanoperations@baml.com

 

119



--------------------------------------------------------------------------------

  

General/Other Notices

  

Bank of America Merrill Lynch International Limited

2 King Edward Street

  

London, United Kingdom

  

EC1A1 HQ

  

Attention: Joanne Hilliard / Michael Reynolds

  

Telephone:

  

+44 207 996 0438 / +353 1 243 9456

  

E-mail:

  

joanne.hilliard@baml.com /

michael.j.reynolds@baml.com

Funding Office:

  

Bank of America, N.A.

  

Mail Code: NC1-001-05-46

  

One Independence Center 101 N. Tryon St.

  

Charlotte, North Carolina 28255-0001

  

Attention:

  

Jonathan Hazeley

  

Facsimile:

  

+1.704.548.4967

  

Telephone:

  

+1.980.387.3426

  

E-mail:

  

jonathan.hazeley@baml.com

provided, that, any notice, request or demand to or upon the Administrative
Agent, any Issuing Lender or the Lenders shall not be effective until received.
The notice address of any Foreign Borrower becoming a party to this Agreement
after the Closing Date shall be the notice address provided by such Foreign
Borrower in the Applicant Borrower Request and Assumption Agreement delivered
pursuant to Section 2.33(a). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided, that, the foregoing shall not apply to notices to any Lender or
Issuing Lender pursuant to Section 2 if such Lender or Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent, the Swingline Lender, the Euro Swingline Lender, the
Issuing Lenders or any Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, that, approval of such
procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause

 

120



--------------------------------------------------------------------------------

(i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the platform, any other electronic
platform or electronic messaging service, or through the Internet.

(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the Issuing Lenders, the Euro Swingline Lender and the Swingline Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrowers, the Administrative
Agent, the Issuing Lenders, the Euro Swingline Lender and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Borrowing Notices,
Conversion/Continuation Notices, Applications, Euro Swingline Loan Notices,
Swingline Loan Notices and Notices of Loan

 

121



--------------------------------------------------------------------------------

Prepayment) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, each Issuing
Lender, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

9.3.    No Waiver; Cumulative Remedies; Enforcement. No failure to exercise and
no delay in exercising, on the part of the Administrative Agent or any Lender,
any right, remedy, power or privilege hereunder (including in respect of the
Company Guarantee) or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that, the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender, the Swingline Lender or the Euro Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Lender, Swingline Lender or Euro Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.7 (subject to the terms of
Section 2.23), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; provided, further, that, if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 7 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.23, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

9.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing or other extensions of credit hereunder, and shall continue in full
force and effect as long as

 

122



--------------------------------------------------------------------------------

any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

9.5.    Costs and Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. Each Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Joint Lead Arrangers and their Affiliates for all
their reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrowers prior to the Closing Date (in the
case of amounts to be paid on the Closing Date) and from time to time thereafter
on a quarterly basis or such other periodic basis as the Administrative Agent
shall deem appropriate, (b) to pay all customary fees incurred by any Issuing
Lender in connection with the amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (c) to pay or reimburse each
Lender, Agent, Joint Book Runner and Joint Lead Arranger for all its reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights (i) under this Agreement, the other Loan Documents and any such
other documents, including its rights under this Section, or (ii) in connection
with the Loans made or the Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, in each case,
including the reasonable fees and disbursements of counsel (including the
allocated expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent, and (d) to pay, indemnify, and hold each Lender, Agent,
Joint Book Runner and Joint Lead Arranger harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other taxes, if any, that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any other documents
delivered by a Group Member in connection with any Loan Document or the
transactions contemplated thereby.

(b)    Indemnification by the Borrowers. The Borrowers shall indemnify, and hold
the Administrative Agent (and any sub-agent thereof), each Lender, Issuing
Lender, Agent, Joint Book Runner and Joint Lead Arranger and their respective
Related Parties (each, an “Indemnitee”) harmless from and against any and all
other liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, any Letter of Credit, any other Loan Document
and any such other documents, including any of the foregoing relating to the use
of proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document or any actual or prospective claim,
litigation, investigation

 

123



--------------------------------------------------------------------------------

or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto
(all the foregoing, collectively, the “Indemnified Liabilities”); provided,
that, the Borrowers shall have no obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, each Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee to
the extent of the Indemnitee’s liability as an owner (and not as an operator or
arranger under Environmental Laws). No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
applicable Issuing Lender or such Related Party, as the case may be, such
Lender’s Revolving Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.23(f).

(d)    Payments. All amounts due under this Section 9.5 shall be payable not
later than 10 days after written demand therefor. Statements payable by the
Borrowers pursuant to this Section 9.5 shall be submitted to the Company at its
address set forth in Section 9.2 or to such other Person or address as may be
hereafter designated by the Company in a written notice to the Administrative
Agent.

(e)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Lenders, the Swingline Lender and the Euro
Swingline Lender, the replacement of any Lender, the termination of the Total
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

124



--------------------------------------------------------------------------------

9.6.    Successors and Assigns; Participations and Assignments.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Lender that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.6. No
assignment by a Lender hereunder shall be made to (i) any Borrower or any
Borrower’s Affiliates or Subsidiaries, (ii) a natural person, (iii) an Assignee
for which it is unlawful, or any Governmental Authority has asserted that it is
unlawful, for such Assignee or its applicable lending office(s) to make,
maintain or fund Loans to, or to participate in Letters of Credit issued for the
account of, each Foreign Borrower that is a party to this Agreement at the time
of such assignment or (iv) to any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (iv). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders.

(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Multicurrency Subcommitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A)    the Company; provided, that, no consent of the Company shall be required
for an assignment (1) to a Lender, (2) to a Lender Affiliate if such Lender
Affiliate is a Swiss Qualifying Bank, or (3) if any Event of Default has
occurred and is continuing, to any other Person;

(B)    the Administrative Agent; provided, that, the consent of the
Administrative Agent shall not be required for an assignment to an Assignee that
is a Lender, a Lender Affiliate, or an Approved Fund; and

(C)    each Issuing Lender, the Swingline Lender, and the Euro Swingline Lender.

 

125



--------------------------------------------------------------------------------

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or a Lender Affiliate or
an assignment of the entire remaining amount of the assigning Lender’s
Commitments, the amount of the Commitments of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 unless each of the Company and the Administrative
Agent otherwise consent; provided, that, (1) no such consent of the Company
shall be required if an Event of Default has occurred and is continuing and
(2) that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(B) shall not apply to rights in respect of Swingline Loans or Euro Swingline
Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that, the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and the Assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in the form supplied by the Administrative Agent;

(D)    in the case of an assignment by a Multicurrency Lender of all or a
portion of its Commitment, such assignment must include a ratable assignment of
such Multicurrency Lender’s Multicurrency Subcommitment to the extent that the
amount of its Commitment being assigned is greater than the excess, if any, of
the amount of such Commitment over the amount of such Multicurrency Lender’s
Multicurrency Subcommitment; and

(E)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to

 

126



--------------------------------------------------------------------------------

each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any Issuing Lender or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit, Swingline Loans and Euro Swingline Loans in accordance with its
Revolving Percentage or Multicurrency Revolving Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.24, 2.25, 2.26 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal amount
(and stated interest) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lenders at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder),

 

127



--------------------------------------------------------------------------------

the processing and recordation fee referred to in paragraph (b) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)    Participations. Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Swingline Lender, the Euro Swingline Lender or any
Issuing Lender, sell participations to any Person (other than a natural person,
a Defaulting Lender or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (provided, that, such Person is a Swiss Qualifying Bank) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that, (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided, that, such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 9.1 and (2) directly
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.24, 2.25 and 2.26 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section (it being understood that the documentation
required under Section 2.25(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided,
that, such Participant (A) agrees to be subject to the provisions of
Section 2.27 and Section 2.28 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Section 2.24 or Section 2.25, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from any change in a Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of
Section 2.28 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.7(b) as
though it were a Lender; provided, that, such Participant shall be subject to
Section 9.7(a) as though it were a Lender. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.5(c) without
regard to the existence of any participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other

 

128



--------------------------------------------------------------------------------

obligations under the Loan Documents (the “Participant Register”); provided,
that, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided, that, no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.

(e)    Additional Notes. Each Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this Section 9.6.

(f)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
Conduit Lender identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrowers the option to provide all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided, that, such Conduit Lender is a
Swiss Qualifying Bank. Each party hereto hereby agrees that (i) neither the
grant to any Conduit Lender nor the exercise by any Conduit Lender of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement, (ii) no Conduit Lender shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by a Conduit Lender hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such committed Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any Conduit Lender,
it will not institute against, or join any other Person in instituting against,
such Conduit Lender any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any Conduit Lender
may (x) with notice to, but without prior consent of the Borrowers and the

 

129



--------------------------------------------------------------------------------

Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (y) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such Conduit Lender.

(g)    Resignation as Issuing Lender; Swingline Lender or Euro Swingline Lender.

(i)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to
Section 9.6(b), (i) upon 30 days’ notice to the Borrowers and the Lenders, Bank
of America may resign as an Issuing Lender, (ii) upon 30 days’ notice to the
Borrowers, Bank of America may resign as Swingline Lender and/or (iii) upon 30
days’ notice to the Borrowers, Bank of America Merrill Lynch International
Limited may resign as Euro Swingline Lender. In the event of any such
resignation as Issuing Lender or as Swingline Lender or as Euro Swingline
Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor Issuing Lender, Swingline Lender or Euro Swingline Lender hereunder;
provided, however, that, no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as Issuing Lender or
Swingline Lender, as the case may be, or Bank of America Merrill Lynch
International Limited as Euro Swingline Lender. If Bank of America resigns as
Issuing Lender, it shall retain all the rights and obligations of the Issuing
Lender hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Lender and all L/C Obligations with
respect thereto (including the right to require the Lenders to fund risk
participations in respect of any Letter of Credit pursuant to Section 2.8). If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to fund risk participations in outstanding
Swingline Loans pursuant to Section 2.5. If Bank of America Merrill Lynch
International Limited resigns as Euro Swingline Lender, it shall retain all the
rights of the Euro Swingline Lender provided for hereunder with respect to Euro
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to fund risk
participations in outstanding Euro Swingline Loans pursuant to Section 2.5. If
Bank of America resigns as Swingline Lender and as an Issuing Lender, Bank of
America shall also resign as Administrative Agent.

(ii)    Notwithstanding anything to the contrary contained herein, if at any
time JPM or PNC assigns all of its Commitment and Loans pursuant to
Section 9.6(b), upon 30 days’ notice to the Borrowers and the Lenders, JPM or
PNC, as applicable, may resign as an Issuing Lender. In the event of any such
resignation as Issuing Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor Issuing Lender hereunder; provided, however, that,
no failure by the Borrowers to appoint any such successor shall affect the
resignation of JPM or PNC, as applicable, as Issuing Lender. If JPM or PNC
resigns as Issuing Lender, it shall retain all the rights and

 

130



--------------------------------------------------------------------------------

obligations of an Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all L/C Obligations with respect thereto (including the right to require the
Lenders to fund risk participations in respect of any Letter of Credit pursuant
to Section 2.8).

9.7.    Adjustments, Set-off; Pari Passu Treatment.

(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefited Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 7, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
relevant Lender, if any, in respect of the Obligations owing to such other
relevant Lender, such Benefited Lender shall purchase for cash from the other
relevant Lenders a participating interest in such portion of the Obligations
owing to each such other relevant Lender, or shall provide such other relevant
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the relevant Lenders; provided, however, that, if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall, so long as any Event of Default has occurred and is
continuing, have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any Lender Affiliate or any branch or agency
thereof to or for the credit or the account of the Borrowers. Each Lender agrees
promptly to notify the Borrowers and the Administrative Agent after any such
setoff and application made by such Lender; provided, that, the failure to give
such notice shall not affect the validity of such setoff and application.

(c)    Following the occurrence and during the continuance of any Event of
Default, each Lender agrees that it shall be deemed to have, automatically upon
the occurrence of such Event of Default, purchased from each other Lender a
participation in the risk associated with the Obligations held by such other
Lender, so that the aggregate principal amount of the Obligations held by each
Lender shall be equivalent to such Lender’s Revolving Percentage of the
Obligations. Upon demand by the Administrative Agent, made at the request of the
Required Lenders, each Lender that has purchased such participation (a
“Purchasing Lender”) shall pay the amount of such participation to the
Administrative Agent for the account of each Lender whose Outstanding Extensions
of Credit exceed their Revolving Percentage of the Obligations. Any

 

131



--------------------------------------------------------------------------------

such participation may, at the option of such Purchasing Lender, be paid in
Dollars or in an applicable Foreign Currency (the “Funding Currency”) (in an
amount equal to the then applicable Dollar Equivalent or Foreign Currency
Equivalent, as applicable, amount of such participation) and such payment shall
be converted by the Administrative Agent at the Exchange Rate into the currency
of the Obligations in which such participation is being purchased. The Borrowers
agree to indemnify each Purchasing Lender for any loss, cost or expense incurred
by such Purchasing Lender as a result of entering into any reasonable hedging
arrangements between the Funding Currency and the currency of the Obligations in
which such participation is being purchased in connection with the funding of
such participation or as a result of any payment on account of such
participation in a currency other than that funded by the Purchasing Lender.

(d)    Each Borrower expressly consents to the foregoing arrangements and agrees
that any Person holding such a participation in the Obligations deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Person as fully as if such Person had made a Loan directly to such Borrower in
the amount of such participation.

(e)    In the event that any Defaulting Lender shall exercise any such right of
setoff, (i) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.37 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

9.7A. Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the Issuing Lenders or any Lender,
or the Administrative Agent, the Issuing Lenders or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Lenders or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders and
the Issuing Lenders under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

9.8.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the Issuing Lenders,

 

132



--------------------------------------------------------------------------------

constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

9.9.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Issuing
Lenders, the Euro Swingline Lender or the Swingline Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

9.10.    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

9.11.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12.    SUBMISSION TO JURISDICTION; WAIVERS.

(a)    EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER, OR ANY RELATED PARTY
OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO

 

133



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b)    EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(d)    EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

9.13.    Acknowledgements; No Advisory or Fiduciary Responsibilities. Each
Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one

 

134



--------------------------------------------------------------------------------

hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

In connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, Joint Book Runners, Joint Lead Arrangers and Lenders, on
the other hand, and the Borrowers are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, Joint Book
Runners, Joint Lead Arrangers and Lenders, each is and has been acting solely as
a principal and is not the financial advisor, agent or fiduciary, for any of the
Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent, any Joint
Book Runner, any Joint Lead Arranger nor any Lender has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of any Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent, any Joint Book Runner, any Joint Lead Arranger or any Lender has advised
or is currently advising any of the Borrowers or their respective Affiliates on
other matters) and neither the Administrative Agent, any Joint Book Runner, any
Joint Lead Arranger nor any Lender has any obligation to any of the Borrowers or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, Joint Book Runners, Joint Lead
Arrangers and Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and neither the Administrative Agent,
any Joint Book Runner, any Joint Lead Arranger nor any Lender has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, Joint Book Runners, Joint Lead
Arrangers and Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
any Joint Book Runner, any Joint Lead Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty.

9.14.    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement (“Information”); provided, that, nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
Information (a) to the Administrative Agent, any other Lender or any Lender

 

135



--------------------------------------------------------------------------------

Affiliate, but in the case of Lender Affiliates, only in connection with this
Agreement and matters related thereto (and not for any other purpose), (b)
subject to an agreement to comply with the provisions of this Section 9.14, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Hedge Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) on a confidential basis to (x) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facility
provided hereunder or (y) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facility provided hereunder, (j) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (k) with the consent of the Company or (l) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.14, or (y) becomes available to the Administrative Agent, any
Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers who did not acquire
such Information as a result of a breach of this Section 9.14. To the extent
permitted by law, in the case of all requests, demands, responses or
requirements referenced in clauses (d), (e) and (f) (in each case, other than in
connection with routine bank examinations), the Administrative Agent or the
Lender, as the case may be, shall use reasonable commercial efforts to notify
the Company with respect to such request, demand, response or requirement in
order to afford the Company an opportunity to take such actions as the Company
deems appropriate to protect such Information. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

9.15.    WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

136



--------------------------------------------------------------------------------

9.16.    USA PATRIOT ACT Notice. Each Lender that is subject to the Act (as
hereinafter defined), the Swingline Lender, the Euro Swingline Lender, each
Issuing Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower (including any Applicant Borrower), which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Administrative Agent, the Swingline Lender, the Euro
Swingline Lender or such Issuing Lender, as applicable, to identify such
Borrower in accordance with the Act. The Borrowers shall, promptly following a
request by the Administrative Agent or any Lender provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation.

9.17.    Transitional Arrangements.

(a)    On the Closing Date, this Agreement shall supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 9.17. On the
Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents, and the Designated Letters of Credit issued by any Issuing
Lender for the account of the Company prior to the Closing Date shall be
converted into Letters of Credit under this Agreement. Without limiting the
generality of the foregoing and to the extent necessary, the Lenders and the
Administrative Agent reserve all of their rights under the Existing Credit
Agreement and the Company hereby obligates itself again in respect of all
present and future Obligations under, inter alia, the Existing Credit Agreement,
as amended and restated by this Agreement.

(b)    All interest and fees and expenses, if any, owing or accruing under or in
respect of the Existing Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (pro rated in the case of any fractional
periods), and shall be paid on the Closing Date. Commencing on the Closing Date,
the facility fee hereunder shall be payable by the Company to the Administrative
Agent for the account of the Lenders in accordance with Section 2.14.

9.18.    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Borrowing Notices,
Conversion/Continuation Notices, Euro Swingline Loan Notices, Notices of Loan
Prepayment, Swingline Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided, that, notwithstanding
anything contained herein to the contrary the

 

137



--------------------------------------------------------------------------------

Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

9.19.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page left blank intentionally; Signature page to follow.]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

KENNAMETAL INC.,

as a Borrower

By:

 

/s/ Mark J. Olyarnik

Name:

 

Mark J. Olyarnik

Title:

  Director Corporate Treasury and Treasurer

 

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

KENNAMETAL EUROPE GMBH,

as a Borrower

 

By:

 

/s/ Joost Berting

Name:

 

  Joost Berting

Title:

 

  Managing Director

 

By:

 

/s/ Alexander Broetz

Name:

 

  Alexander Broetz

Title:

 

  Managing Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Anthea Del Bianco

Name:

 

  Anthea Del Bianco

Title:

 

  Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, an Issuing Lender and Swingline Lender

By:

 

/s/ Katherine Osele

Name:

 

  Katherine Osele

Title:

 

  Senior Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,

as Euro Swingline Lender

 

By:

 

/s/ Gary Saint

Name:

 

  Gary Saint

Title:

 

  Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A,

as a Lender and an Issuing Lender

By:

 

/s/ Deborah R. Winkler

Name:

 

  Deborah R. Winkler

Title:

 

  Executive Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender an Issuing Lender

By:

 

/s/ Joseph McElhinny

Name:

 

  Joseph McElhinny

Title:

 

  Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

 

By:

 

/s/ A. Paul Dawley

Name:

 

  A. Paul Dawley

Title:

 

  Senior Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:

 

/s/ Tracy Rahn

Name:

 

  Tracy Rahn

Title:

 

  Authorized Signatory

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Lender

By:

 

/s/ Ravneet Mumick

Name:

 

  Ravneet Mumick

Title:

 

  Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG NEW YORK BRANCH,

as a Lender

 

By:

 

/s/ Michael Ravelo

Name:

 

  Michael Ravelo

Title:

 

  Managing Director

 

By:

 

/s/ Anne Culver

Name:

 

  Anne Culver

Title:

 

  Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

By:

 

/s/ Nick Lotz

Name:

 

Nick Lotz

Title:

 

Head of Mid-Atlantic Banking Corporate Banking

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH,

as a Lender

 

By:

 

/s/ Sean Hassett

Name:

 

 Sean Hassett

Title:

 

 Director

 

By:

 

/s/ Shaun Hawley

Name:

 

 Shaun Hawley

Title:

 

 Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

By:

 

/s/ Kenneth Gorski

Name:

 

 Kenneth Gorski

Title:

 

 Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:

 

/s/ Matthew J. Davis

Name:

 

 Matthew J. Davis

Title:

 

 Senior Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

 

By:

 

/s/ Andrew W. Strait

Name:

 

 Andrew W. Strait

Title:

 

 Managing Director

 

By:

 

/s/ Melissa Dyki

Name:

 

 Melissa Dyki

Title:

 

 Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK,

as a Lender

 

By:

 

/s/ Michael Kiss

Name:

 

 Michael Kiss

Title:

 

 Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIRST COMMONWEALTH BANK,

as a Lender

 

By:

 

/s/ David H. McGowan

Name:

 

 David H. McGowan

Title:

 

 Senior Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Foreign Borrowers

KENNAMETAL EUROPE GmbH



--------------------------------------------------------------------------------

SCHEDULE 1.1

Commitments

 

            Lender    Commitment     

Applicable
Percentage of
Commitment

 

    Multicurrency
Subcommitment     

Applicable Percentage
of Multicurrency
Subcommitment

 

    Swiss Qualifying Bank
(Yes/No)

Bank of America, N.A.

   $ 76,666,666.67        10.952380953 %    $ 32,857,142.86        10.952380953
%    Yes

JPMorgan Chase Bank, N.A.

   $ 76,666,666.67        10.952380953 %    $ 32,857,142.86        10.952380953
%    Yes

PNC Bank, National Association

   $ 76,666,666.66        10.952380951 %    $ 32,857,142.85        10.952380950
%    Yes

Citizens Bank of Pennsylvania

   $ 65,000,000.00        9.285714286 %    $ 27,857,142.86        9.285714287 % 
  Yes

Mizuho Bank, Ltd.

   $ 65,000,000.00        9.285714286 %    $ 27,857,142.86        9.285714287 % 
  Yes

MUFG Bank, Ltd.

   $ 65,000,000.00        9.285714286 %    $ 27,857,142.86        9.285714287 % 
  Yes

Commerzbank AG New York Branch

   $ 45,000,000.00        6.428571429 %    $ 19,285,714.29        6.428571430 % 
  Yes

HSBC Bank USA, N.A.

   $ 45,000,000.00        6.428571429 %    $ 19,285,714.29        6.428571430 % 
  Yes

ING Bank N.V., Dublin Branch

   $ 45,000,000.00        6.428571429 %    $ 19,285,714.29        6.428571430 % 
  Yes

U.S. Bank National Association

   $ 45,000,000.00        6.428571429 %    $ 19,285,714.29        6.428571430 % 
  Yes

Branch Banking and Trust Company

   $ 25,000,000.00        3.571428571 %    $ 10,714,285.71        3.571428570 % 
  Yes

BNP Paribas

   $ 25,000,000.00        3.571428571 %    $ 10,714,285.71        3.571428570 % 
  Yes

The Huntington National Bank

   $ 25,000,000.00        3.571428571 %    $ 10,714,285.71        3.571428570 % 
  Yes

First Commonwealth Bank

   $ 20,000,000.00        2.857142857 %    $ 8,571,428.56        2.857142853 % 
  Yes

TOTAL

   $ 700,000,000.00        100.000000000 %    $ 300,000,000.00       
100.000000000 %     



--------------------------------------------------------------------------------

SCHEDULE 2.6

Designated Letters of Credit

See Annex A.



--------------------------------------------------------------------------------

Annex A

BANK OF AMERICA STANDBY LETTERS OF CREDIT OUTSTANDING AS OF June 20, 2018

 

Issue      Expiration            Auto                                    LOC
Amount      USD Date      Date            Renew?    Issuing
Bank    Standby
LC #      Beneficiary    Coverage    Currency    as of 3-31-18      EQUIV*  
3/5/2014        2/14/2019           YES    Bank of America      68101847     
BofA / Her Majesty the Queen in Right    Environmental issue    CAD    $
250,000.00      $192,767.38   6/16/2015        6/16/2019           YES   
Bank of America      68112578      State of Nevada EPA    Environmental issue   
USD    $ 2,415,239.00        4/1/2005        7/1/2018      (a)    YES    Bank of
America      1343308      C&RM - Direct Collateral Division    Casualty
insurance claims    USD    $ 171,901.00        8/2/2005        7/1/2018       
   YES    Bank of America      68007733      Sentry Insurance    Casualty
insurance claims    USD    $ 1,410,000.00                                       
                                                                                
                                                                               
                      TOTAL USD    USD    $ 4,189,907.38                       
      CAD    $ 250,000.00      Included in the USD total amount

* Calculated using CAD / USD equivalent rate of 0.7710695 for May, 2018 business
per BofA invoice

(a) LC 1343308 - C&RM Direct Collateral Division reduced from $250,000.00 to
$171,901.00 effective 12/28/2017



--------------------------------------------------------------------------------

SCHEDULE 3.12(d)

Pension Plans

 

1.

KMT Retirement Income Plan (RIP).

 

2.

KMT UAW Local 1059 Pension Plan for Hourly Rated Production and Maintenance
Employees (Latrobe Hourly).



--------------------------------------------------------------------------------

SCHEDULE 3.15

Environmental Disclosures

 

Environmental Remediation Summary

  

Notices of Violation / Consent Orders

Arivec, Georgia

AER Augusta, Georgia

Belleville Stellite, Ontario, Canada

Bedford Castings, Pennsylvania

Clemson, South Carolina

Essen, Germany

Hardenberg, Netherlands

Huntsville, Alabama

Konigsee, Germany

Milano, Italy

Neunkirchen, Germany

Port Coquitlam, British Columbia, Canada

Sheffield, UK

  

Belleville Stellite, Ontario, Canada (C.O. – FY14)

Fallon, Nevada (N.o.V. – Q3 FY18)

 

    

All matters listed in the table above are reflected in the consolidated
financial statements of the Kennametal Inc. for the period ending March 31,
2018.



--------------------------------------------------------------------------------

SCHEDULE 3.19

Subsidiaries

See Annex B.



--------------------------------------------------------------------------------

Annex B

 

SUBS             KENNAMETAL INC.                     SUBSIDIARIES, BRANCHES, AND
AFFILIATES                           06.08.2018                             
OWNERSHIP                                     DIRECT    INDIRECT               
     Country Inc.  

SAP CO

CODE

       %        %        VIA      NOTES 

AMERICAS:

                

1

   Kennametal Inc.    U.S. (PA)     5101               (1)

2

   Kennametal Holdings Europe Inc.    U.S. (DE)     5121      100         

3

   Kennametal Holdings, LLC    U.S. (DE)     n/a         100    2   

4

   Hanita Cutting Tools, Inc.    U.S. (NJ)     5169         100    62   

5

   Deloro Stellite Holdings Corporation (DSHC)    U.S. (DE)     5137         100
   2   

6

   DSGP LLC    U.S. (DE)     n/a         100    5   

7

   Kennametal Stellite, L.P.    U.S. (DE)     5138         99.9    5    (1)(2)
              0.1    6   

8

   Kennametal Stellite, Inc    Canada (Ontario)     5140         100    5    (1)

9

   Kennametal Ltd.    Canada (Ontario)     5105         100    38    (1)

10

   Kennametal de México, S.A. de C.V.    Mexico     5108      99    1    2   

11

   Kennametal Argentina S.A.    Argentina     5132         97    39           
      3    14   

12

   Kennametal do Brasil LtdA.    Brazil     5134         100    39   

13

   Comercializadora Kennametal Bolivia S.R.L.    Bolivia     5145         99   
39                  1    14   

14

   Kennametal Chile LtdA.    Chile     5146         100    39       Kennametal
Hungary Holdings Inc. (merger in process-effective 6/30/2018)    U.S. (DE)    
5123      100         

EUROPE

                

15

   Kennametal Holding GmbH    Germany     5222         100    44   

16

   Kennametal GmbH    Germany     5225         100    15   

17

   Kennametal Produktions GmbH & Co. KG    Germany     5201         99.999    16
   General (1)               0.001    18    Limited

18

   Kennametal Deutschland GmbH    Germany     5202         100    16   

19

   Widia GmbH    Germany     5237         100    15    (1)

20

   Kennametal Widia Produktions GmbH & Co. KG    Germany     5230         99.99
   19    General (1)               0.01    16    Limited

21

   Kennametal Belgium S.p.r.l.    Belgium     5206         99.99    16         
        0.01    31   

22

   Kennametal UK Limited    England     5204         100    16   

23

   Kennametal Logistics UK Ltd.    England     5274         100    22   

24

   Kennametal Manufacturing UK Ltd.    England     5265         100    22    (1)

25

   ISIS GHH Limited    England     n/a      21          (2)

26

   Kennametal France S.A.S.    France     5205         100    16   

27

   Kennametal Hungaria Kft.    Hungary     5227         98    15              
   2    16   

28

   Kennametal Italia S.p.A.    Italy     5209         65.9    16    (1)



--------------------------------------------------------------------------------

SUBS              KENNAMETAL INC.                     SUBSIDIARIES, BRANCHES,
AND AFFILIATES                          06.08.2018                              
OWNERSHIP                                    DIRECT    INDIRECT                 
   Country Inc.   

SAP CO

CODE

     %        %        VIA      NOTES 

29

   Kennametal Italia Produzione S.R.L.    Italy    5412       100    28   

30

   Kennametal Stellram S.r.L.    Italy    5440       100    16   

31

   Kennametal Nederland B.V.    Netherlands    5207       100    44   

32

   Kennametal Produkcja Sp. z o.o.    Poland    5415       100    33   

33

   Kennametal Sp. z o.o.    Poland    5250       100    16    (1)

34

   Kennametal Polska Sp. z o.o.    Poland    5243       100    16   

35

   Kenci S.L.    Spain    5248       100    16   

36

   Kennametal GmbH - organizační složka    Czech Republic    5251       BRANCH
   16    (1)

37

   Kennametal GmbH - Zweigniederlassung Österreich    Austria    5241      
BRANCH    16   

38

   Kennametal Luxembourg S.à.r.l.    Luxembourg    5411       100    39   

39

   Kennametal Luxembourg Holding S.à.r.l.    Luxembourg    5416       100    40
  

40

   Kennametal Holdings, LLC Luxembourg S.C.S.    Luxembourg    5433      
Partnership    3    General                99.9    2    Limited

41

   Kennametal Manufacturing Barcelona S.L.    Spain    5407       100    35   

42

   Kenci Lda.    Portugal    5406       100    35   

43

   Meturit AG    Switzerland    5239       100    19   

44

   Kennametal Europe GmbH    Switzerland    5268,
5269       100    39   

45

   Kennametal Kesici Takimlar Sanayi ve Ticaret A.S.    Turkey    5252       100
   16   

46

   Kennametal Infrastructure GmbH    Germany    5278       100    16   

47

   Kennametal Logistics GmbH    Germany    5275       100    15   

48

   Kennametal Shared Services GmbH    Germany    5276       100    15   

49

   Kennametal Widia Real Estate GmbH & Co. KG    Germany    5270    5.1    94.9
   19    Limited                Partnership    44    General

50

   Kennametal Real Estate GmbH & Co. KG    Germany    5272    5.1    94.9    17
   Limited                Partnership    44    General

51

   Kennametal (Deutschland) Real Estate GmbH & Co. KG    Germany    5271    5.1
   94.9    18    Limited                Partnership    44    General

52

   Rübig Real Estate GmbH & Co. KG    Germany    5273    5.1    94.9    16   
Limited                Partnership    44    General

53

   Kennametal Sintec Keramik GmbH    Germany    5401       100    15   

54

   Kennametal Sintec Holding GmbH    Germany    5404       100    38   

55

   DS Verwaltungsgesellschaft GmbH    Germany    5426       100    5   

56

   Kennametal Stellite Holding GmbH & Co. KG    Germany    5427       66.6    5
   General                33.4    16    Limited

57

   OOO Kennametal, Moscow    Russia    5409/5410       99    44               
   1    39   

58

   Kennametal GmbH Romanian    Romania    5444       BRANCH    16   

59

   Kennametal GmbH Slovakian    Slovenska Republika    5445       BRANCH    16
  

60

   Kennametal South Africa (Proprietary) Limited    South Africa    5320    74.9
         25.1% sold 6/2016

61

   Kennametal Manufacturing S.A. (Proprietary) Limited    South Africa    5434
   100         

 

2 of 3



--------------------------------------------------------------------------------

SUBS              KENNAMETAL INC.                     SUBSIDIARIES, BRANCHES,
AND AFFILIATES                            06.08.2018                           
   OWNERSHIP                                      DIRECT    INDIRECT            
        Country Inc.   

SAP CO

CODE

       %        %        VIA      NOTES 

62

   Hanita Metal Works, Ltd.    Israel      5335         100    44   

ASIA PACIFIC:

                 

63

   Kennametal Australia Pty Ltd.    Australia      5301      100         

64

   Kennametal Hardpoint (Shanghai) Co. Ltd.    China      5319         100    70
  

65

   Kennametal (China) Co. Ltd.    China      5331         100    70   

66

   Sunshine Powder-Tech (Shanghai) Ltd.    China      5333         100    69   

67

   Kennametal (Baotou) Company Ltd.    China      5337         100    70   

68

   Kennametal Stellite (Shanghai) Co. Ltd.    China      5339         58    5   
Joint Venture (1)

69

   Kennametal Sintec Keramik Asia Ltd.    Hong Kong      5332         100    54
  

70

   Kennametal Asia (HK) Ltd.    Hong Kong      5316         100    38   

71

   Kennametal India Limited    India      5323         75    43   

72

   Kennametal Shared Services Private Limited    India      5330      99    1   
2    (1)

73

   Kennametal Japan Ltd.    Japan      5306      100         

74

   Kennametal (Xuzhou) Company Ltd.    China      5336         100    70   

75

   Kennametal (Malaysia) Sdn. Bhd.    Malaysia      5314      100         

76

   Kennametal (Singapore) Pte Ltd.    Singapore      5302      100         

77

   Kennametal Distribution Services Asia Pte Ltd.    Singapore      5325     
100         

78

   Kennametal Korea Ltd.    South Korea      5322      100         

79

   Kennametal Hardpoint (Taiwan) Inc.    Taiwan      5321      100         

80

   Kennametal (Thailand) CO., Ltd    Thailand      5303      100         

81

   Kennametal Asia (China) Management Co., Ltd.    China      5341         100
   70   

82

   PT Kennametal Indonesia Services    Indonesia      5340      99    1    76   

83

   Widia Shinki Vietnam LLC    Vietnam      5342         65    76   
Joint Venture    NOTES:                        (1) Manufacturing Company        
                             (2) Not Consolidated                              
       (3) Liquidation is in process                                

 

3 of 3



--------------------------------------------------------------------------------

SCHEDULE 6.2(d)

Existing Indebtedness

 

(In Thousands)              

2.65% Senior Notes Due 2019

      $ 400,000  (1)(2) 

3.875% Senior Notes Due 2022

      $ 300,000  (1) 

4.625% Senior Notes Due 2028

      $ 300,000  (3)(4) 

Kennametal Turkey

     Euros 1,136      $ 1,399        

 

 

       Total      $ 1,001,399        

 

 

 

Notes:

(1) Excludes bonds payable discount of $262 thousand and deferred financing fees
of $3,651 thousand as of March 31, 2018.

(2) A notice of redemption has been sent to holders for redemption on July 9,
2018.

(3) Issued on June 7, 2018.

(4) Excludes bonds payable discount of $2,187 thousand and issuance commission
of $1,950 thousand.



--------------------------------------------------------------------------------

SCHEDULE 6.3(f)

Existing Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 6.5

Affiliate Transactions

 

1.

Any Qualified Receivables Transaction.

2.

Payment of customary compensation to executive officers and directors for
companies comparable to Kennametal, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.10

Permitted Dispositions

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING NOTICE

 

TO:

  

Bank of America, N.A., as Administrative Agent

RE:

  

Fifth Amended and Restated Credit Agreement, dated as of June 21, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America Merrill Lynch International Limited, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank, Ltd., and
Mizuho Bank, Ltd., as co-documentation agents, and Bank of America, N.A., as
Administrative Agent

DATE:

  

Date]

The [Company] [Foreign Borrower referred to in item 7 below (the “Applicable
Foreign Borrower”)] hereby requests a Borrowing of Revolving Loans:

 

  1.

Which will be [Dollar Revolving Loans] [Multicurrency Loans].

 

  2.

On                                          (a Business Day).

 

  3.

In the principal amount of [$][£][€][C$][Y]
                                         .

 

  4.

Comprised of ______________________________

[Type of Loan]

 

  5.

For Eurocurrency Loans: with an Interest Period of [[1][2][3][6] months]
[[1][2][3] week[s]].

 

  6.

In the following currency: [Dollars][Sterling][Euros][Canadian Dollars][Yen].

 

  7.

                         [Insert name of Applicable Foreign Borrower].

The undersigned Borrower hereby represents and warrants that (a) this Borrowing
Notice complies with the requirements of Section 2.1(a) of the Credit Agreement
and (b) the conditions specified in Sections 4.2(a) and (b) of the Credit
Agreement shall be satisfied on and as of the Borrowing Date.

Delivery of an executed counterpart of a signature page to this Borrowing Notice
by facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as deliver of a manually executed counterpart of this Borrowing
Notice.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Borrowing Notice as of the date first written above.

 

[KENNAMETAL INC.,

as a Borrower

 

By:

 

 

Name:

 

Title:]

 

 

[[_________________________],

as a Foreign Borrower

 

By:

 

 

Name:

 

Title:

 

 

By:

 

 

Name:

 

Title:]

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CONVERSION/CONTINUATION NOTICE

 

TO:

  

Bank of America, N.A., as Administrative Agent

RE:

  

Fifth Amended and Restated Credit Agreement, dated as of June 21, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America Merrill Lynch International Limited, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank, Ltd., and
Mizuho Bank, Ltd., as co-documentation agents, and Bank of America, N.A., as
Administrative Agent

DATE:

  

[Date]

[FOR CONVERSIONS]

The [Company] [Foreign Borrower referred to in item 6 below (the “Applicable
Foreign Borrower”)] hereby requests a conversion of Revolving Loans comprised of
[Eurocurrency] [ABR] Loans:

1.         On                                          (a Business Day).

2.         Such Revolving Loans are to be converted into [ABR] [Eurocurrency]
Loans.

3.         The Revolving Loans to be converted are denominated in Dollars.

4.         The aggregate amount of Revolving Loans to be converted is $_______.

5.         [The Interest Period for such Eurocurrency Loans shall be
[[1][2][3][6] months] [[1][2][3] week[s]].1

6.                                                   [Insert name of Applicable
Foreign Borrower].

[FOR CONTINUATIONS]

The [Company] [Foreign Borrower referred to in item 7 below (the “Applicable
Foreign Borrower”)] hereby requests a continuation of Revolving Loans comprised
of Eurocurrency Loans:

1.         On                                          (a Business Day).

2.         The Revolving Loans to be continued are denominated in [Dollars]
[Sterling] [Euros] [Canadian Dollars] [Yen].

 

 

1 For conversion into Eurocurrency Loans only.



--------------------------------------------------------------------------------

4.         The principal amount of Revolving Loans to be continued is
[$][C$][€][£][Y]         .

5.         The Interest Period for such Eurocurrency Loans shall be
[[1][2][3][6] months] [[1][2][3] week[s].

[The undersigned Borrower hereby certifies that no Event of Default exists.]2

Delivery of an executed counterpart of a signature page to this
Conversion/Continuation Notice by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as deliver of a manually executed
counterpart of this Conversion/Continuation Notice.

[Signature Page Follows]

 

 

2 This certification is applicable to conversions to Eurocurrency Loans and
continuations of Eurocurrency Loans, in each case, that are denominated in
Dollars.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Conversion/Continuation Notice as of the date first written above.

 

[KENNAMETAL INC.,

as a Borrower

 

By:

 

 

Name:

 

Title:]

 

 

[[___________________________],

as a Foreign Borrower

 

By:

 

 

Name:

 

Title:

 

 

By:

 

 

Name:

 

Title:]

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWINGLINE LOAN NOTICE

 

TO:

  

Bank of America, N.A., as Swingline Lender

  

Bank of America, N.A., as Administrative Agent

RE:

  

Fifth Amended and Restated Credit Agreement, dated as of June 21, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America Merrill Lynch International Limited, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank, Ltd., and
Mizuho Bank, Ltd., as co-documentation agents, and Bank of America, N.A., as
Administrative Agent

DATE:

  

[Date]

The Company hereby requests a Swingline Loan:

1.         On                                                           (a
Business Day).

2.         In the amount of $        .

The borrowing of Swingline Loans requested herein complies with the requirements
of the provisos to the first sentence of Section 2.4(a) of the Credit Agreement.

The Company hereby represents and warrants that (a) this Swingline Loan Notice
complies with the requirements of Section 2.4(a) of the Credit Agreement and
(b) the conditions specified in Sections 4.2(a) and (b) of the Credit Agreement
shall be satisfied on and as of the Borrowing Date.

Delivery of an executed counterpart of a signature page to this Swingline Loan
Notice by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as deliver of a manually executed counterpart of this
Swingline Loan Notice.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Loan Notice as of the date first written above.

 

KENNAMETAL INC.

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF EURO SWINGLINE LOAN NOTICE

 

TO:

  

Bank of America Merrill Lynch International Limited, as Euro

Swingline Lender Bank of America, N.A., as Administrative Agent

RE:

  

Fifth Amended and Restated Credit Agreement, dated as of June 21, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America Merrill Lynch International Limited, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank, Ltd., and
Mizuho Bank, Ltd., as co-documentation agents, and Bank of America, N.A., as
Administrative Agent

DATE:

  

[Date]

The undersigned hereby requests a Euro Swingline Loan:

1.        On                                                               (a
Business Day).

2.        In the amount of € _____________________________.

The borrowing of Euro Swingline Loans requested herein complies with the
requirements of the provisos to the first sentence of Section 2.4(c) of the
Credit Agreement.

The undersigned hereby represents and warrants that (a) this Euro Swingline Loan
Notice complies with the requirements of Section 2.4(c) of the Credit Agreement
and the conditions specified in Sections 4.2(a) and (b) of the Credit Agreement
shall be satisfied on and as of the Borrowing Date.

Delivery of an executed counterpart of a signature page to this Euro Swingline
Loan Notice by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as deliver of a manually executed counterpart of this
Euro Swingline Loan Notice.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Euro
Swingline Loan Notice as of the date first written above.

 

[___________________________],

as a Foreign Borrower

 

By:

 

 

Name:

 

Title:

 

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

 

        Check for distribution to public and private side Lenders3

This Compliance Certificate is delivered pursuant to Section 5.2(b) of the Fifth
Amended and Restated Credit Agreement, dated as of June 21, 2018 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time the “Credit Agreement”; capitalized terms used herein
and not defined herein are used herein as defined therein), among Kennametal
Inc., a Pennsylvania corporation (the “Company”), the other Borrowers from time
to time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America Merrill Lynch International Limited, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank, Ltd., and
Mizuho Bank, Ltd., as co-documentation agents, and Bank of America, N.A., as the
administrative agent (in such capacity, the “Administrative Agent”).

1.         I am the duly elected, qualified and acting [Chief Executive Officer]
[President] [Chief Financial Officer] [Treasurer] [Assistant Treasurer]
[Controller] of the Company.

2.         I have reviewed and am familiar with the contents of this Compliance
Certificate.

3.         I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Company and its
consolidated Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 or in lieu of Attachment 1, such
financial statements for the fiscal [year][quarter] dated [         , 20 ] that
the Company has made available on the internet at www.kennametal.com or by
similar electronic means, (the “Financial Statements”). Such Financial
Statements include a Supplemental Detail Schedule identifying components of
Consolidated EBITDA as built up from Net Income on a quarter by quarter basis.
Such review did not disclose the existence during or at the end of the
accounting period covered by the Financial Statements, and I have no knowledge
of the existence as of the date of this Compliance Certificate, of any condition
or event which constitutes a Default or Event of Default[, except as set forth
below].

4.         Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 6.1 of the Credit Agreement
and the computations including the aggregate cumulative amount of the cash
restructuring charges.

5.         Attachment 3 identifies any Subsidiary of the Company which is not
already a Subsidiary Guarantor and which is required to become a Subsidiary
Guarantor pursuant to Section 5.10 of the Credit Agreement.

[Signature Page Follows]

 

 

3 If this box is not checked, this Compliance Certificate will only be posted to
Private side Lenders.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate this _____ day
of ____________, 20__.

 

 

Name:

Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

The information described herein is as of                         ,
                , and pertains to the period from                             ,
                 to                                  ,                         .

[Set forth Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

For the Fiscal [Quarter][Year] ended            (“Statement Date”)

In the event of conflict between the provisions and formulas set forth in this
Attachment 2 and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.

 

I.

 

Section 6.1(a) – Consolidated Leverage Ratio.

    

A.

 

Aggregate Indebtedness - Unrestricted Domestic Cash in excess of $25,000,000 on
the Statement Date:

     $__________    

B.

 

Consolidated EBITDA:

      

(for the last four (4) fiscal Quarters)

     $__________    

C.

 

 

Ratio of “A” to “B”:

 

    

Maximum Consolidated Leverage Ratio permitted

     [3.50]1:1.00  

II.

 

Section 6.1(b) – Consolidated Interest Coverage Ratio.

    

A.

 

Consolidated EBITDA:

     $__________    

B.

 

Consolidated Adjusted Interest Expense:

      

(For the last four (4) fiscal quarters)

     $__________    

C.

 

 

Ratio of “A” to “B”:

 

    

Minimum Consolidated Interest Coverage Ratio permitted

     3.50: 1.00  

III.

 

Calculation of aggregate cumulative cash restructuring charges for purposes of
clause (d) of the definition of Consolidated EBITDA.

    

A.

 

Cash restructuring charges described under clause B. below incurred during the
four fiscal quarter period ending on the Statement Date:

     $__________    

B.

 

Aggregate cumulative amount of cash restructuring charges of the Company and its
Subsidiaries (including cash payments in respect of non-cash restructuring
charges taken in a prior period) incurred during any fiscal quarter, commencing
with the fiscal quarter ended September 30, 2018, through the fiscal quarter
ending December 31,

  

 

 

1 Provided, that, During a Leverage Increase Period, the ratio set forth above
may, upon receipt by the Administrative Agent of a Qualified Acquisition Notice,
be increased to 3.75 to 1.00; provided, further, that, (a) for at least one
(1) fiscal quarter of the Borrowers ending immediately following each Leverage
Increase Period, the Consolidated Leverage Ratio as of the end of such fiscal
quarter shall not be greater than 3.50 to 1.00 prior to giving effect to another
Leverage Increase Period, (b) there shall be no more than two (2) Leverage
Increase Periods during the term of the Credit Agreement, and (c) each Leverage
Increase Period shall apply only with respect to the calculation of the
Consolidated Leverage Ratio for purposes of determining compliance with
Section 6.1(a) of the Credit Agreement and for purposes of any Qualified
Acquisition Pro Forma Calculation.



--------------------------------------------------------------------------------

   

2021, to the extent that such cash restructuring charges for any such Quarter
when added with all cash restructuring charges for all prior such Quarters
(including any such quarter which may precede the four fiscal Quarter period
ending on the Statement Date) do not exceed the Maximum amount set forth below:

     $__________    

Maximum allowed under definition for Consolidated EBITDA

     $80,000,000.00  



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

[Additional Significant Subsidiaries of the Company]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF FIFTH AMENDED AND RESTATED GUARANTEE

FIFTH AMENDED AND RESTATED GUARANTEE (this “Guarantee”), dated as of June 21,
2018, made by each of the entities that are signatories hereto (the
“Guarantors”), in favor of BANK OF AMERICA, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the holders of the Obligations
under that certain Fifth Amended and Restated Credit Agreement, dated as of
June 21, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kennametal
Inc., a Pennsylvania corporation (the “Company”) and the other Borrowers party
thereto, the Lenders from time to time party thereto, and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders and the Issuing Lenders
have severally agreed to make Loans and other extensions of credit to the
Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of Persons that
includes each Guarantor;

WHEREAS, each of the Guarantors has guaranteed the Company’s obligations to the
administrative agent and lenders party to the Existing Credit Agreement pursuant
to that certain Fourth Amended and Restated Guarantee, dated as of April 15,
2016 (the “Existing Guarantee”) made by certain of the Guarantors in favor of
the administrative agent under the Existing Credit Agreement;

WHEREAS, the Existing Credit Agreement shall be amended and restated in its
entirety by the Credit Agreement as set forth therein and shall remain in full
force and effect only as set forth therein;

WHEREAS, each of the Guarantors wishes to continue to guarantee (or, in the case
of any Guarantor hereunder which is not a party to the Existing Guarantee, to
guarantee), jointly and severally, absolutely and unconditionally, the payment
and performance of the Borrowers’ obligations to the Administrative Agent and
the other holders of the Obligations under or in respect of the Credit Agreement
as provided herein;

WHEREAS, the proceeds of the extensions of credit will be used in part to enable
the Borrowers to make valuable transfers (as determined as provided herein) to
each Guarantor in connection with the operation of its business;

WHEREAS, the Company, the other Borrowers and the Guarantors are engaged in
related businesses, and each Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit;

WHEREAS, each of the Guarantors party to the Existing Guarantee and the
Administrative Agent on behalf of itself and the other holders of the
Obligations wish to amend and restate the Existing Guarantee as herein provided;
and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuing Lenders to make their respective Loans or other extensions of credit to
the Borrowers under the Credit Agreement



--------------------------------------------------------------------------------

that each Guarantor shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Administrative Agent and the
other holders of the Obligations.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders and the Issuing Lenders to make their respective Loans and
other extensions of credit to the Borrowers under the Credit Agreement, the
Guarantors hereby agree with the Administrative Agent, for the ratable benefit
of the Administrative Agent and the other holders of the Obligations, as
follows:

1.         Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b)        The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section and paragraph
references are to this Guarantee unless otherwise specified.

(c)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

2.         Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Administrative Agent and the other holders of the Obligations under the
Credit Agreement and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrowers when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b)        Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor under this Guarantee
shall in no event exceed the amount that would render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any applicable state law or other
applicable Law.

(c)        Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent hereunder.

(d)        This Guarantee shall remain in full force and effect until all the
Obligations and the obligations of each Guarantor under this Guarantee shall
have been satisfied by payment in full, no Letter of Credit shall be outstanding
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrowers may be free from any
Obligations.

(e)        No payment made by the Company, any other Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent from the Company, any other Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum

 

2



--------------------------------------------------------------------------------

liability of such Guarantor hereunder until the Obligations are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated.

3.        Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 4. The provisions of
this Section 3 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other holders of the Obligations,
and each Guarantor shall remain liable to the Administrative Agent and the other
holders of the Obligations for the full amount guaranteed by such Guarantor
hereunder.

4.        No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other holder of the Obligations, no Guarantor shall
be entitled to be subrogated to any of the rights of the Administrative Agent or
any other holder of the Obligations against the Company, any other Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any other holder of the Obligations for the
payment of the Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Company, any other Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the other holders of the
Obligations by the Borrowers on account of the Obligations are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the other holders of the Obligations, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

5.        Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any other holder of the Obligations may be rescinded by
the Administrative Agent or such other holder of the Obligations and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other holder of the
Obligations, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other holder of the
Obligations for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any other holder
of the Obligations shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guarantee or any property subject thereto.

6.        Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any other holder of the Obligations upon this Guarantee or acceptance of this

 

3



--------------------------------------------------------------------------------

Guarantee; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon, this Guarantee; and all dealings between the Company,
any other Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company, any other Borrower or any of the Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment and
performance of the Obligations without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other holder of the Obligations, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrowers or any other
Person against the Administrative Agent or any other holder of the Obligations,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of any of the Borrowers or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrowers for
the Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any other holder of the Obligations may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Company, any other Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any other holder of the Obligations to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Company, any
other Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Company, any other Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other holder of
the Obligations against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

7.         Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other holder of the Obligations upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrowers or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company, any other Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

8.         Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in the
relevant currency at the Funding Office.

9.         Representations and Warranties. Each Guarantor hereby represents and
warrants that:

(a)        it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has the power and authority and
the legal right to own and operate its property, to lease the property it
operates and to conduct the business in which it is currently engaged;

 

4



--------------------------------------------------------------------------------

(b)        it has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guarantee, and has taken all
necessary action to authorize its execution, delivery and performance of this
Guarantee;

(c)        this Guarantee constitutes a legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except as affected by
Debtor Relief Laws, general equitable principles and an implied covenant of good
faith and fair dealing;

(d)        the execution, delivery and performance of this Guarantee will not
violate any provision of any Requirement of Law or Contractual Obligation of
such Guarantor and will not result in or require the creation or imposition of
any Lien on any of the properties or revenues of such Guarantor pursuant to any
Requirement of Law or Contractual Obligation of the Guarantor;

(e)        no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, without limitation, any stockholder or creditor of such
Guarantor) is required in connection with the execution, delivery, performance,
validity or enforceability of this Guarantee;

(f)        no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of such
Guarantor, threatened by or against such Guarantor or against any of its
properties or revenues (1) with respect to this Guarantee or any of the
transactions contemplated hereby, or (2) which could reasonably be expected to
have a Material Adverse Effect;

(g)        it has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, except for such property where
the failure to maintain such title or interest, individually or in the
aggregate, does not have a Material Adverse Effect, and none of such property is
subject to any Lien except as permitted under the Credit Agreement; and

(h)        it has filed or caused to be filed all tax returns which, to its
knowledge, are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Guarantor) except where the failure to file such returns and pay
such taxes, fees and other charges, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; to the knowledge of
such Guarantor, no tax Lien has been filed and no claim is being asserted, with
respect to any such tax, fee or other charge that would, if made, have a
Material Adverse Effect.

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of each borrowing by any
Borrower under the Credit Agreement on and as of such date of borrowing as
though made hereunder on and as of such date.

10.         Authority of Administrative Agent. Each Guarantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the other holders of
the Obligations, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and such Guarantor, the Administrative Agent

 

5



--------------------------------------------------------------------------------

shall be conclusively presumed to be acting as agent for the holders of the
Obligations with full and valid authority so to act or refrain from acting, and
no Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

11.         Notices. All notices, requests and demands required or permitted to
be given under this Guarantee shall be given as provided in Section 9.2 of the
Credit Agreement, and in the case of any Guarantor, to such Guarantor in care of
the Company.

12.         Counterparts. This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the counterparts of this Guarantee signed by all the Guarantors shall be
lodged with the Administrative Agent. Delivery of an executed counterpart of a
signature page to this Guarantee by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Guarantee.

13.         Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.         Integration. This Guarantee represents the agreement of each
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any other holder of the
Obligations relative to the subject matter hereof not reflected herein.

15.         Amendments in Writing, No Waiver, Cumulative Remedies. (a) None of
the terms or provisions of this Guarantee may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by each Guarantor
and the Administrative Agent; provided that any provision of this Guarantee may
be waived by the Administrative Agent and other holders of the Obligations in a
letter or agreement executed by the Administrative Agent or by facsimile or
other electronic transmission from the Administrative Agent.

(b)        Neither the Administrative Agent nor any other holder of the
Obligations shall by any act (except by a written instrument pursuant to
Section 15(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other holder of the Obligations, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any other holder of the Obligations of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such other holder
of the Obligations would otherwise have on any future occasion.

(c)        The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

16.         Section Headings. The section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

6



--------------------------------------------------------------------------------

17.         Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other holder of the Obligations and their
successors and assigns. No Guarantor may assign any of its obligations
hereunder.

18.         Governing Law. This Guarantee and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Guarantee and the transaction contemplated hereby
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.

19.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

20.         SUBMISSION TO JURISDICTION; WAIVERS.

(a)        EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER HOLDER OF THE
OBLIGATIONS, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTEE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER HOLDER OF THE OBLIGATIONS MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b)        EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c)        EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2 OF THE CREDIT

 

7



--------------------------------------------------------------------------------

AGREEMENT. NOTHING IN THIS GUARANTEE WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d)        EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

KENNAMETAL HOLDINGS EUROPE, INC.

 

By:                                                                
                          

Name:

Title:

[Kennametal – Signature Page to Guarantee]



--------------------------------------------------------------------------------

Accepted and Acknowledged:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                                                
                          

Name:

Title:

[Kennametal – Signature Page to Guarantee]

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ISSUING LENDER AGREEMENT

ISSUING LENDER AGREEMENT dated as of June 21, 2018 among the Borrowers (as
defined below), [NAME OF ISSUING LENDER], as Issuing Lender (in such capacity,
the “Issuing Lender”), and the Administrative Agent (as defined below) for the
lenders (the “Lenders”) from time to time party to the Fifth Amended and
Restated Credit Agreement, dated as of June 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; capitalized terms used herein and not
defined herein are used herein as defined therein), among Kennametal Inc., a
Pennsylvania corporation (the “Company”), Kennametal Europe GmbH and the other
Foreign Borrowers from time to time party thereto, the Lenders and Issuing
Lenders from time to time party thereto, Bank of America Merrill Lynch
International Limited, as Euro Swingline Lender, PNC Bank, National Association
and JPMorgan Chase Bank, N.A., as co-syndication agents, Citizens Bank of
Pennsylvania, MUFG Bank, Ltd., and Mizuho Bank, Ltd., as co-documentation
agents, and Bank of America, N.A., as Administrative Agent.

The parties hereto have entered into this Issuing Lender Agreement (this
“Agreement”) in connection with the Credit Agreement.

Section 1.    Designation as Issuing Lender. The Issuing Lender is hereby
designated as an “Issuing Lender” as contemplated by the Credit Agreement and
the Issuing Lender agrees, subject to the terms and conditions set forth herein
and in the Credit Agreement, to become an Issuing Lender under the Credit
Agreement pursuant to which the Issuing Lender (a) agrees to issue and deliver
or to extend the expiry of Letters of Credit; provided that the outstanding L/C
Obligations in respect of all Letters of Credit issued by the Issuing Lender
shall not exceed $____________, and (b) to act as Issuing Lender with respect to
the Designated Letters of Credit specified on Schedule 1 hereto for the account
of the Borrowers in an aggregate undrawn amount at any one time outstanding
which does not exceed $__________.

Section 2.    Letters of Credit. On the terms and conditions set forth in the
Credit Agreement and relying upon the representations and warranties set forth
in the Credit Agreement, the Issuing Lender agrees, at any time and from time to
time, in accordance with the provisions of Section 2.6 of the Credit Agreement,
to issue Letters of Credit pursuant to the procedures set forth in Section 2.7
of the Credit Agreement. The Issuing Lender agrees that it shall comply with the
obligations applicable to an Issuing Lender under the Credit Agreement,
including the obligation to give written or facsimile notice to the Borrowers
and the Administrative Agent of the matters specified in Section 2.13 of the
Credit Agreement.

Section 3.    Obligation to Reimburse. Each Borrower agrees to reimburse each
Issuing Lender all amounts required to pay all drafts presented under Letters of
Credit in accordance with the provisions of Section 2.9 of the Credit Agreement.

Section 4.    Payment of Fees. Each Borrower agrees to pay the fees on all
outstanding Letters of Credit pursuant to the terms of Section 2.14 of the
Credit Agreement and the applicable Fee Letter among the applicable Borrower,
the Issuing Lender and the other parties thereto, including for the account of
the Issuing Lender a fronting fee per annum as set forth in the Fee Letter on
the undrawn and unexpired amount of each Letter of Credit by the Issuing Lender,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date for such Letter of Credit. In addition, the applicable Borrower shall
reimburse the Issuing Lender for customary administrative, issuance, amendment,
payment and negotiation charges incurred by such Issuing Lender.



--------------------------------------------------------------------------------

Section 5.      Standby and Documentary Credit Practices. Each Borrower agrees
that, except as otherwise expressly agreed to in writing by the Issuing Lender
and the Borrower prior to the Issuing Lender’s issuance of any Letter of Credit,
to the extent applicable, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each trade Letter
of Credit, and, in each case, such rules are incorporated herein by reference
and shall be deemed a part hereof and shall apply to the Letters of Credit and
to this Agreement.

Section 6.      Obligations Absolute. As and to the extent set forth in
Section 2.10 of the Credit Agreement, the obligation of the Borrowers to pay the
amounts referred to above in Sections 3 and 4 shall be absolute, unconditional
and irrevocable and shall be satisfied strictly in accordance with the terms of
the Credit Agreement and this Agreement.

Section 7.      Notices. All communications and notices hereunder shall be given
as provided in Section 9.2 of the Credit Agreement.

Section 8.      Binding Agreement: Assignments. This Agreement and the terms,
covenants and conditions hereof shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, except that neither
the Borrowers nor the Issuing Lender shall be permitted to assign this Agreement
or any interest herein without the prior written consent of the other parties to
this Agreement.

Section 9.      Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 10.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as deliver of
a manually executed counterpart of this Agreement.

Section 11.    Interpretation. To the extent that the terms and conditions of
this Agreement conflict with the terms and conditions of the Credit Agreement,
the terms and conditions of the Credit Agreement shall control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Issuing Lender
Agreement as of the day and year first above written.

KENNAMETAL INC., as a Borrower

 

By:

   

Name:

Title:

KENNAMETAL EUROPE GMBH, as a Borrower

 

By:

   

Name:

Title:

By:

   

Name:

Title:



--------------------------------------------------------------------------------

[NAME OF ISSUING LENDER], as the Issuing Lender

 

By:

   

Name:

Title:

BANK OF AMERICA, N.A., as the Administrative Agent

 

By:

   

Name:

Title:



--------------------------------------------------------------------------------

Schedule 1

to the Issuing Lender Agreement

 

Issuer    Issue Date    L/C $ Amount    Beneficiary    Expiration Date          
                                                                                
    



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTE

_____ ___, 20__

FOR VALUE RECEIVED, the undersigned ____________, a(n) ______________ (the
“Borrower”), hereby promises to pay to the order of _____________________, (the
“Lender”) at the Administrative Agent’s Funding Office:

(a)    prior to or on the earlier of the Termination Date or date on which the
Loans shall become due and payable in accordance with the provisions of the
Credit Agreement referred to below, the principal amount of each Loan from time
to time made by the Lender to the Borrower pursuant to the Fifth Amended and
Restated Credit Agreement, dated as of June 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Kennametal Inc., a
Pennsylvania corporation, the other Borrowers party thereto, the Lenders and
Issuing Lenders from time to time party thereto, Bank of America Merrill Lynch
International Limited, as Euro Swingline Lender, PNC Bank, National Association
and JPMorgan Chase Bank, N.A., as co-syndication agents, Citizens Bank of
Pennsylvania, MUFG Bank, Ltd., and Mizuho Bank, Ltd., as co-documentation
agents, and Bank of America, N.A., as Administrative Agent;

(b)    the principal outstanding (including, without limitation, any
Reimbursement Obligations) hereunder from time to time at the times provided in
the Credit Agreement; and

(c)    interest on the unpaid principal amount of each Loan from the date of
such Loan until such principal amount is paid in full, at the times and at the
rates provided in the Credit Agreement.

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Note and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, Type, amount,
currency and maturity of its Loans and payments with respect thereto.

If any one or more of Events of Default shall occur, the entire unpaid principal
amount of this Note and all of the unpaid interest accrued thereon may become or
be declared due and payable in the manner and with the effect provided in the
Credit Agreement.

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor



--------------------------------------------------------------------------------

shall any delay, omission or waiver on any one occasion be deemed a bar or
waiver of the same or any other right on any further occasion.

The Borrower, for itself, its successors and assigns, and every endorser and
guarantor of this Note or the obligation represented hereby waives diligence,
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default, protest, demand,
dishonor, non-payment or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence, and to the
addition or release of any other party or person primarily or secondarily
liable.

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be signed in its
corporate name by its duly authorized officer as of the day and year first above
written.

 

[APPLICABLE BORROWER]

By:

   

Name:

Title:



--------------------------------------------------------------------------------

Date  

Type of

Loan Made

 

Currency and

Amount

of Loan

  

Amount of

Principal Paid

or Prepaid

  

Balance of

Principal

Unpaid

  

Notation

Made By:

                                                                                
                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
                                  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:

  

Bank of America, N.A., as Administrative Agent

RE:

  

Fifth Amended and Restated Credit Agreement, dated as of June 21, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America Merrill Lynch International Limited, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank, Ltd., and
Mizuho Bank, Ltd., as co-documentation agents, and Bank of America, N.A., as
Administrative Agent

DATE:    

  

[Date]

 

 

The undersigned Borrower hereby notifies the Administrative Agent that on
[        ]1 pursuant to the terms of Section 2.16 of the Credit Agreement, such
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

  ☐

Optional prepayment of [Revolving Loans] [Swingline Loans] [Euro Swingline
Loans] in the following amount(s):

 

  ☐

Eurocurrency Loans: [$][£][€][C$][Y] ____________________2

   

Applicable Interest Period:

 

  ☐

ABR Loans: $____________________3

 

  ☐

Optional prepayment of [Swingline Loans] [Euro Swingline Loans] in the following
amount(s):

   

$____________________4

 

 

1 Specify date of such prepayment. To be a date no earlier than three
(3) Business Days prior to the proposed date of prepayment in the case of
Eurocurrency Loans denominated in Dollars or one (1) Business Day prior to the
proposed date of prepayment in the case of ABR Loans. To be a date no earlier
than three (3) Business Days prior to the proposed date of prepayment in the
case of Multicurrency Loans denominated in Canadian Dollars, Euros and Sterling
(or four (4) Business Days in the case of Multicurrency Loans denominated in
Yen).

2 Any prepayment of Dollar Revolving Loans shall be in an aggregate principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof. Any
prepayment of Multicurrency Loans shall be in a minimum principal amount of (w)
£1,000,000 or a whole multiple of £100,000 in excess thereof, in the case of
Multicurrency Loans denominated in Sterling, (x) €1,000,000 or a whole multiple
or €100,000 in excess thereof, in the case of Multicurrency Loans denominated in
Euros, (y) C$1,000,000 or a whole multiple or C$100,000 in excess thereof, in
the case of Multicurrency Loans denominated in Canadian Dollars, and
(z) Y100,000,000 or a whole multiple or Y10,000,000 in excess thereof, in the
case of Multicurrency Loans denominated in Yen.

3 Any prepayment of ABR Loans shall be in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof.



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page to this Notice of Loan
Prepayment by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as deliver of a manually executed counterpart of this Notice
of Loan Prepayment.

[Signature Page Follows]

 

 

 

4 Any prepayment of Swingline Loans or Euro Swingline Loans shall be in a
minimum principal amount of $100,000.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Notice of
Loan Prepayment as of the date first written above.

 

[APPLICABLE BORROWER]

 

By:                                                                
                                

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Agreement,
dated as of June 21, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennametal Inc., a Pennsylvania corporation, the other
Borrowers from time to time party thereto, the Lenders and Issuing Lenders from
time to time party thereto, Bank of America Merrill Lynch International Limited,
as Euro Swingline Lender, PNC Bank, National Association and JPMorgan Chase
Bank, N.A., as co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank,
Ltd., and Mizuho Bank, Ltd., as co-documentation agents, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.25(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                                
                          

       Name:

       Title:                                                         
                    

Date: __________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Agreement,
dated as of June 21, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennametal Inc., a Pennsylvania corporation, the other
Borrowers from time to time party thereto, the Lenders and Issuing Lenders from
time to time party thereto, Bank of America Merrill Lynch International Limited,
as Euro Swingline Lender, PNC Bank, National Association and JPMorgan Chase
Bank, N.A., as co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank,
Ltd., and Mizuho Bank, Ltd., as co-documentation agents, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.25(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                                                
                          

       Name:

       Title:                                                         
                    

Date: __________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Agreement,
dated as of June 21, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennametal Inc., a Pennsylvania corporation, the other
Borrowers from time to time party thereto, the Lenders and Issuing Lenders from
time to time party thereto, Bank of America Merrill Lynch International Limited,
as Euro Swingline Lender, PNC Bank, National Association and JPMorgan Chase
Bank, N.A., as co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank,
Ltd., and Mizuho Bank, Ltd., as co-documentation agents, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.25(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                                                
                          

       Name:

       Title:                                                         
                    

Date: __________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Agreement,
dated as of June 21, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennametal Inc., a Pennsylvania corporation, the other
Borrowers from time to time party thereto, the Lenders and Issuing Lenders from
time to time party thereto, Bank of America Merrill Lynch International Limited,
as Euro Swingline Lender, PNC Bank, National Association and JPMorgan Chase
Bank, N.A., as co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank,
Ltd., and Mizuho Bank, Ltd., as co-documentation agents, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.25(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                                
                          

       Name:

       Title:                                                         
                    

Date: __________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF FOREIGN BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:     , _____

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Foreign Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.33 of the Fifth Amended and Restated Credit Agreement,
dated as of June 21, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennametal Inc., a Pennsylvania corporation (the “Company”),
the other Borrowers from time to time party thereto, the Lenders and Issuing
Lenders from time to time party thereto, Bank of America Merrill Lynch
International Limited, as Euro Swingline Lender, PNC Bank, National Association
and JPMorgan Chase Bank, N.A., as co-syndication agents, Citizens Bank of
Pennsylvania, MUFG Bank, Ltd., and Mizuho Bank, Ltd., as co-documentation
agents, and Bank of America, N.A., as Administrative Agent. All capitalized
terms used in this Foreign Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Each of [                    ] (the “New Foreign Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the New Foreign Borrower is a wholly-owned Foreign Subsidiary of
the Company.

The documents required to be delivered to the Administrative Agent and the other
conditions required to be satisfied under Section 2.33 of the Credit Agreement
will be furnished to the Administrative Agent or satisfied, as applicable, in
accordance with the requirements of the Credit Agreement.

The true and correct unique identification number (if any) that has been issued
to the New Foreign Borrower by its jurisdiction of organization and the name of
such jurisdiction are set forth below:

 

    Identification Number    

 

  

        Jurisdiction of Organization        

 

                

The parties hereto hereby confirm that with effect from the date hereof and upon
satisfaction of the conditions set forth in Section 2.33 of the Credit
Agreement, the New Foreign Borrower shall have obligations, duties and
liabilities toward each of the other parties to the Credit Agreement identical
to those which the New Foreign Borrower would have had if the New Foreign
Borrower had been an original party to the Credit Agreement as a Borrower. The
New Foreign Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.



--------------------------------------------------------------------------------

The parties hereto hereby request that the New Foreign Borrower be entitled to
receive Loans and Letters of Credit under the Credit Agreement, and understand,
acknowledge and agree that neither the New Foreign Borrower nor the Company on
its behalf shall have any right to request any Loans or Letters of Credit for
its account unless and until the date 5 Business Days after the effective date
designated by the Administrative Agent in a Foreign Borrower Notice delivered to
the Company and the Lenders pursuant to Section 2.33 of the Credit Agreement.

The address for notices for the New Foreign Borrower is specified on its
signature page hereto. The New Foreign Borrower hereby agrees to the appointment
of the Company as its agent for all purposes under the Credit Agreement and the
other Loan Documents, as more fully set forth in Section 2.33(c) of the Credit
Agreement.

This Foreign Borrower Request and Assumption Agreement shall constitute a Loan
Document under the Credit Agreement.

The Company hereby acknowledges and agrees that the Company Guarantee remains in
full force and effect, and confirms and ratifies all of its obligations
thereunder, including, without limitation, its guarantee of the Obligations of
the New Foreign Borrower.

THIS FOREIGN BORROWER REQUEST AND ASSUMPTION AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS FOREIGN BORROWER
REQUEST AND ASSUMPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

Delivery of an executed counterpart of a signature page to this Foreign Borrower
Request and Assumption Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as deliver of a manually executed
counterpart of this Foreign Borrower Request and Assumption Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Foreign Borrower Request
and Assumption Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.

 

[NEW FOREIGN BORROWER]

By:                                                                
                                

Name:

Title:

 

Address for Notices:

 

 

KENNAMETAL INC.

By:                                                                
                                

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF FOREIGN BORROWER NOTICE

Date:     __, ____

 

To:

The Company and the Lenders party

 

to the Credit Agreement referred to below

Ladies and Gentlemen:

This Foreign Borrower Notice is made and delivered pursuant to Section 2.33 of
the Fifth Amended and Restated Credit Agreement, dated as of June 21, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Kennametal
Inc., a Pennsylvania corporation (the “Company”), the other Borrowers from time
to time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America Merrill Lynch International Limited, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank, Ltd., and
Mizuho Bank, Ltd., as co-documentation agents, and Bank of America, N.A., as
Administrative Agent. All capitalized terms used in this Foreign Borrower Notice
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [    ] shall be a Foreign Borrower and may
receive Loans and Letters of Credit for its account on the terms and conditions
set forth in the Credit Agreement.

Delivery of an executed counterpart of a signature page to this Foreign Borrower
Notice by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as deliver of a manually executed counterpart of this Foreign
Borrower Notice.

This Foreign Borrower Notice shall constitute a Loan Document under the Credit
Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                                                
                                

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF CLOSING CERTIFICATE

June 21, 2018

Pursuant to Section 4.1(d) of the Fifth Amended and Restated Credit Agreement,
dated as of June 21, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; capitalized terms used herein and not defined herein are used herein
as defined therein), among Kennametal Inc., a Pennsylvania corporation (the
“Company”), the other Borrowers party thereto, the Lenders and Issuing Lenders
from time to time parties thereto, Bank of America Merrill Lynch International
Limited, as Euro Swingline Lender, PNC Bank, National Association and JPMorgan
Chase Bank, N.A., as co-syndication agents, Citizens Bank of Pennsylvania, MUFG
Bank, Ltd., and Mizuho Bank, Ltd., as co-documentation agents, and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), the undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN
PARTY] [the Company] (the “Certifying Loan Party”) hereby certifies as follows:

1.      ____________________ is the duly elected and qualified [Secretary]
[Assistant Secretary] of the Certifying Loan Party and the signature set forth
for such officer below is such officer’s true and genuine signature.

2.      Each of the representations and warranties made by the Certifying Loan
Party in or pursuant to the Loan Documents (other than the representation and
warranty set forth in Section 3.2 of the Credit Agreement) are true and correct
on and as of the date hereof as if made on and as of the date hereof.

3.      [No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof.]

4.      [The conditions precedent set forth in Sections 4.1 and 4.2 of the
Credit Agreement were satisfied as of the Closing Date.]

5.      [Since June 30, 2017, there has been no event or circumstance that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.]

6.      [The Debt Rating of the Company on the date hereof is [ ] by Moody’s and
[ ] by S&P.]1

The undersigned [Secretary] [Assistant Secretary] of the Certifying Loan Party
certifies as follows:

7.      There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred materially adversely affecting or threatening the continued corporate
existence of the Certifying Loan Party.

8.      The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

 

 

1   Include bracketed text in items 3, 4, 5 and 6 in the Officer’s Certificate
of the Company.



--------------------------------------------------------------------------------

9.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the [Board of Directors] [members] of the [General Partner of
the] Certifying Loan Party              on and; such resolutions have not in any
way been amended, modified, revoked or rescinded, have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect and are the only corporate proceedings of the Certifying Loan
Party now in force relating to or affecting the matters referred to therein.

10.      Attached hereto as Annex 2 is a true and complete copy of the By-Laws
or equivalent organizational document of the Certifying Loan Party as in effect
on the date hereof.

11.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation or equivalent organizational document of the
Certifying Loan Party as in effect on the date hereof and as certified by the
appropriate Governmental Authority.

12.      Attached hereto as Annex 4 is a true and complete copy of the good
standing certificate or equivalent documentation from the appropriate
Governmental Authority.

13.      The following persons are now duly elected and qualified officers of
the Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Name

 

 

Office

 

 

Signature

 

                                             

 

                                             

 

                                             

                                             

 

                                             

 

                                             



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first written above.

 

 

Name:                                                                
                    

Title:                                                                
                      

I, [Name], [Title] of the Certifying Loan Party, hereby certify, solely in the
capacity of an officer of the Certifying Loan Party and not as an individual, as
of the date first-above written, that [__] was validly appointed to the office
of and is the [Secretary] [Assistant Secretary] of the Certifying Loan Party and
that the signature set forth above is his/her authentic signature.

 

 

Name:                                                                
                    

Title:                                                                
                      



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF LEGAL OPINION OF MCGUIREWOODS LLP

See Attached.



--------------------------------------------------------------------------------

Exhibit Omitted.



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF LEGAL OPINION OF CMS VON ERLACH PONCET LTD.

See attached.



--------------------------------------------------------------------------------

Exhibit Omitted.



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all of the
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swingline Loans and the Euro Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:                                                             

 

                                                                  
                                    

[Assignor [is] [is not] a Defaulting Lender]

 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

2.

Assignee[s]:                                                             

 

                                                                  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower(s): Kennametal Inc. and the Foreign Borrowers from time to time party
to the Credit Agreement identified below

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement: Fifth Amended and Restated Credit Agreement, dated as of
June 21, 2018, among Kennametal Inc., a Pennsylvania corporation, the other
Borrowers from time to time party thereto, the Lenders and Issuing Lenders from
time to time party thereto, Bank of America Merrill Lynch International Limited,
as Euro Swingline Lender, PNC Bank, National Association and JPMorgan Chase
Bank, N.A., as co-syndication agents, Citizens Bank of Pennsylvania, MUFG Bank,
Ltd., and Mizuho Bank, Ltd., as co-documentation agents, and Bank of America,
N.A., as Administrative Agent

 

6.

Assigned Interest[s]:5

 

  Assignor[s]6  

 

  

  Assignee[s]7  

 

  

Facility  

Assigned8  

 

  

Aggregate  

Amount of  

Commitment9  

 

  

Amount of  
Commitment  

 

  

Percentage  

Assigned of  

Commitment10  

 

  

CUSIP  

Number  

 

         

                    

  

$                    

  

$                    

  

                      %

                                          

                    

  

$                    

  

$                    

  

                      %

                                          

                    

  

$                    

  

$                    

  

                      %

                                

 

[7.

Trade Date:         ]11

Effective Date: _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

5 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

6 List each Assignor, as appropriate.

7 List each Assignee, as appropriate.

8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment”, etc.).

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:                                                                
                                

Title:

ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:                                                                
                                

Title:

[Consented to and]1 Accepted:

BANK OF AMERICA, N.A., as

    Administrative Agent, [Issuing Lender and

    Swingline Lender]

 

By:                                                                
                          

      Title:

[BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as

    Euro Swingline Lender]

 

By:                                                                
                          

      Title:

[___________],

    as Issuing Lender

 

By:                                                                
                          

      Title:

[Consented to:]2

KENNAMETAL INC.

 

By:                                                                
                          

      Title:

 

 

 

1 Depending on Assignee(s), consent of certain parties may be required under the
Credit Agreement.

2 Depending on Assignee(s), consent of the Company may be required under the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.6 of the Credit Agreement), (iii) it is not unlawful, nor has any
Governmental Authority asserted that it is unlawful, for such Assignee or its
applicable Lending Office(s) to make, maintain or fund Loans to, or to
participate in Letters of Credit issued for the account of, any Foreign Borrower
that is a party to the Credit Agreement on the Effective Date, (iv) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (v) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, and has received or has been afforded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vii) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (viii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.



--------------------------------------------------------------------------------

LOGO [g618921dsp239.jpg]

ADMINISTRATIVE QUESTIONNAIRE—(MULTICURRENCY) 1. Information as of date (enter
date): 03/24/16 Send to: Anthea Del Bianco I EMAIL: anthea.del_bianco@baml.com /
FAX: 415-503-5101 2. Borrower or deal Name: Kennametal Inc. / Kennametal Europe
GMBH 3. Legal Name of Lender of Record for Signature Page: Markit Entity
Identifier (MEI) #: Fund Manager Name (if applicable): Legal Address from Tax
Document of Lender of Record: Country: Address: City: State/Province: Postal
Code: 4. Domestic Funding Address: 5 .Eurodollar Funding Address (If different
than #4): Street Address: Street Address: Suite/ Mail Code: Suite/ Mail Code:
Postal Code: Country: 6. Credit Contact Information: Syndicate level Information
(which may contain material noo-flBKc information about the Borrower and its
related parties or their respective securities will be made available to the
Credit Contact(s) The Credit Contacts Identified must be able to receive such
information In accordance with his/her institution’s compliance procedures and
applicable laws, including Federal and State securities laws. Primary Credit
Contact: Credit Contact: First Name First Name: Middle Name: Middle Name: Last
Name: Last Name: Title: Title: Street Address: Street Address: Suite/Mail Code
Suite/Mail Code: State: State: Postal Code: Postal Code: Country: Country:
Office Telephone#: office Telephone #: Office Facsimile #: Office Facsimile #:
Work E-Mail Address: Wort E-Mail Address: SyndTrak E-Mail Address: SyndTraK
E.Mail Address: Additional SyndTrak User Access: Enter E-Mail Addresses of any
respective contact who should have access to SyndTrak below. SyndTrak E-Wail
Addresses REV JULY 2015 MARCH 2016 ADMINISTRATIVE QUESTIONNAIRE—(MULTICURRENCY)



--------------------------------------------------------------------------------

 

LOGO [g618921dsp240.jpg]

ADMINISTRATIVE QUESTIONNAIRE—(MULTICURRENCY) CONFIDENTIAL Primary Operations
Contact. Secondary Operations Contact First: Ml: Last: First: Ml: Last: Title:
Title: Street Address: Street Address: Suite/ Mail Code: Suite/ Mail Code: City:
State: City: State: Postal Code: Country: Postal Code: Country: Telephone:
Facsimile: Telephone: Facsimile E-Mail Address: E-Mail Address: SyndTrak E-Mail
Address: SyndTrak E-Mail Address: Does Secondary Operations Contact need copy of
notices ? YES NO Letter of Credit Contact: Draft Documentation_Cont«gor Legal
Counsel: First: Ml: Last: First: Street Address: Street Address: Suite/ Mail
Code: Suite/ Mail Code: Postal Code: Country: Postal Code: Country: Telephone:
Facsimile: Telephone. Facsimile: E-Mail Address: E-Mail Address: 7. Currencies
and Jurisdictions in Transaction: LEASE CHECK BOX OF THE CURRENCIES YOUR
INSTITUTION CAN FUND UNDER THIS TRANSACTION: EURO GBP ? CAD please CHECK BOX IF
YOOR INSTITUTION CAN FUND UNDER THE FOLLOWING JURISDICTIONS; 8. Lender’s Payment
Instructions: Please input payment instructions for each respective currency
referenced within Section 6 above in fields below if your respective institution
is unable to fund any of the above currencies, please inform e-mail recipient
identified in Section 1 of this Administrative Questionnaire Form immediately if
submitting payment instructions under separate cover, please indentify below.
Are Lender Payment Instructions attached separately? YES NO If NO, please
complete payment instructions on next page.



--------------------------------------------------------------------------------

 

LOGO [g618921dsp241.jpg]

Currency: US Dollars Currency: Bank Name: Bank Name: ABA#: SWIFT#: City: Stale:
Country: Account#: Account#: Account Name: Account Name: Attention: FCC
Account#: FCC Account Name: Attention: Currency: Bank Name: SWIFT#: Currency:
Account #: SWIFT# Account Name: Country: FCC Account Name. Account Name:
Attention: FCC Account #: FCC Accont Name: Currency: Attention: Bank Name:
SWIFT#: Currency: Country: Bank Name: Account#: SWIFT#: Account Name: Country:
FCC Account#: Account#: FCC Account Name: Account Name: Attention: FCC Account#:
FCC Account Name: Attention: Currency: Bank Name: SWIFT #: FCC Account# Country:
FCC Account Name Account#: Attention: Account Name: FCC Account #: FCC Account
Name: Attention: ADMINISTRATIVE QUESTIONNAIRE—(MULTICURRENCY) MARCH 2016



--------------------------------------------------------------------------------

 

LOGO [g618921dsp242.jpg]

9. Lender’s Stand by Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable): Pay to Bank Name:
ABA#: City: Stale: Account#: Account Name: Attention: 10. Lender’s
Organizational Structure and Tax Status Please refer to the enclosed withholding
tax instructions below and then complete this Section Address: City:
State/Province: Postal Code: 4. Domestic Funding Address: 5 .Eurodollar Funding
Address (If different than #4): Street Address: Street Address: Suite/ Mail
Code: Suite/ Mail Code: SyndTrak E-Mail Address; NON-U.S. LENDER INSTITUTIONS 1.
Corporations; If your institution is organhetf outside of the United States, is
classified as a Corporation or other non-flow through entity for U.6 federal
income lax purposes, and is the beneficial owner of the interest and other
income it receives, you must complete one of the following three tax forms, as
applicable to your institution: a.) Form W-8BEN (Certificate of Foreign Status
of Beneficial Owner for United Slates Tax Withholding and Reporting (and a U S
Tax Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United Stales). or c.) Form W- 8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting). A U S taxpayer identification number is
required for any institution submitting a Form W-8 ECI. It is also required on
Form W-8BEN or Form W-8BEN for certain institutions claiming the benefits of a
tax treaty with the U.S. Please refer to the instructions when completing the
form applicable to your institution.